                Case 20-11884-KBO               Doc 149        Filed 09/08/20         Page 1 of 167




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                 x
                                                                 :
    In re:                                                       :          Chapter 11
                                                                 :
    TONOPAH SOLAR ENERGY, LLC,                                   :          Case No. 20-11884 (KBO)
                                                                 :
             Debtor.1                                            :
                                                                 :
                                                                 x

                       AMENDED DISCLOSURE STATEMENT FOR
                  CHAPTER 11 PLAN FOR TONOPAH SOLAR ENERGY, LLC

    YOUNG CONAWAY STARGATT &                                WILLKIE FARR & GALLAGHER LLP
    TAYLOR, LLP

    Edmon L. Morton (No. 3856)                              Matthew A. Feldman (admitted pro hac vice)
    Matthew B. Lunn (No. 4119)                              Paul V. Shalhoub (admitted pro hac vice)
    Allison S. Mielke (No. 5934)                            Andrew S. Mordkoff (admitted pro hac vice)
    Jared W. Kochenash (No. 6557)                           Ciara A. Copell (admitted pro hac vice)

    Rodney Square                                           787 Seventh Avenue
    1000 North King Street                                  New York, New York 10019
    Wilmington, Delaware 19801                              Telephone: (212) 728-8000
    Tel: (302) 571-6600                                     Facsimile: (212) 728-8111
    Fax: (302) 571-1253                                     mfeldman@willkie.com
    Email: mlunn@ycst.com                                   pshalhoub@willkie.com
           emorton@ycst.com                                 amordkoff@willkie.com
           amielke@ycst.com                                 ccopell@willkie.com
           jkochenash@ycst.com
                                                            Proposed Co-Counsel to the Debtor
                                                            and Debtor in Possession

Dated: September 8, 2020




1
      The Debtor in this chapter 11 case, along with the business address and the last four (4) digits of the Debtor’s
      federal tax identification number is: Tonopah Solar Energy, LLC, 11 Gabbs Pole Line Road, Tonopah, NV
      89049 (1316)
                Case 20-11884-KBO                      Doc 149            Filed 09/08/20             Page 2 of 167




                                                 TABLE OF CONTENTS

ARTICLE I INTRODUCTION .......................................................................................................1

         A.        General .....................................................................................................................1
         B.        Confirmation of the Plan ..........................................................................................5
         C.        Treatment and Classification of Claims and Interests; Impairment.........................6
         D.        Confirmation Hearing ..............................................................................................4

ARTICLE II GENERAL INFORMATION REGARDING THE DEBTOR ..................................4

         A.        Voting; Holders of Claims Entitled to Vote ............................................................4
         B.        The Debtor’s Business .............................................................................................6
         C.        Operation and Maintenance Agreements ...............................................................11
         D.        The Debtor’s Prepetition Capital Structure............................................................12
         E.        Events Leading to the Chapter 11 Case .................................................................14
         F.        The Debtor’s Goals in the Chapter 11 Case...........................................................17

ARTICLE III THE CHAPTER 11 CASE .....................................................................................18

         A.        General Case Background......................................................................................18
         B.        Employment and Compensation of Professionals .................................................18
         C.        “First Day” Motions and Related Applications .....................................................18
         D.        Exclusivity .............................................................................................................19

ARTICLE IV SUMMARY OF THE PLAN .................................................................................20

         A.        Overview of the Plan .............................................................................................21
         B.        Classification and Treatment of Claims and Interests ...........................................21
         C.        Executory Contracts and Unexpired Leases ..........................................................27
         D.        Implementation of the Plan ....................................................................................32
         E.        Effect of Confirmation ...........................................................................................36

ARTICLE V VOTING REQUIREMENTS; ACCEPTANCE AND CONFIRMATION
             OF THE PLAN .................................................................................................42

         A.        General ...................................................................................................................42
         B.        Parties in Interest Entitled to Vote .........................................................................43
         C.        Classes Impaired and Entitled to Vote Under the Plan ..........................................43
         D.        Voting Procedures and Requirements ....................................................................44
         E.        Acceptance of Plan ................................................................................................45
         F.        Confirmation Without Necessary Acceptances; Cramdown .................................46
         G.        Classification..........................................................................................................47

ARTICLE VI FEASIBILITY AND BEST INTERESTS OF CREDITORS ................................47

         A.        Best Interests Test ..................................................................................................47
         B.        Liquidation Analysis ..............................................................................................48

                                                                      i
                Case 20-11884-KBO                     Doc 149            Filed 09/08/20             Page 3 of 167




         C.        Application of the Best Interests Test ....................................................................49
         D.        Feasibility...............................................................................................................49

ARTICLE VII SECURITIES LAW MATTERS ...........................................................................50

         A.        Bankruptcy Code Exemptions from Registration Requirements ...........................50

ARTICLE VIII CERTAIN RISK FACTORS TO BE CONSIDERED PRIOR TO
              VOTING ...........................................................................................................51

         A.        Certain Bankruptcy Law Considerations ...............................................................51
         B.        Risks Related to Debtor’s Ongoing Operations during the Case ...........................53
         C.        Financing Risks for the Reorganized Debtor .........................................................54




                                                                    ii
             Case 20-11884-KBO     Doc 149        Filed 09/08/20   Page 4 of 167




                                Appendices and Exhibits

Appendix A    Chapter 11 Plan for Tonopah Solar Energy, LLC
Appendix B    Liquidation Analysis
Appendix C    Financial Projections

Exhibit 1     Restructuring Support Agreement




                                            iii
                      Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 5 of 167




                                                    ARTICLE I

                                                 INTRODUCTION

                A.      General

                 Tonopah Solar Energy, LLC (the “Debtor” or “TSE”), as debtor in possession in the
         chapter 11 case pending before the United States Bankruptcy Court for the District of Delaware
         (the “Bankruptcy Court”), administered under Case No. 20-11884 (KBO), submits this
         disclosure statement (as may be amended, altered, modified, revised or supplemented from time
         to time, the “Disclosure Statement”) pursuant to section 1125 of title 11 of the United States
         Code (the “Bankruptcy Code”), in connection with the solicitation of votes on the Amended
         Chapter 11 Plan for Tonopah Solar Energy, LLC (the “Plan”), a copy of which is attached
         hereto as Appendix A.

                 Capitalized terms used but not otherwise defined herein have the meanings given to such
         terms in the Plan; provided, that any capitalized term used herein that is not defined herein or in
         the Plan, but is defined in the Bankruptcy Code or the Bankruptcy Rules, will have the meaning
         given to such term in the Bankruptcy Code or the Bankruptcy Rules, as applicable.

                  This Disclosure Statement is designed to provide holders of Claims entitled to vote on the
         Plan with adequate information to make an informed decision about whether to vote to accept or
         reject the Plan. This Disclosure Statement sets forth certain information regarding the Debtor’s
         prepetition capital structure and business operations, important developments leading to the
         commencement of the chapter 11 case, and important developments that have occurred during
         this chapter 11 case. This Disclosure Statement also describes terms and provisions of the Plan,
         including certain effects of confirmation of the Plan, certain risk factors associated with the Plan,
         potential alternatives to the Plan, the manner in which distributions will be made under the Plan
         if the Plan is confirmed and becomes effective, and related matters. In addition, this Disclosure
         Statement discusses the confirmation process and the voting procedures that holders of Claims
         entitled to vote under the Plan must follow for their votes to be counted.

                 The Plan and this Disclosure Statement are the result of months of extensive and vigorous
         negotiations among the Debtor, the U.S. Department of Energy (“DOE”), the U.S. Department
         of Justice (“DOJ”) and ACS Servicios Comunicaciones y Energía S.L. (“ACS”), Cobra
         Thermosolar Plants, Inc. (“CPI”) and Cobra Energy Investment, LLC (“CEI”, and together with
         ACS and CPI, “Cobra”). The culmination of these negotiations was entry into the Restructuring
         Support Agreement (the “Restructuring Support Agreement”), upon which the Plan is
         premised, by and among the Debtor and Cobra. The Restructuring Support Agreement provides
         for the restructuring of the Debtor through the filing of the chapter 11 case with the Bankruptcy
         Court and the confirmation of the Plan. The Debtor firmly believes the Restructuring Support
         Agreement puts the Debtor on firm footing to prosecute the chapter 11 case expeditiously to
         conclusion.

                The Plan contemplates a restructuring that provides for, among other things: (a) a $200
         million cash payment, plus potential deferred payments pursuant to the terms of a $100 million
         contingent note to be guaranteed by ACS, to the DOE, acting through the Secretary of Energy on

27008128.1
            Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 6 of 167




the Effective Date of the Plan (the “Effective Date”), with Cobra funding the Debtor’s
obligations under the Plan through new debt financing and an equity contribution to be provided
on the Effective Date; (b) mutual releases by the Debtor, Cobra, and the DOE of all Claims on
the terms set forth in the Plan; (c) Cobra or an affiliate thereof to own 100% of the Company as
one of the conditions of and upon the Effective Date; and (d) the unimpairment of all other
Claims, as set forth in the Plan. As a result of the restructuring, the Debtor will emerge from
bankruptcy with a significantly deleveraged balance sheet and free of costly, uncertain and time-
consuming litigations with Cobra.

     HOLDERS OF CLAIMS AGAINST, AND HOLDERS OF INTERESTS IN, THE
DEBTOR ARE ENCOURAGED TO READ AND CAREFULLY CONSIDER THE MATTERS
DESCRIBED IN THIS DISCLOSURE STATEMENT.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016(C) OF THE
FEDERAL RULES OF BANKRUPTCY PROCEDURE AND NOT NECESSARILY IN
ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER NON-
BANKRUPTCY LAW. THIS DISCLOSURE STATEMENT WAS PREPARED TO PROVIDE
PARTIES IN INTEREST IN THE CHAPTER 11 CASE WITH “ADEQUATE
INFORMATION” (AS DEFINED IN THE BANKRUPTCY CODE) SO THAT THOSE
CREDITORS WHO ARE ENTITLED TO VOTE WITH RESPECT TO THE PLAN CAN
MAKE AN INFORMED JUDGMENT ABOUT THE PLAN.

     THIS DISCLOSURE STATEMENT HAS NOT BEEN FILED WITH, NOR
REVIEWED BY THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), AND
THE SECURITIES TO BE ISSUED ON OR AFTER THE EFFECTIVE DATE WILL NOT
HAVE BEEN THE SUBJECT OF A REGISTRATION STATEMENT FILED WITH THE SEC
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
WITH ANY OTHER SECURITIES REGULATORY AUTHORITY OF ANY STATE UNDER
ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE PLAN HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE SEC, ANY OTHER SECURITIES
REGULATORY AUTHORITY, OR ANY STATE SECURITIES COMMISSION, AND
NEITHER THE SEC, NOR ANY OTHER SECURITIES REGULATORY AUTHORITY, NOR
ANY STATE SECURITIES COMMISSION HAS PASSED UPON THE ACCURACY OR
ADEQUACY OF THE INFORMATION CONTAINED HEREIN. ANY REPRESENTATION
TO THE CONTRARY IS A CRIMINAL OFFENSE. THIS DISCLOSURE STATEMENT
DOES NOT CONSTITUTE AN OFFER OR SOLICITATION IN ANY STATE OR OTHER
JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION IS NOT AUTHORIZED.

     THE DEBTOR BELIEVES THAT THE ISSUANCE OF THE SECURITIES UNDER
THE PLAN WILL BE EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT
AND RELATED STATE STATUTES BY REASON OF THE EXEMPTION PROVIDED BY
SECTION 4(A)(2) OF THE SECURITIES ACT AND RULE 506 OF REGULATION D
PROMULGATED THEREUNDER.

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS
INCLUDED FOR PURPOSES OF SOLICITING ACCEPTANCES OF THE PLAN AND MAY

                                              -2-
         Case 20-11884-KBO   Doc 149   Filed 09/08/20   Page 7 of 167




NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO
VOTE ON THE PLAN. NO PERSON IS AUTHORIZED BY THE DEBTOR IN
CONNECTION WITH THE PLAN OR THE SOLICITATION OF ACCEPTANCES OF THE
PLAN TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION OTHER
THAN AS CONTAINED IN THIS DISCLOSURE STATEMENT AND THE EXHIBITS AND
SCHEDULES ATTACHED HERETO OR INCORPORATED BY REFERENCE OR
REFERRED TO IN THE DISCLOSURE STATEMENT AND/OR PLAN, AND, IF GIVEN OR
MADE, SUCH INFORMATION OR REPRESENTATION MAY NOT BE RELIED UPON AS
HAVING BEEN AUTHORIZED BY THE DEBTOR. ALTHOUGH THE DEBTOR WILL
MAKE AVAILABLE TO ALL PARTIES ENTITLED TO VOTE ON THE PLAN SUCH
ADDITIONAL INFORMATION AS MAY BE REQUIRED BY APPLICABLE LAW PRIOR
TO THE VOTING DEADLINE, THE DELIVERY OF THIS DISCLOSURE STATEMENT
WILL NOT UNDER ANY CIRCUMSTANCES IMPLY THAT THE INFORMATION
HEREIN IS CORRECT AS OF ANY TIME SUBSEQUENT TO THE DATE HEREOF.

     EXCEPT WHERE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION
CONTAINED HEREIN HAS NOT BEEN AUDITED BY A CERTIFIED PUBLIC
ACCOUNTANT AND HAS NOT BEEN PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

     FOR THE CONVENIENCE OF HOLDERS OF CLAIMS AND INTERESTS, THIS
DISCLOSURE STATEMENT SUMMARIZES THE TERMS OF THE PLAN, BUT THE
PLAN ITSELF QUALIFIES ALL SUMMARIES THEREOF. IF ANY INCONSISTENCY
EXISTS BETWEEN THE PLAN OR THE APPLICABLE PLAN DOCUMENTS AND THIS
DISCLOSURE STATEMENT, THE TERMS OF THE PLAN OR THE APPLICABLE PLAN
DOCUMENTS ARE CONTROLLING. THE DISCLOSURE STATEMENT MAY NOT BE
RELIED ON FOR ANY PURPOSE OTHER THAN TO DETERMINE WHETHER TO VOTE
TO ACCEPT OR REJECT THE PLAN, AND NOTHING STATED HEREIN WILL
CONSTITUTE AN ADMISSION OF ANY LIABILITY BY ANY PARTY, OR BE DEEMED
CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN
ON THE DEBTOR OR HOLDERS OF CLAIMS OR INTERESTS.

      THIS DISCLOSURE STATEMENT CONTAINS FORWARD-LOOKING
STATEMENTS BASED PRIMARILY ON THE CURRENT EXPECTATIONS OF THE
DEBTOR AND PROJECTIONS ABOUT FUTURE EVENTS AND FINANCIAL TRENDS
AFFECTING THE FINANCIAL CONDITION OF THE DEBTOR’S BUSINESS. IN
PARTICULAR, STATEMENTS USING WORDS SUCH AS “MAY,” “MIGHT,” “WILL,”
“COULD,” “WOULD,” “SHOULD,” “EXPECT,” “INTEND,” “PLAN,” “ANTICIPATE,”
“BELIEVE,” “ESTIMATE,” “PROJECT,” “POTENTIAL,” “CONTINUE,” “SEEK TO” AND
“ONGOING,” AND SIMILAR EXPRESSIONS IDENTIFY THESE FORWARD-LOOKING
STATEMENTS. THESE FORWARD-LOOKING STATEMENTS ARE SUBJECT TO A
NUMBER OF RISKS, UNCERTAINTIES AND ASSUMPTIONS, INCLUDING THOSE
DESCRIBED BELOW UNDER ARTICLE VIII IN LIGHT OF THESE RISKS AND
UNCERTAINTIES, THE FORWARD-LOOKING EVENTS AND CIRCUMSTANCES
DISCUSSED IN THIS DISCLOSURE STATEMENT MAY NOT OCCUR, AND ACTUAL
RESULTS COULD DIFFER MATERIALLY FROM THOSE ANTICIPATED IN THE
FORWARD-LOOKING STATEMENTS. CONSEQUENTLY, THE PROJECTED

                                   -3-
            Case 20-11884-KBO        Doc 149     Filed 09/08/20    Page 8 of 167




FINANCIAL INFORMATION AND OTHER FORWARD-LOOKING STATEMENTS
CONTAINED HEREIN SHOULD NOT BE REGARDED AS REPRESENTATIONS BY THE
DEBTOR, ITS ADVISORS OR ANY OTHER PERSON THAT THE PROJECTED
FINANCIAL CONDITIONS OR RESULTS OF OPERATIONS CAN OR WILL BE
ACHIEVED. EXCEPT AS OTHERWISE REQUIRED BY LAW, THE DEBTOR DOES NOT
UNDERTAKE ANY OBLIGATION TO UPDATE OR REVISE PUBLICLY ANY
FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW
INFORMATION, FUTURE EVENTS OR OTHERWISE FOLLOWING APPROVAL OF THIS
DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT.

     THIS DISCLOSURE STATEMENT CONTAINS SUMMARIES OF CERTAIN
PROVISIONS OF THE PLAN (INCLUDING THE COMPROMISES AND SETTLEMENTS
PROVIDED FOR IN THE PLAN), CERTAIN STATUTORY PROVISIONS AND CERTAIN
DOCUMENTS RELATING TO THE PLAN. ALTHOUGH THE DEBTOR BELIEVES THAT
THESE SUMMARIES ARE FAIR AND ACCURATE AND PROVIDE ADEQUATE
INFORMATION WITH RESPECT TO THE DOCUMENTS SUMMARIZED, SUCH
SUMMARIES ARE QUALIFIED TO THE EXTENT THAT THEY DO NOT SET FORTH
THE ENTIRE TEXT OF, OR ARE INCONSISTENT WITH, THE PLAN, SUCH STATUTES,
OR SUCH DOCUMENTS. TO THE EXTENT THERE IS ANY CONFLICT,
INCONSISTENCY, OR DISCREPANCY BETWEEN THE TERMS AND PROVISIONS IN
THE PLAN AND THIS DISCLOSURE STATEMENT, THE PLAN SHALL GOVERN FOR
ALL PURPOSES.

      THIS DISCLOSURE STATEMENT WILL NOT BE CONSTRUED TO BE
CONCLUSIVE ADVICE ON THE TAX OR OTHER LEGAL EFFECTS TO ANY PERSON
OR ENTITY THAT MAY RESULT FROM CONSUMMATION OF THE PLAN OR THE
TRANSACTIONS CONTEMPLATED BY THE PLAN. AS TO CONTESTED MATTERS,
ADVERSARY PROCEEDINGS, AND OTHER ACTIONS OR THREATENED ACTIONS,
THIS DISCLOSURE STATEMENT AND THE STATEMENTS MADE HEREIN NEITHER
WILL CONSTITUTE NOR BE CONSTRUED AS AN ADMISSION, STIPULATION,
WAIVER, EVIDENCE OR FINDING OF FACT, BUT RATHER A STATEMENT OR
STATEMENTS MADE IN SETTLEMENT NEGOTIATIONS.

     IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE
EFFECTIVE DATE OCCURS, ALL HOLDERS OF CLAIMS AND INTERESTS
(INCLUDING HOLDERS OF CLAIMS WHO DO NOT SUBMIT BALLOTS TO ACCEPT
OR REJECT THE PLAN OR WHO ARE NOT ENTITLED TO VOTE ON THE PLAN) WILL
BE BOUND BY THE TERMS OF THE PLAN AND THE RESTRUCTURING
TRANSACTIONS CONTEMPLATED THEREBY.

        The Plan contemplates the reorganization of the Debtor and the resolution of all
outstanding Claims against, and Interests in, the Debtor. The Plan is the product of extensive,
arm’s-length negotiations among the Debtor, the DOE, the DOJ and Cobra. The Debtor believes
the Plan is reflective of these good faith negotiations and will treat Holders of Claims and
Interests in an economic and fair manner. The Debtor believes that the Plan appropriately
distributes value among its stakeholders in accordance with the Bankruptcy Code’s priority
scheme.

                                             -4-
             Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 9 of 167




        All exhibits to the Plan will be filed with the Bankruptcy Court and will be available for
review, free of charge, at https://dm.epiq11.com/Tonopah not later than ten (10) days before
the Voting Deadline (defined herein). Copies of all Exhibits to the Plan also may be obtained,
free of charge, from Epiq Corporate Restructuring, LLC (the “Voting Agent”) by calling 1-866-
897-6433 (Toll Free U.S. and Canada) or 1-646-282-2500 (International), or by emailing
tabulation@epiqglobal.com with a reference to “Tonopah” in the subject line.

        In addition, if you are a holder of a Claim entitled to vote on the Plan and did not receive
a ballot, received a damaged ballot or lost your ballot, or if you have any questions concerning
the procedures for voting on the Plan, please contact the Voting Agent by calling 1-866-897-
6433 (Toll Free U.S. and Canada) or 1-646-282-2500 (International), or by emailing
tabulation@epiqglobal.com with a reference to “Tonopah” in the subject line.

       B.      Confirmation of the Plan

               1.      Requirements

        The requirements for Confirmation of the Plan are set forth in section 1129 of the
Bankruptcy Code. The requirements for approval of the Disclosure Statement are set forth in
section 1125 of the Bankruptcy Code.

               2.      Approval of the Plan and Confirmation Hearing

      To confirm the Plan, the Bankruptcy Court must hold a hearing to determine whether the
Plan meets the requirements of section 1129 of the Bankruptcy Code.

               3.      Only Impaired Classes Vote

        Pursuant to the provisions of the Bankruptcy Code, only classes of claims or interests that
are “impaired” (as defined in section 1124 of the Bankruptcy Code) under a plan may vote to
accept or reject such plan. Generally, a claim or interest is impaired under a plan if the Holder’s
legal, equitable or contractual rights are changed under such plan. In addition, if the Holders of
claims or interests in an impaired class do not receive or retain any property under a plan on
account of such claims or interests, such impaired class is deemed to have rejected such plan
under section 1126(g) of the Bankruptcy Code and, therefore, such Holders are not entitled to
vote on such plan.

        Under the Plan, only the DOE, as the holder of Prepetition Note Claim, in Class 3 is
entitled to vote on the Plan.

        Under the Plan, Holders of Claims and Interests in Classes 1, 2, and 4 are unimpaired
and, therefore, deemed to accept the Plan. Holders of Interests in Class 5 are impaired, will not
receive or retain any distributions or interests under the Plan on account of such Interests, and
deemed to have rejected the Plan.

      ACCORDINGLY, A BALLOT FOR ACCEPTANCE OR REJECTION OF THE PLAN
IS BEING PROVIDED ONLY TO THE DOE, AS THE HOLDER OF CLAIMS IN CLASS 3.


                                                -5-
            Case 20-11884-KBO          Doc 149       Filed 09/08/20    Page 10 of 167




       C.      Treatment and Classification of Claims and Interests; Impairment

               1.      Treatment of Administrative Expense Claims and Priority Tax Claims

                       a)      Administrative Expense Claims

         Except to the extent that a holder of an Allowed Administrative Expense Claim agrees to
a different treatment, or as otherwise expressly provided in the Plan, on the applicable
Distribution Date, or as soon thereafter as is reasonably practicable, the holder of such Allowed
Administrative Expense Claim shall receive Cash from the Debtor in an amount equal to such
Allowed Claim; provided, however, that Allowed Administrative Expense Claims representing
liabilities incurred in the ordinary course of business by the Debtor, as debtor in possession, shall
be paid by the Debtor in the ordinary course of business, consistent with past practice and in
accordance with the terms and subject to the conditions of any orders or agreements governing,
instruments evidencing, or other documents relating to, such liabilities.

        Claims for adequate protection which expressly constitute Allowed claims under the
Cash Collateral Order shall be deemed Allowed Administrative Expense Claims to the extent
payable under the Cash Collateral Order or the Plan, without the necessity of filing a proof of
claim with respect thereto, and, shall be paid in full on the Effective Date or as is reasonably
practicable as set forth in the Plan without the need to file a proof of such Claims with the
Bankruptcy Court in accordance with the Plan and without further order of the Bankruptcy
Court.

                       b)      Professional Fee Claims

        Except to the extent that the applicable holder of an Allowed Professional Fee Claim
agrees to less favorable treatment with the Debtor, or as otherwise expressly set forth in the Plan,
each holder of a Professional Fee Claim shall be paid in full in Cash pursuant to the Plan.

                       c)      Priority Tax Claims

          Except to the extent that the applicable holder of an Allowed Priority Tax Claim has been
paid by the Debtor before the Effective Date, or the Debtor and such holder agree to less
favorable treatment by the Debtor, each holder of an Allowed Priority Tax Claim shall receive,
on account of such Allowed Priority Tax Claim, at the option of the Debtor (a) payment in full in
Cash made on or as soon as reasonably practicable after the later of the (i) Effective Date and
(ii) first Distribution Date occurring at least 20 calendar days after the date such Claim is
Allowed, (b) regular installment payments in accordance with section 1129(a)(9)(C) of the
Bankruptcy Code or (c) such other amounts and in such other manner as may be determined by
the Bankruptcy Court to provide the holder of such Allowed Priority Tax Claim deferred Cash
payments having a value, as of the Effective Date, equal to such Allowed Priority Tax Claim.

        The Reorganized Debtor shall have the right, in its sole discretion, to pay any Allowed
Priority Tax Claim or any remaining balance of an Allowed Priority Tax Claim (together with
accrued but unpaid interest) in full at any time on or after the Effective Date without premium or
penalty.


                                                -6-
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 11 of 167




               2.      Classification of Other Claims and Interests

        Pursuant to sections 1122 and 1123 of the Bankruptcy Code, Claims and Interests are
classified for all purposes, including as set forth herein. A Claim or Interest shall be deemed
classified in a particular Class only to the extent that the Claim or Interest qualifies within the
description of that Class, and shall be deemed classified in a different Class to the extent that any
remainder of such Claim or Interest qualifies within the description of such different Class. A
Claim or Interest is in a particular Class only to the extent that such Claim or Interest is Allowed
in that Class and has not been paid or otherwise satisfied prior to the Effective Date. Any Claim
or Interest that has been paid or satisfied, or any Claim or Interest that has been amended or
superseded, may be adjusted or expunged on the official claims register without a claims
objection having to be filed and without any further notice to or action, order or approval of the
Bankruptcy Court.

       Except as otherwise specifically provided for in the Plan, the Confirmation Order or other
order of the Bankruptcy Court, or required by applicable non-bankruptcy law, in no event shall
any Holder of an Allowed Claim be entitled to receive payments that in the aggregate exceed the
Allowed amount of such Holder’s Claim.

                         Summary of Classification and Treatment of
                            Claims and Interests in the Debtor

                    THE PROJECTED RECOVERIES SET FORTH IN THE
                     TABLE BELOW ARE ESTIMATES ONLY AND ARE
                          THEREFORE SUBJECT TO CHANGE.

         The information in the table below is provided in summary form for illustrative purposes
only and is subject to material change based on certain contingencies, including related to the
Claims reconciliation process. Actual recoveries may widely vary within these ranges, and any
changes to any of the assumptions underlying these amounts could result in material adjustments
to recovery estimates provided herein and/or the actual distribution received by Creditors. The
projected recoveries are based on information available to the Debtor as of the date hereof and
reflect the Debtor’s estimates as of the date hereof only. In addition to the cautionary notes
contained elsewhere in the Disclosure Statement, it is underscored that the Debtor makes no
representation as to the accuracy of these recovery estimates. The Debtor expressly disclaims
any obligation to update any estimates or assumptions after the date hereof on any basis
(including new or different information received and/or errors discovered).

       The categories of Claims and Interests listed below classify Claims and Interests for all
purposes, including voting, Confirmation and distribution pursuant to the Plan and pursuant to
sections 1122 and 1123(a)(1) of the Bankruptcy Code. For a summary of the treatment of each
Class of Claims and Interests, see Article IV, “Summary of the Plan,” below.




                                                -7-
                                         Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 12 of 167




                                                                                                                          Estimated   Projected
                                                                                                                           Allowed    Recovery
                                                                                                           Entitled to    Amount of   Under the
             Class    Designation        Plan Treatment of Allowed Claims and Interests          Status      Vote           Claim       Plan
              1      Priority Non-   Except to the extent that a holder of an Allowed          Unimpaired No             $0           100%
                     Tax Claims      Priority Non-Tax Claim agrees to a different                         (deemed
                                     treatment, on the applicable Distribution Date, each                 to accept)
                                     holder of an Allowed Priority Non-Tax Claim shall
                                     receive Cash from the Debtor in an amount equal to
                                     such Allowed Claim.
              2      Other Secured   Except to the extent that a holder of an Allowed          Unimpaired No             $481,863     100%
                     Claims          Other Secured Claim agrees to a different                            (deemed
                                     treatment, on the applicable Distribution Date, or as                to accept)
                                     soon as reasonably practicable thereafter, each
                                     holder of an Allowed Other Secured Claim shall
                                     each receive, subject to the terms of the Plan, in full
                                     and final satisfaction, settlement, release and
                                     discharge of its Allowed Other Secured Claim, at
                                     the election of the Debtor: (i) Cash in an amount
                                     equal to such Allowed Other Secured Claim; or (ii)
                                     such other treatment that will render such Allowed
                                     Other Secured Claim unimpaired pursuant to
                                     section 1124 of the Bankruptcy Code; provided,
                                     however, that Other Secured Claims incurred by the
                                     Debtor in the ordinary course of business may be
                                     paid in the ordinary course of business in
                                     accordance with the terms and conditions of any
                                     agreements relating thereto, in the discretion of the
                                     Debtor without further notice to or order of the
                                     Bankruptcy Court.
                                     Each holder of an Allowed Other Secured Claim
                                     shall retain the Liens securing its Allowed Other
                                     Secured Claim as of the Effective Date until full
                                     and final satisfaction of such Allowed Other
                                     Secured Claim is made as provided in the Plan. On
                                     the full payment or other satisfaction of each
                                     Allowed Other Secured Claim in accordance with




27008128.1
                                     Case 20-11884-KBO             Doc 149       Filed 09/08/20        Page 13 of 167



                                                                                                                                 Estimated        Projected
                                                                                                                                  Allowed         Recovery
                                                                                                                 Entitled to     Amount of        Under the
    Class     Designation            Plan Treatment of Allowed Claims and Interests                Status          Vote            Claim            Plan
                                the Plan, the Liens securing such Allowed Other
                                Secured Claim shall be deemed released, terminated
                                and extinguished, in each case without further
                                notice to or order of the Bankruptcy Court, act or
                                action under applicable law, regulation, order or
                                rule or the vote, consent, authorization or approval
                                of any Person.
     3      Prepetition          On the Effective Date, or as soon as reasonably                Impaired         Yes           $434,684,702       47-71%2
            Note Claims          practicable thereafter, the holder of the Allowed
                                 Prepetition Note Claims shall receive, subject to
                                 the terms of the Plan, in full and final
                                 satisfaction, settlement, release and discharge of
                                 its Allowed Prepetition Note Claims, (a) $200
                                 million in Cash (which shall be satisfied by DOE
                                 by a draw on the Cobra Backstop Letter of
                                 Credit) and (b) all rights and obligations under
                                 the Exit Contingent Note.

     4      General             Except to the extent that a holder of a General                 Unimpaired No                  $770,000           100%
            Unsecured           Unsecured Claim agrees to different treatment,                             (deemed
                                                                                                           to accept)
            Claims              each holder of an Allowed General Unsecured
                                Claim shall receive treatment that: (i) leaves
                                unaltered the legal, equitable, or contractual rights
                                to which the holder of such Allowed General
                                Unsecured Claim is entitled; or (ii) otherwise

2
      The range of projected recovery under the Plan on account of the Prepetition Note Claim is based upon (i) in the low case of 47%, no payments being made
      by Reorganized TSE under the Exit Contingent Note, and (ii) in the high case of 71%, $100 million of payments being made by Reorganized TSE under the
      Exit Contingent Note over time (with no discount for present value). There is no guarantee that any payments will be required to be made by Reorganized
      TSE under the Exit Contingent Note, which will depend upon, among other things, the terms of new power purchase agreements entered into by
      Reorganized TSE. A copy of the Exit Contingent Note will be included in the Plan Supplement.

                                                                             -2-
                            Case 20-11884-KBO          Doc 149      Filed 09/08/20   Page 14 of 167



                                                                                                          Estimated     Projected
                                                                                                           Allowed      Recovery
                                                                                           Entitled to    Amount of     Under the
Class     Designation       Plan Treatment of Allowed Claims and Interests       Status      Vote           Claim         Plan
                        leaves such Allowed General Unsecured Claim
                        unimpaired pursuant to section 1124 of the
                        Bankruptcy Code.

 5      Existing        Existing Interests shall be discharged, cancelled,     Impaired    No            $420,779,227   0%
        Interests       released and extinguished, and holders thereof                     (deemed
                                                                                           to reject)
                        shall not receive or retain any distribution under
                        the Plan on account of such Existing Interests.




                                                                 -3-
                     Case 20-11884-KBO           Doc 149      Filed 09/08/20     Page 15 of 167




                D.      Confirmation Hearing

                Following the Petition Date, the Bankruptcy Court will schedule a hearing to consider
         Confirmation of the Plan (the “Confirmation Hearing”). Parties in interest will have the
         opportunity to object to the Confirmation of the Plan at the Confirmation Hearing.

              THE DEBTOR URGES ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE
         PLAN TO VOTE TO ACCEPT THE PLAN.

                                                     ARTICLE II

                          GENERAL INFORMATION REGARDING THE DEBTOR

                A.      Voting; Holders of Claims Entitled to Vote

                 Pursuant to the provisions of the Bankruptcy Code, only holders of allowed claims or
         equity interests in classes of claims or equity interests that are Impaired and not deemed to have
         rejected a plan are entitled to vote to accept or reject a plan. Generally, a claim or interest is
         Impaired under the Plan if the holder’s legal, equitable or contractual rights are altered under
         such plan. Classes of claims or equity interests under a chapter 11 plan in which the holders of
         claims or equity interests are Unimpaired are deemed to have accepted such plan and are not
         entitled to vote to accept or reject the proposed plan. In addition, classes of claims or equity
         interests in which the holders of claims or equity interests will not receive or retain any property
         on account of their claims or equity interests are deemed to have rejected the plan and are not
         entitled to vote to accept or reject the plan.

                 The Bankruptcy Code defines “acceptance” of a plan by a class of claims as acceptance
         by creditors in that class that hold at least two-thirds (2/3) in dollar amount and more than one-
         half (1/2) in number of the claims held by non-insiders that cast ballots for acceptance or
         rejection of such plan (such vote, the “Requisite Acceptances”). Your vote to accept or reject
         the Plan is important. The Bankruptcy Code requires as a condition to confirmation of a plan
         that each class that is Impaired and entitled to vote under a plan vote to accept such plan, unless
         the provisions of section 1129(b) of the Bankruptcy Code are met.

                 If a Class of Claims entitled to vote on the Plan rejects the Plan, the Debtor reserves the
         right to amend the Plan (subject to the prior written consent of Cobra) and/or to request
         confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code. Section 1129(b) of
         the Bankruptcy Code permits the confirmation of a plan notwithstanding the non-acceptance of a
         plan by one or more Impaired classes of claims or interests, so long as at least one Impaired class
         of claims or interests, excluding the votes of insiders, votes to accept the plan. Under Section
         1129(b) of the Bankruptcy Code, a plan may be confirmed by a bankruptcy court if it does not
         “discriminate unfairly” and is “fair and equitable” with respect to each non-accepting class.

                 If you are entitled to vote to accept or reject the Plan, a ballot is enclosed for the purpose
         of voting on the Plan (a “Ballot”). This Disclosure Statement, the Exhibits attached hereto, and
         the Plan and related documents are the only materials the Debtor is providing to creditors for
         their use in determining whether to vote to accept or reject the Plan, and such materials may not
         be relied upon or used for any purpose other than to vote to accept or reject the Plan. If you
27008128.1
            Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 16 of 167




believe that you are entitled to vote to accept or reject the Plan and you did not receive a Ballot,
please consult with your counsel and/or contact the Voting Agent by calling 1-866-897-6433
(Toll Free U.S. and Canada) or 1-646-282-2500 (International), or by emailing
tabulation@epiqglobal.com with a reference to “Tonopah” in the subject line, or at the address
listed below.

       Please complete, execute and return your Ballot(s) (a) in the provided postage prepaid
envelope, (b) via electronic mail to tabulation@epiqglobal.com or (c) by first class mail,
overnight courier or hand delivery to:

                     If by First Class Mail:

                     Tonopah Solar Energy, LLC Ballot Processing Center
                     c/o Epiq Corporate Restructuring, LLC
                     P.O. Box 4422
                     Beaverton, OR 97076-4422

                     If by Overnight Courier or Overnight Mail:

                     Tonopah Solar Energy, LLC Ballot Processing Center
                     c/o Epiq Corporate Restructuring, LLC
                     10300 SW Allen Boulevard
                     Beaverton, OR 97005

     PLEASE REFER TO THE INSTRUCTIONS ACCOMPANYING THE BALLOTS FOR
MORE INFORMATION REGARDING VOTING REQUIREMENTS TO ENSURE THAT
YOUR BALLOT IS PROPERLY AND TIMELY SUBMITTED SUCH THAT YOUR VOTE
MAY BE COUNTED.

       TO BE COUNTED, YOUR PROPERLY COMPLETED BALLOT INDICATING
ACCEPTANCE OR REJECTION OF THE PLAN MUST BE ACTUALLY RECEIVED BY
THE VOTING AGENT NO LATER THAN 5:00 P.M., EASTERN TIME, ON OCTOBER
13, 2020 (the “Voting Deadline”) UNLESS THE DEADLINE IS EXTENDED BY THE
DEBTOR WITH THE CONSENT OF COBRA. YOUR BALLOT MAY BE SENT VIA THE
PROVIDED POSTAGE PREPAID ENVELOPE, ELECTRONIC MAIL, FIRST CLASS MAIL,
OVERNIGHT COURIER OR HAND DELIVERY, AS INSTRUCTED IN THE BALLOT.

        The Ballots have been specifically designed for the purpose of soliciting votes on the
Plan from the Classes entitled to vote with respect thereto. Accordingly, in voting on the Plan,
please use only the Ballot(s) sent to you with this Disclosure Statement or provided by the
Voting Agent. If you require an additional Ballot, please contact the Voting Agent and request a
replacement and/or supplemental Ballot.

       The only impaired Class under the Plan that is entitled to vote is Class 3, which consists
of Prepetition Note Claims. The DOE is the holder of the Prepetition Note Claims.



                                                -5-
            Case 20-11884-KBO         Doc 149      Filed 09/08/20     Page 17 of 167




        All properly completed Ballots received prior to the Voting Deadline will be counted for
purposes of determining whether a voting Class of Impaired Claims has accepted the Plan. The
Voting Agent will prepare and file with the Bankruptcy Court a certification of the results of the
balloting with respect to the Classes entitled to vote.

      THE DEBTOR BELIEVES THAT CONFIRMATION OF THE PLAN REPRESENTS
THE BEST OPPORTUNITY TO MAXIMIZE VALUE FOR THE DEBTOR’S
STAKEHOLDERS AND CONSTITUENTS AND STRONGLY RECOMMENDS THAT ALL
HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN VOTE TO ACCEPT THE
PLAN.

       B.      The Debtor’s Business

               1.      Overview of the Project

         The Debtor owns and operates a net 110-megawatt concentrated solar energy power plant
(the “Power Plant”) located near Tonopah in Nye County, Nevada. The Power Plant is also
known as the Crescent Dunes Solar Energy Project (the “Project”). The Project is the first
utility-scale concentrated solar power plant in the United States to be fully integrated with energy
storage technology. The Power Plant uses solar power technology to concentrate and convert
sunlight into heat energy, which is stored and converted, through a series of heat exchangers, to
generate high-pressure steam. Specifically, the Power Plant includes 10,347 heliostats (mirror
assemblies) that collect and focus the sun’s thermal energy to heat molten salt flowing through
an approximately 640-foot tall solar power tower (the “Receiver Tower”). The Power Plant
converts solar energy to heat energy by concentrating sunlight on the Receiver Tower, where
molten salt is super-heated to a design temperature of 1050° F to create a source of heat energy.
Upon exiting the Receiver Tower, this molten salt is maintained in a vessel, the hot salt tank,
before it is transmitted to the other areas of the Power Plant. The balance of the Power Plant
then relies on conventional technology to convert the heat energy to high-pressurized steam
through a steam generation system, which powers a turbine that creates electricity for sale. At
the time of its construction, the Power Plant was unique among solar energy plants for many
reasons, including its use of a non-degradable energy storage technology that can produce
electricity at night, in the absence of sunlight.

        Until October 2019, the electricity generated by the Power Plant was sold exclusively to
the Nevada Power Company, d/b/a NV Energy (“NVE”), under that certain Long-Term Firm
Portfolio Energy Credit and Renewable Power Purchase Agreement dated November 4, 2009 (as
amended, the “PPA”), which, as discussed below, was terminated by NVE in the fall of 2019.
The Debtor’s sole source of revenue was the sale of power under the PPA.

       The Debtor is currently managed by officers supplied by FTI, whose actions are overseen
and directed by the Debtor’s board of managers. The Debtor also obtains operational support
from third party contractors. The Debtor’s operating agreement prevents it from directly
employing personnel. Therefore, as of the Petition Date, the Debtor has no employees of its
own.




                                                 -6-
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 18 of 167




        Due to certain issues with a critical plant component, discussed below, the Power Plant is
not currently generating any electricity; thus, it is not generating any revenue from the sale of
electricity. The Debtor’s vendors and contractors are working to fix structural issues that would
allow the Debtor to recommence operations.

               2.      History of TSE and the Crescent Dunes Solar Energy Project

        TSE was formed in February 2008 by SolarReserve, Inc. (“SolarReserve”) to develop a
solar energy power plant in the Nevada desert that would utilize a molten salt receiver to
generate power. The Project was to be the first utility-scale solar project of its kind in the United
States to store energy as heat in the form of molten salt, effectively functioning as a giant battery,
with the capability to generate electricity at night. The Project’s design was an innovative
solution to the core limitation of renewable energy sources such as solar and wind—their
intermittency. TSE also anticipated that the Project would generate at least 600 construction jobs
and 45 permanent jobs, and would avoid the release of nearly 279,000 metric tons of carbon
dioxide into the atmosphere annually that would have been produced if conventional electricity
generation technologies were used.

       The development of the Project was dependent on identifying (a) a construction company
to assume the risks associated with the required turnkey fixed-price engineering, procurement
and construction contract, and (b) a utility to purchase the Power Plant’s renewable, clean power
that would be generated by a solar energy power plant under a long-term power purchase
agreement. After extensive negotiation and a protracted regulatory approval process, TSE found
a purchaser in NVE, and, in November 2009, it entered into the PPA. The PPA initially
contemplated that TSE would build the Power Plant, and, upon completion, NVE would be the
exclusive offtake purchaser of the power generated by the Power Plant. The following month,
SolarReserve applied for a loan guarantee from DOE, and TSE executed a contract (the “EPC
Contract”) with CPI to provide engineering, procurement and construction services in
connection with the Project (at an initial fixed price amount of $766.4 million) in 2011. TSE
obtained equity investments from SolarReserve, CEI, which is an affiliate of ACS and Banco
Santander, S.A.

        TSE and the DOE executed that certain Loan Guarantee Agreement, dated as of
September 23, 2011, between the Debtor and the DOE (as amended, the “LGA”) in an
authorized amount of up to $737 million, whereby the DOE guaranteed the project loan made to
TSE by the Federal Financing Bank (the “FFB”). The initial amount of the loan guarantee was
approximately $692 million. As is typically the case in project loan documents, the LGA
expressly provided that, the financing thereunder was conditioned upon the effectiveness of the
PPA, which would provide the sole source of operating cash flow to service the project loan.
The Debtor does not believe that the Project would have been financed without, among other
factors, the execution of the PPA and NVE’s consequent commitment to purchase power
generated by the Project at a price greater than $135 per megawatt hour (the “PPA Purchase
Price”).

        As one of the conditions to guaranteeing the project loan and entering into the LGA, and
as is common in the renewable energy industry, the DOE—as project lender—required the
execution of the Consent and Agreement dated October 23, 2011 (the “Direct Agreement”), by

                                                -7-
             Case 20-11884-KBO              Doc 149       Filed 09/08/20        Page 19 of 167




and among TSE, NVE and PNC Bank, National Association d/b/a Midland Loan Services, a
division of PNC Bank, National Association, as collateral agent (the “Collateral Agent”), to
memorialize certain rights of the Collateral Agent on behalf of the senior secured lender in
connection with the PPA. The Direct Agreement creates privity between and among the then-
exclusive purchaser of the power generated by the Power Plant (NVE), the supplier of the power
(TSE) and the Collateral Agent, and provides for specific PPA-related rights in favor of the
Collateral Agent (for the benefit of the DOE), including additional protections for the Collateral
Agent as it relates to the PPA, particularly in the event of a PPA default resulting in its possible
termination.3

        In accordance with the EPC Contract, CPI agreed to complete construction of the Project
by a date certain at a fixed price and to secure “Provisional Acceptance” of the Project before
tendering a “turnkey” power plant to TSE. As set forth in the EPC Contract, CPI further agreed
to pay both liquidated damages and certain contractually-defined damages in the event that the
Power Plant did not generate specific minimum levels of electricity and satisfy other specified
performance criteria. TSE has alleged that CPI failed to perform under, and is in breach of, the
EPC Contract. CPI has vigorously denied such allegations. These allegations are the subject of
a pending arbitration proceeding between CPI and TSE, described below.

       The Power Plant commenced commercial operations and production in November 2015
and achieved “Provisional Acceptance” in December 2016.4

       In December 2016, Capital One, N.A. (“Capital One”) acquired a tax equity stake in
TSE’s immediate parent and sole member, Tonopah Solar Energy Holdings II, LLC (“TSEH
II”). As of the date of that investment, Capital One’s capital account balance was $47.25
million.

        In October 2016, the Power Plant ceased operations due to a leak in the hot salt tank.
Following its repair, the Power Plant resumed generating electricity in July 2017 and remained
operational until early April 2019, at which time the discovery of a second leak in the hot salt
tank required the Power Plant to cease operations again. As the contractor under the EPC
Contract, CPI has analyzed the root cause of the leak and is currently repairing the hot salt tank
in an effort to resume Power Plant operations.

         As of the Petition Date, the repair process is ongoing, the hot salt tank remains non-
operational, and the Power Plant is not generating any electricity. However, CPI has invested
many millions of dollars to insure that the plant operates reliably once it re-enters operations. It
is in the process of addressing the two major sources of unreliability—the heat exchangers and

3
    It is common in the renewable energy industry, and often a required condition of funding from secured lenders,
    that the parties to a power purchase agreement enter into a direct agreement with the secured lender to afford
    the secured lender sufficient protection and comfort in connection with their project loan.
4
    Despite the commencement of commercial operations and production, the construction of the Power Plant was
    never completed. CPI failed to meet its contractually obligated deadlines to construct the Power Plant, which
    required repeated amendment to the EPC Contract. In fact, Provisional Acceptance was only achieved by
    amendment of the EPC Contract; that amendment specifically stated that CPI had failed to complete
    construction of the Power Plant. For the avoidance of doubt, CPI vigorously opposes the preceding
    characterization.

                                                      -8-
             Case 20-11884-KBO              Doc 149        Filed 09/08/20        Page 20 of 167




the hot salt tank—and it has delivered a schedule that anticipates the resumption of operations in
the near term. While there have been certain delays in the recommissioning schedule as a result
of supply chain effects created by COVID-19, these delays do not significantly jeopardize the
timeline of the resumption of operations. The operational and financial effects of the
remediation that is being conducted by CPI are reflected in the “Financial Projections” set forth
in Appendix C hereto.

         Cobra’s new role as contractor under the New O&M Agreement will create alignment
between the owner (which Cobra will become on emergence), the EPC Contract, and the O&M
provider. This alignment enhances efficiency as there will be significant knowledge transfer that
would not otherwise be available between parties who are at odds with one another. Even prior
to the transition of full ownership, there will be efficiencies gained in knowledge sharing,
procurement, and alignment when the EPC Contractor and the O&M contractor are affiliates.

                 3.       Litigation between TSE and CPI

        In November 2017, CPI commenced an arbitration proceeding against TSE (the “ICC
Arbitration”) under the Rules of Arbitration of the International Court of Arbitration of the
International Chamber of Commerce. CPI alleges, without limitation and in general terms, that
TSE breached the EPC Contract by, among other things, (i) impermissibly controlling the
performance testing process under the EPC Contract referred to as the “Continuous Performance
Measurement” (the “CPM”); (ii) unilaterally altering the main software infrastructure of the
Power Plant during the CPM period; (iii) wrongfully denying access to information and the
Power Plant itself necessary to conduct the CPM; and (iv) wrongfully calculating and claiming
entitlement to contractually-defined damages referred to in the EPC Contract as “CPM
Payments”5 (collectively, the “CPI Arbitration Claims”).6 TSE vigorously denies these
allegations.

         In February 2018, TSE filed its Answer in the ICC Arbitration, asserting numerous
counterclaims against CPI (the “TSE Arbitration Claims”). The TSE Arbitration Claims
include, without limitation and in general terms, that (a) CPI breached the EPC Contract by
failing to (i) deliver the guaranteed electricity output from the Power Plant, (ii) engineer, procure
and construct the agreed upon Power Plant, and (iii) make certain critical payments and
remediate in a timely manner various defects in the work it performed at the Power Plant;
and (b) CPI’s conduct has amounted to bad faith and/or gross negligence.7 CPI vigorously
denies these allegations.



5
    Since shortly after the transfer of care, custody, and control of the Power Plant from Cobra to TSE in December
    2016, TSE has received CPM Payments from Cobra pursuant to a performance shortfall provision included in
    the EPC Contract, which requires Cobra to compensate TSE for the Power Plant’s failure to meet specific
    contractual performance criteria. Cobra has disputed such CPM Payments.
6
    The information provided in this paragraph is intended to provide a general summary of the CPI Arbitration
    Claims. CPI’s full allegations are set forth in the documents filed by CPI in the ICC Arbitration.
7
    The information provided in this paragraph is intended to provide a general summary of the TSE Arbitration
    Claims. TSE’s full allegations are set forth in the documents filed by TSE in the ICC Arbitration.

                                                       -9-
             Case 20-11884-KBO             Doc 149       Filed 09/08/20        Page 21 of 167




        Prior to a scheduled hearing on the merits of these claims, TSE filed in December 2019 a
supplemental statement of counterclaims, wherein it alleged claims for breach of contract, breach
of the covenant of good faith and fair dealing, interference with contractual relations, and fraud
(collectively, the “Supplemental Claims”).8 CPI vigorously denies all of these allegations.

        The hearing on a subset of the CPI Arbitration Claims and TSE Arbitration Claims was
slated for January 2020; however, this hearing was postponed due to the unexpected illness of
one of the arbitrators. On March 23, 2020, CPI and TSE agreed to a 60-day stay of the ICC
Arbitration proceedings, as the parties continued extensive negotiations regarding the Plan,
including a consensual resolution of the claims in the ICC Arbitration. The arbitration panel
granted the requested stay on March 24, 2020. On May 11, 2020, the arbitration panel granted
an additional 60-day extension until July 25, 2020. On July 22, 2020, the panel granted a further
extension until September 25, 2020. If the ICC Arbitration proceeds, TSE and CPI are both
seeking damages pursuant to and/or for breach of the EPC Contract and as may be available
under applicable law. The Plan, if confirmed, would resolve all of the claims pursued by both
parties in the ICC Arbitration.

                 4.      The Independent Managers Join the Board

       As of the commencement of the ICC Arbitration, the Board of Managers of TSE included
two managers appointed by SolarReserve and one independent manager. In accordance with the
Second Amended and Restated Limited Liability Company Agreement of Tonopah Solar Energy,
LLC, dated as of May 22, 2018, and as a result of certain conflicts of interest that arose between
Cobra and SolarReserve in connection with the management of the Power Plant and the overall
corporate governance of TSE, TSEH II appointed two independent managers unaffiliated with
Cobra and SolarReserve—Mark Manski and Joseph A. Bondi—to the Board of Managers of
TSE (the “Independent Managers”) and replaced one of the two SolarReserve-appointed
managers with a manager nominated by Cobra.

        Among other duties, the Independent Managers were vested with the authority to review,
evaluate and recommend key decisions to the full Board of Managers regarding the management
of the Power Plant to the extent that conflicting interests of SolarReserve and/or Cobra were
implicated.

                 5.      Hot Salt Tank Leak

        In late March 2019, a significant leak in the hot salt tank was discovered, which required
TSE to halt all power-generating operations at the Power Plant in early April 2019. The molten
salt was removed from the hot salt tank, and CPI began repairing the tank. TSE and CPI
disagree on the root cause of the leak and which party bears responsibility for the leak. For as
long as the Power Plant remains non-operational, TSE is not selling any power and is not
generating any revenue.



8
    The information provided in this paragraph is intended to provide a general summary of the Supplemental
    Claims. TSE’s full allegations are set forth in the documents filed by TSE in the ICC Arbitration.

                                                     - 10 -
            Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 22 of 167




               6.     DOE Notices Events of Default and Replaces Non-Independent Managers

       By letter dated September 17, 2019, the DOE sent TSE a Notice of Events of Default (the
“DOE Default Notice”). In the DOE Default Notice, the DOE alleges that TSE is in default
under several provisions of the LGA.

        In connection with the DOE Default Notice, the DOE—through the Collateral Agent—
exercised certain proxy rights over TSEH II’s sole member interest in TSE under that certain
Equity Pledge Agreement dated October 21, 2011, by and between TSEH II and the Collateral
Agent (the “Equity Pledge Agreement”) and the Irrevocable Proxy granted by TSEH II to the
Collateral Agent pursuant thereto. Specifically, the DOE alleged that all of TSEH II’s rights in
respect of “voting, consensus and other powers of ownership pertaining to the Pledged
Collateral” vested in the Collateral Agent, as provided for in the Equity Pledge Agreement
following the occurrence and during the continuance of an Event of Default under the LGA.

        Exercising these powers, the Collateral Agent executed a Written Consent of the Sole
Member of Tonopah Solar Energy, LLC, effective as of September 17, 2019, which removed the
two non-Independent Managers, who were representatives of the indirect equity holders
SolarReserve and Cobra, respectively. In their place, the DOE appointed two individuals with
significant restructuring and turnaround experience—Anna Phillips and Charles Reardon (the
“Successor Managers”). As a result, the TSE Board of Managers as of the Petition Date
consists of the two Successor Managers and the two Independent Managers, who have voted
unanimously to authorize the filing of the Chapter 11 Case.

       C.      Operation and Maintenance Agreements

         Under that certain Operation and Maintenance Agreement between the Debtor and PIC
Group, Inc. (“PIC”), dated as of September 20, 2011 (the “O&M Contract”), PIC provides
certain operational and maintenance services for the Debtor at the Power Plant including, but not
limited to: (a) developing a work force through hiring and training; (b) operating the Power Plant
in a clean, safe and efficient manner in accordance with the O&M Contract and certain budgets
and industry practices; (c) maintaining records such as operating logs, manuals, and reports;
(d) maintaining and calibrating tools and instruments; (e) implementing and updating certain
environmental programs; (f) performing general preventative maintenance; (g) interfacing with
certain regulatory bodies; (h) maintaining permits and licenses; and (i) undertaking those
activities customarily performed by an operating and maintenance contractor for a power plant.

        As the future owner and operator of the Power Plant, and as further discussed below, a
condition of Cobra’s support for the RSA and the proposed transaction, CEI has requested, and
the Debtor has agreed, to seek approval of the transfer of operations and maintenance of the
Power Plant from PIC to CEI within thirty-five (35) days of the Petition Date. To effectuate the
transfer of operations to CEI, the Debtor has entered into a new operation and maintenance
agreement (the “Operating Agreement”) between the Debtor and a CEI affiliate, Cobra
Industrial Services, Inc. (“CIS”), which is subject to approval of the Court and pursuant to which
CIS will provide administrative, maintenance, and operating services under terms that are
substantially similar to those in the O&M Contract. Accordingly, the Debtor will no longer


                                              - 11 -
            Case 20-11884-KBO           Doc 149     Filed 09/08/20      Page 23 of 167




require the services provided by PIC under the O&M Contract once the Operating Agreement is
approved by the Court.

       D.      The Debtor’s Prepetition Capital Structure

        As of the Petition Date, the Debtor has outstanding debt obligations in the aggregate
amount of over $432 million, including accrued and unpaid interest and applicable late charges,
consisting primarily of TSE’s obligations to the DOE under the LGA and the other Prepetition
Financing Documents.

       After receiving the DOE Default Notice in September 2019, the Debtor failed to make
subsequent payments of principal and interest, and DOE delivered supplemental notices of
events of default on October 16, 2019 and June 29, 2020.

               1.      Secured Claims

                       a)      Loan Guarantee Agreement

        On September 23, 2011, in connection with the Project, TSE entered into the LGA with
the DOE to guaranty the funding of up to $737 million to TSE by the FFB (the “DOE Loan”).
The DOE Loan is secured by substantially all of TSE’s assets, including the Project, TSE’s rights
under its major contracts (including the EPC Contract), and all cash maintained in DOE
controlled accounts, but subject to permitted liens and specified excluded assets. The DOE Loan
is further secured by, among other collateral, an equity pledge from TSEH II of its sole member
interest in TSE in favor of the Collateral Agent pursuant to the Equity Pledge Agreement
(through which DOE appointed the Successor Managers). The DOE Loan accrues interest at an
approximate weighted average rate of 2.9% per annum and matures in December 2036.

       As of the Petition Date, the approximate principal amount outstanding under the DOE
Loan is $425 million and the accrued and unpaid interest under the DOE Loan is approximately
$7.4 million.

                       b)      Litigation Claims

        As noted above, TSE and CPI assert significant claims against one another in the ICC
Arbitration. In the event that CPI were to prevail in the ICC Arbitration, CPI may be entitled to
a significant claim against TSE’s bankruptcy estate.

         In addition to the ICC Arbitration, TSE is a defendant in two interrelated civil actions
commenced in Nevada state court by a Project subcontractor, Brahma Group, Inc. (“Brahma”),
in respect of which Brahma is seeking contractual damages in excess of $13 million. Brahma
initially filed a lien (the “Lien”) against the Project with respect to one of the civil actions, which
was bonded by CPI. Subsequently, Brahma filed an identical civil action in a separate Nevada
state court, which was removed to the federal district court in Nevada on September 9, 2018.
Brahma moved to foreclose on the Lien (the “Lien Action”). In conjunction with the Lien
Action, a subcontractor of Brahma, H&E Equipment, filed a companion lien action against TSE
(the “Subcontractor Lien Action” and together with the Lien Action, the “Pending Lien
Actions”), which was also bonded by CPI. TSE successfully appealed the state court’s decision

                                                - 12 -
              Case 20-11884-KBO              Doc 149        Filed 09/08/20        Page 24 of 167




to proceed with the Pending Lien Actions, and they are now stayed pending the decision of the
federal district court on the underlying claim.

        Further, a subcontractor, Nooter Eriksen (“Nooter”), initiated a proceeding in Nye
County, Nevada, against TSE, as a co-defendant alongside Solar Reserve, LLC (“SR LLC”),9 a
subcontractor to the Project, and Liberty Moly, LLC, an easement provider. Upon information
and belief, Nooter Eriksen provided certain materials to SR LLC that SR LLC deployed on the
Project. TSE paid SR LLC for these materials; however, according to the complaint filed, SR
LLC never paid Nooter. As it relates to TSE, Nooter is suing to foreclose on a lien that it has
placed on the Project. TSE has filed an answer in this action and is awaiting further scheduling.

        Additionally, SolarReserve CSP Holdings, LLC (“SR CSP”) in the fall of 2019 brought
an action ( the “Books and Records Action”) against TSE in the Delaware Court of Chancery
(the “Court of Chancery”) for breach of contract in respect of TSE’s alleged failure to provide
access to the books and records of the company (the “Breach of Contract Claim”). TSE filed
an answer on February 24, 2020. A bench trial took place on May 13, 2020. On July 24, 2020,
the Court of Chancery issued a memorandum opinion resolving the Books and Records Action in
TSE’s favor.

         Finally, SR CSP brought an action against the Debtor in the Delaware Court of Chancery
on October 2, 2019. SR CSP initially sought to name a manager to the Debtor’s board, and, in
an amended complaint filed on November 5, 2019, SR CSP instead sought equitable dissolution
of the Debtor. The Debtor filed a motion to dismiss the complaint on December 16, 2019. On
March 18, 2020, the Delaware Court of Chancery granted TSE’s motion and dismissed the action
in its entirety. SR CSP has filed an appeal. SR CSP filed an opening brief on June 2, 2020, and
TSE filed a reply brief on July 2, 2020.

        In addition to the actions set forth above, CMB Infrastructure Investment Group IX, LP
and CMB Export, LLC (the “CMB Parties”) filed proofs of claim on September 3, 2020, based
upon a complaint filed on May 19, 2020 in the District Court, Clark County, Nevada, as
amended,10 alleging that the Debtor and Cobra engaged in conduct that amounted to Fraud
(Count Three); Intentional Interference with Contractual Relations (Count Five); Aiding and
Abetting Fraud (Count Four); Aiding and Abetting Interference with Contract (Count Six);
Intentional Interference with Contractual Relations (Count Eight); and Aiding and Abetting
Breach of Fiduciary Duty (Count Ten). The CMB Parties are seeking damages in the amount of
$90,000,000 plus interest and attorney’s fees as a general unsecured claim in the Chapter 11
Case.”


9
     In addition, on December 31, 2019, SolarReserve commenced an assignment for the benefit of creditors in the
     State of California.
10
     The Debtor expressly reserves all rights to assert that the filing of an amended complaint on September 1, 2020
     was an act in violation of the automatic stay imposed by section 362 of the Bankruptcy Code and CMB reserves
     the right to dispute that any violation of the automatic occurred, as the existence of the bankruptcy proceeding
     was noted in the amended complaint. Further, the Debtor reserves all rights including any defenses, claims
     and/or counterclaims with respect to such action. The Debtor does not concede or otherwise acknowledge
     having been served with such complaint at any time prior to or during the pendency of the Chapter 11 Case.

                                                       - 13 -
              Case 20-11884-KBO               Doc 149       Filed 09/08/20         Page 25 of 167




                           c)       Non-Litigation Unsecured Claims and Equity

         The Debtor has approximately sixty (60) known unsecured creditors that are believed to
hold claims totaling in excess of $2.8 million in the aggregate. Those creditors include trade
claimants and other routine, ordinary course creditors, certain of which are deemed by TSE to be
critical vendors as described more fully below.

        All of the equity interests in TSE are owned by TSEH II. The equity interests in TSEH II
are divided into two classes: Class A Units11 held solely by Capital One, as “Tax Equity
Investor” and Class B Units owned by Tonopah Solar Energy Holdings I, LLC (“TSEH I”).
TSEH I is owned indirectly by Banco Santander (26.8%) and directly by Tonopah Solar
Investments, LLC (73.2%). Tonopah Solar Investments, LLC is owned by CEI (50%), and SR
CSP (50%).

         E.       Events Leading up to the Chapter 11 Case

        A series of events, set off by the March 2019 leak of the hot salt tank, necessitated the
filing of the Chapter 11 Case.

                  1.       Hot Salt Tank

       As set forth above, the hot salt tank—an essential component in the operation of the
Power Plant—experienced a leak in late March 2019. Consequently, the Power Plant has been
unable to produce any electricity since April 2019, and the Debtor has not generated any revenue
through the sale of power since that time. Its only source of cash inflow has been the CPM
Payments, which have now ended.

                  2.       Termination of the PPA

        In the ten years that have passed since the execution of the PPA, the market price of
renewable energy has dropped to a level that is significantly below the PPA Purchase Price (an
escalating figure beginning at $135 per megawatt hour, which had reached approximately $139
per megawatt hour at the time the PPA terminated). Eager to free itself from the long-term
obligation to purchase site-specific power generated at the Power Plant at a price it no longer
viewed as economic, NVE capitalized on the operational difficulties at the Project and served a
notice of default under the PPA on January 1, 2019 (“NVE Default Notice”).

        Upon receipt of the NVE Default Notice, TSE, along with CPI, worked diligently to cure
the potential event of default alleged in the NVE Default Notice within the applicable cure
periods. Nevertheless, on October 4, 2019, the PPA was terminated with respect to all parties.

        Since the termination of the PPA, CPI has continued with repair activities at the Power
Plant, and TSE has investigated options for replacing the terminated PPA with a similar offtake
contract. Given the shifts in the market dynamics since the execution of the PPA nearly ten

11
     The Class A Units representing the equity interests do not have voting rights with respect to the appointment of
     the managing member, but there are certain reserved actions for which the consent of the holders of both the
     Class A Units and the Class B Units is required.

                                                        - 14 -
                 Case 20-11884-KBO              Doc 149       Filed 09/08/20        Page 26 of 167




years ago, there is not an equivalent PPA available today nor is there a PPA that would permit
TSE to satisfy the repayment of the DOE Loan and satisfy its own operating costs even if the
Power Plant were operational.

                    3.       Restructuring Support Agreement

       In early 2020, facing liquidity issues, the Debtor, Cobra, and DOE began discussions
regarding the compromise and settlement of the DOE’s claims for an agreed-upon reduced
amount. Ultimately, following months of extensive arm’s-length negotiations, the Debtor, CEI,
and DOE agreed in principle to implement the terms of a de-leveraging transaction through a
pre-negotiated chapter 11 plan that also involved the settlement of the ICC Arbitration.

        On July 29, 2020, the Debtor and Cobra entered into that certain Restructuring Support
Agreement (as may be amended, the “RSA”), pursuant to which, among other things: (a) the
DOE shall receive, in full and complete satisfaction of the Debtor’s outstanding obligations
under the Loan Documents (as defined in the LGA), a payment of $200 million in cash upon the
Effective Date of the Plan (as defined therein), plus a $100 million contingent note to be
guaranteed by Cobra, with Cobra funding the Debtor’s obligations under the Plan through new
debt financing and cash to be provided on the Effective Date of the Plan; (b) the security
interests granted under the Security Documents (as such term is defined in the LGA) shall be
released; (c) the parties shall mutually release each other from all Claims (as defined in the Plan)
on the terms set forth in the Plan; (d) Cobra or an affiliate thereof shall own 100% of the
company upon completion of the restructuring; and (e) all other claims shall remain unimpaired
as set forth in the Plan. Pursuant to the Plan, it is contemplated that all claims, other than the
DOE’s, will be either paid in full on the Effective Date or otherwise rendered unimpaired.

         The RSA may be terminated in the event of certain breaches by the parties thereto and
upon the occurrence of certain events (each an “RSA Milestone” and collectively, the “RSA
Milestones”), including, for example, the failure to meet specified milestones relating to the
filing, confirmation, and consummation of the Plan. A summary of certain RSA Milestones is
below:



                              RSA Milestone Termination Events12
 11:59 p.m. (EST) on the date that is two (2) unless (i) the Bankruptcy Case is commenced
 Business Days after the RSA is executed           in the Bankruptcy Court, (ii) a motion to reject
                                                   the O&M Contract is filed with the Bankruptcy
                                                   Court (iii) a motion to approve the New O&M
                                                   Agreement is filed with the Bankruptcy Court,
                                                   and (iv) the Plan and the Disclosure Statement
                                                   are filed with the Bankruptcy Court.
 11:59 p.m. (EST) on the date (x) that is five (5) unless the Bankruptcy Court has entered the
 days after the Petition Date                      Interim Cash Collateral Order, in a form
                                                   reasonably satisfactory to Cobra.

12
     Capitalized terms used but not defined in this chart have the meanings given to such terms in the RSA.

                                                         - 15 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 27 of 167




 11:59 p.m. (EST) on the date (x) that is thirty- unless the Bankruptcy Court has entered the
 five (35) days after the Petition Date           Interim Cash Collateral Order on a final basis
                                                  in a form reasonably satisfactory to Cobra.
 11:59 p.m. (EST) on the date that is sixty (60) unless the Bankruptcy Court has entered the
 days after the Petition Date                     Disclosure Statement Order and an order
                                                  authorizing and approving the New O&M
                                                  Agreement.
 11:59 p.m. (EST) on the date that is one unless the Bankruptcy Court has entered the
 hundred twenty (120) days after the Petition Confirmation Order.
 Date
 11:59 p.m. (EST) on the date that is one unless the Company has substantially
 hundred fifty (150) days after the Petition Date consummated the Plan pursuant to its terms.
 (as such date may be extended pursuant to
 Section 8.14 of the RSA, the “Outside Date”)


         Prior to entry into the RSA, on May 11, 2020, the Debtor sent a request letter (the
“Capital Call Request”) to TSEH II, requesting a capital contribution of $475 million to fully
satisfy the DOE Debt and provide the Debtor with access to additional working capital without
the need to commence a chapter 11 case. The Debtor viewed this as necessary because the DOE
indicated it would not agree to a compromise of the DOE Debt other than pursuant to the terms
of the Plan. CEI responded on May 17, 2020, and indicated that if the relevant upstream requests
were made of it, it was willing to initiate a process within CEI for approval of the funding of
CEI’s pro rata share of the Capital Call Request, provided it receive confirmation of certain
matters, including (i) that all members were willing to fund their pro rata share; (ii) that if the
contribution were made, the new capital would be used to fully satisfy amounts owing to the
DOE and that the United States would provide releases of all claims held by the United States
related to or arising from the Project; and (iii) that all parties would undertake, as a condition to
funding, a restructuring of the Project. SR CSP, on the other hand, responded to the Capital Call
Request on May 16, 2020 and again on May 18, 2020, and essentially questioned the Debtor’s
good faith in making the request while also making various information requests relating to the
request. On May 21, 2020, the Debtor responded to each of SR CSP and CEI, provided certain
of the requested information, and asked that each confirm by May 26, 2020, whether it intended
to cause the requested capital contribution and provide evidence of their financial wherewithal to
do so. Neither party, however, responded. Thus, entry into the RSA became the Debtor’s only
viable option to address the issues it faced.




                                               - 16 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 28 of 167




               4.      Postpetition Financing.

        The Debtor’s Cash Collateral is its sole source of funding for its operations and the costs
of administering the Chapter 11 Case. The DOE has consented to the Debtor’s use of Cash
Collateral, subject to the terms of the Cash Collateral Orders (as defined below). As a result, the
Debtor does not believe that entry into a debtor in possession financing facility is necessary at
this time. The DOE’s consent is based, in part, on Cobra’s agreement (the “Backstop
Agreement”) to reimburse the DOE for certain postpetition expenses, in the event the
restructuring is not consummated due to, among other things, the failure to achieve the
milestones set forth in the RSA. This agreement is embodied in an agreement between the DOE
and Cobra, which will be included within the Plan Supplement that is being filed with the Court.

        More particularly, pursuant to the Backstop Agreement, Cobra has delivered to the
Collateral Agent, for the benefit of DOE, a standby letter of credit in the aggregate stated amount
of $23,150,000 (the “Settlement Letter of Credit”). Pursuant to the Backstop Agreement,
following DOJ’s affirmative vote to accept the Plan, Cobra is required to deliver an additional
standby letter of credit from an issuing bank acceptable to DOE with a total face value of
$176,850,000 (the “Final Letter of Credit”), which amount represents the difference between
the aggregate stated amount of the Settlement Letter of Credit and $200,000,000, which is the
amount of the cash payment to be made to DOE on the Effective Date. The Backstop Agreement
further provides that the Collateral Agent is entitled to draw on the Settlement Letter of Credit in
an amount equal to the aggregate Reimbursable Post-Petition Costs (as defined in the Backstop
Agreement) up to the date of draw in the event Cobra materially breaches its obligations under
the RSA or the Backstop Agreement, to the extent such breach is not timely cured, or a case
milestone as set out in the RSA is not timely achieved other than due to any action or inaction by
the Collateral Agent, DOE, DOJ, or any other agency, division, or department of the United
States of America other than the Court or the United States Trustee for the District of Delaware.
Further, in the event Cobra materially breaches its obligations under the Backstop Agreement or
the RSA following DOJ’s affirmative vote to accept the Plan, the Backstop Agreement provides
that the Collateral Agent is entitled to draw on the Settlement Letter of Credit and the Final
Letter of Credit in full.

         Relatedly, ACS has delivered a promissory note to the Collateral Agent, for the benefit of
DOE, in the face amount of $176,850,000 (the “ACS Note”). The ACS Note becomes
immediately due and owing to the Collateral Agent in the event Cobra fails to timely deliver to
the Collateral Agent the Final Letter of Credit in accordance with the Backstop Agreement. In
addition, Cobra’s failure to timely deliver the Final Letter of Credit to the Collateral Agent
would give the Collateral Agent the right to immediately draw on the Settlement Letter of Credit
in full.

       F.      The Debtor’s Goals in the Chapter 11 Case

        The Debtor has commenced the Chapter 11 Case to effectuate a consensual financial
restructuring pursuant to the terms of the Plan. As a result of the Restructuring, the Debtor will
emerge from the Chapter 11 Case with a reduced debt burden that is better aligned with its
present and future operating prospects. The Debtor is well-positioned to emerge quickly from


                                               - 17 -
            Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 29 of 167




chapter 11 with a renewed focus on obtaining full operational capacity. To that end, the Debtor
intends to seek prompt confirmation of the Plan.

                                          ARTICLE III

                                   THE CHAPTER 11 CASE

       A.      General Case Background

        On the date hereof, the Debtor filed a voluntary petition in the Bankruptcy Court for
relief under chapter 11 of the Bankruptcy Code. The Debtor continues to operate its business
and manage its properties as debtor in possession pursuant to sections 1107 and 1108 of the
Bankruptcy Code. As of the date hereof, no request has been made for the appointment of a
trustee or examiner in the Chapter 11 Case.

       B.      Employment and Compensation of Professionals

        Prior to the Petition Date, to assist the Debtor in carrying out its duties as debtor in
possession, and to otherwise represent its interests in the Chapter 11 Case, the Debtor retained
the following professionals subject to Bankruptcy Court approval:

                         Willkie Farr & Gallagher LLP (“Willkie”) as bankruptcy co-counsel;

                         Young Conaway Stargatt & Taylor, LLP (“Young Conaway”) as
                          bankruptcy co-counsel;

                         Wilson Sonsini Goodrich & Rosati (“Wilson Sonsini”) as special
                          corporate counsel;

                         FTI Consulting as interim manager;

                         Houlihan Lokey as valuation expert; and

                         Epiq Corporate Restructuring, LLC as claims and noticing agent and
                          administrative advisor.

       C.      “First Day” Motions and Related Applications

      To minimize the possible disruption to the Debtor upon the filing of this chapter 11 case,
among other reasons, on the Petition Date, the Debtor filed the following motions with the
Bankruptcy Court:

               a.     Debtor’s Motion for Interim and Final Orders Pursuant to Bankruptcy Code
                      Sections 105(a), 361, 362, 363, 507, and 552, Bankruptcy Rules 2002, 4001,
                      and 9014, and Local Rule 4001-2 (I) Authorizing Use of Cash Collateral,
                      (II) Granting Adequate Protection to the Prepetition Secured Parties, (III)
                      Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b)(2), and
                      (IV) Granting Related Relief (the “Cash Collateral Motion”);

                                              - 18 -
            Case 20-11884-KBO         Doc 149      Filed 09/08/20     Page 30 of 167




               b.      Debtor’s Motion for Interim and Final Orders (I) Authorizing the Debtor to
                       (A) Continue to Maintain Its Cash Management System, Including Bank
                       Accounts and Business Forms, (B) Honor Certain Prepetition Obligations
                       Related Thereto; (II) Waiving (A) Certain Operating Guidelines, and
                       (B) Section 345(b) Deposit and Investment Requirements; and
                       (III) Granting Related Relief (the “Cash Management Motion”);

               c.      Debtor’s Motion for Entry of Interim and Final Orders, Pursuant to Sections
                       105(a), 363(b), 503(b)(9), 1107(a), and 1108 of the Bankruptcy Code,
                       (I) Authorizing the Debtor to Pay Certain Prepetition Claims of (A) Critical
                       Vendors and Service Providers and (B) Certain Vendors Entitled to
                       Administrative Expense Priority Under Section 503(b)(9) of the Bankruptcy
                       Code; and (II) Authorizing Banks to Honor and Process Check and
                       Electronic Transfer Requests Related Thereto (the “Critical Vendor
                       Motion”);

               d.      Debtor’s Application for an Order Appointing Epiq Corporate
                       Restructuring, LLC as Claims and Noticing Agent Effective as of the
                       Petition Date (the “Section 156(c) Application”);

               e.      Debtor’s Motion for Entry of Interim and Final Orders (I) Approving the
                       Debtor’s Proposed Adequate Assurance of Payment for Future Utility
                       Services, (II) Prohibiting Utility Companies From Altering, Refusing, or
                       Discontinuing Services, (III) Approving the Debtor’s Proposed Procedures
                       for Resolving Adequate Assurance Requests, and (IV) Granting Related
                       Relief (the “Utilities Motion”);

               f.      Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the
                       Payment of Prepetition Sales, Use, and Franchise Taxes and Similar Taxes
                       and Fees, (II) Authorizing Banks and Other Financial Institutions to
                       Receive, Process, Honor, and Pay Checks Issued and Electronic Payment
                       Requests Made Relating to the Foregoing, and (III) Scheduling Final
                       Hearing (the “Tax Motion”).

               g.      Debtor’s Motion for Entry of an Order Authorizing Rejection of Operations
                       and Maintenance Agreement (the “Rejection Motion”). The Rejection
                       Motion will not be heard as a first day motion, but rather when scheduled
                       by the Court.

               h.      Debtor’s Motion for Entry of an Order Approving the New Operations and
                       Maintenance Agreement (the “Approval Motion”). The Approval Motion
                       will not be heard as a first day motion, but rather when scheduled by the
                       Court.

       D.      Exclusivity

         Under the Bankruptcy Code, a debtor has the exclusive right to file a plan or plans for an
initial period of 120 days from the date on which the debtor filed its bankruptcy petition. If a
                                               - 19 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 31 of 167




debtor files a plan within this exclusive period, then the debtor has the exclusive right for 180
days from the Petition Date to solicit acceptances of its plan. During these exclusive periods, no
other party in interest may file a competing plan. A court may extend these periods upon request
of a party in interest and “for cause.”

       The Debtor’s initial exclusive filing period expires on November 27, 2020, and the
Debtor’s initial exclusive solicitation period expires on January 26, 2020.

                                          ARTICLE IV

                                  SUMMARY OF THE PLAN

        The Debtor believes that the Plan is in the best interests of the Debtor and its estate.
Through the Plan, Holders of Allowed Claims will obtain a recovery from the Debtor’s estates
equal to or greater than the that they would receive if the Debtor’s assets were liquidated under
chapter 7 of the Bankruptcy Code and consummation of the Plan will maximize the recovery of
the Holders of Allowed Claims.

        The consummation of a plan is the principal objective of a chapter 11 case. A plan sets
forth the means for treating Claims against, and Interests in, a debtor. Confirmation of a plan
makes the plan binding upon the debtor, any issuer of securities under the plan and any creditor
of, or equity Holder in, the debtor, whether or not such creditor or equity Holder (i) is impaired
under or has accepted the plan or (ii) receives or retains any property under the plan.

        Subject to certain limited exceptions and other than as provided in the Plan itself or the
Confirmation Order, a Confirmation Order discharges the debtor from any debt that arose prior
to the Effective Date and substitutes therefor the obligations specified under the confirmed plan.

        A chapter 11 plan may specify that the legal, contractual and equitable rights of the
Holders of Claims or Interests in certain classes are to remain unaltered by the reorganization
effectuated by the plan. Such classes are referred to as “unimpaired” and, because of such
favorable treatment, are deemed to accept the plan. Accordingly, a debtor need not solicit votes
from the Holders of Claims or Interests in such classes. A chapter 11 plan may also specify that
certain classes will not receive any distribution of property or retain any Claim or Interest against
a debtor. Such classes are deemed not to accept the plan and, therefore, need not be solicited to
vote to accept or reject the plan. Any class that receives a distribution of property under the plan
but are impaired will be solicited to vote to accept or reject the plan.

        Prior to soliciting acceptances of the proposed plan, section 1125 of the Bankruptcy Code
requires a debtor to prepare a disclosure statement containing adequate information of a kind,
and in sufficient detail, to enable a hypothetical reasonable investor to make an informed
judgment regarding the plan. To satisfy the requirements of section 1125 of the Bankruptcy
Code, the Debtor is submitting this Disclosure Statement to Holders of Claims against the Debtor
who are entitled to vote to accept or reject the Plan.

     THE REMAINDER OF THIS SECTION PROVIDES A SUMMARY OF THE
STRUCTURE AND MEANS FOR IMPLEMENTATION OF THE PLAN AND THE
CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS UNDER THE
                                               - 20 -
            Case 20-11884-KBO         Doc 149      Filed 09/08/20     Page 32 of 167




PLAN. THIS SECTION IS QUALIFIED IN ITS ENTIRETY BY AND IS SUBJECT TO THE
PLAN AS WELL AS THE EXHIBITS THERETO AND DEFINITIONS THEREIN.

     STATEMENTS AS TO THE RATIONALE UNDERLYING THE TREATMENT OF
CLAIMS AND INTERESTS UNDER THE PLAN ARE NOT INTENDED TO, AND SHALL
NOT, WAIVE, COMPROMISE OR LIMIT ANY RIGHTS, CLAIMS OR CAUSES OF
ACTION IN THE EVENT THE PLAN IS NOT CONFIRMED.

        The classification and treatment of Claims and Interests; treatment of Executory
Contracts and Unexpired Leases; and effect of Confirmation, including the release, injunction
and related provisions, are summarized below. For all other provisions relating to the Plan,
including acceptance or rejection of the Plan; implementation of the Plan; provisions governing
distributions; provisions regarding governance of the Reorganized Debtor; conditions precedent
to Confirmation and effectiveness of the Plan; modification, revocation or withdrawal of the Plan
and retention of jurisdiction, please refer to the Plan attached hereto as Appendix A.

       A.      Overview of the Plan

       The Plan provides for, among other things:

                         A $200 million cash payment, plus a $100 million contingent note to
                          be guaranteed by Cobra, with Cobra funding the Company’s
                          obligations under the Plan through new debt financing and cash to be
                          provided on the Effective Date of the Plan;

                         Mutual releases of Claims on the terms set forth in the Plan;

                         Release of claims held by third parties on the terms set forth in the
                          Plan;

                         Dismissal of the ICC Arbitration;

                         Cobra or a Cobra Designee to own 100% of the Company upon the
                          Effective Date;

                         the unimpairment of all other Claims, as set forth in the Plan.

       B.      Classification and Treatment of Claims and Interests

        Section 1123 of the Bankruptcy Code provides that a plan must classify the claims and
interests of a Debtor’s creditors and equity Interest Holders. In accordance with section 1123 of
the Bankruptcy Code, the Plan divides Claims and Interests into Classes and sets forth the
treatment for each Class (other than Administrative Expense Claims and Priority Tax Claims,
which pursuant to section 1123(a)(1) of the Bankruptcy Code need not be and have not been
classified). The Debtor also is required, under section 1122 of the Bankruptcy Code, to classify
Claims against and Interests in the Debtor into Classes that contain Claims and Interests that are
substantially similar to the other Claims and Interests in such Class.


                                              - 21 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 33 of 167




        The Bankruptcy Code also requires that a plan provide the same treatment for each Claim
or Interest of a particular class unless the Claim Holder or Interest Holder agrees to a less
favorable treatment of its claim or interest. The Debtor believes that it has complied with such
standard. If the Bankruptcy Court finds otherwise, however, it could deny Confirmation of the
Plan if the Holders of Claims and Interests affected do not consent to the treatment afforded them
under the Plan.

        A Claim or Interest is placed in a particular Class only to the extent that the Claim or
Interest falls within the description of that Class and is classified in other Classes to the extent
that any portion of the Claim or Interest falls within the description of such other Classes. A
Claim also is placed in a particular Class for the purpose of receiving distributions pursuant to
the Plan only to the extent that such Claim is an Allowed Claim in that Class and such Claim has
not been paid, released or otherwise settled prior to the Effective Date.

       The Debtor believes that the Plan has classified all Claims and Interests in compliance
with the provisions of section 1122 of the Bankruptcy Code and applicable case law.

        It is possible that a Holder of a Claim or Interest may challenge the Debtor’s
classification of Claims and Interests and that the Bankruptcy Court may find that a different
classification is required for the Plan to be confirmed. If such a situation develops, the Debtor
intends, in accordance with the terms of the Plan, to make such permissible modifications to the
Plan as may be necessary to permit its Confirmation. Any such reclassification could materially
adversely affect Holders of Claims and Interests by changing the composition of one or more
Classes and the vote required of such Class or Classes for approval of the Plan. EXCEPT AS
SET FORTH IN THE PLAN, UNLESS SUCH MODIFICATION OF CLASSIFICATION
MATERIALLY ADVERSELY AFFECTS THE TREATMENT OF A HOLDER OF A CLAIM
OR INTERESTS AND REQUIRES RE-SOLICITATION, ACCEPTANCE OF THE PLAN BY
ANY HOLDER OF A CLAIM OR INTEREST PURSUANT TO THIS SOLICITATION WILL
BE DEEMED TO BE A CONSENT TO THE PLAN’S TREATMENT OF SUCH HOLDER OF
A CLAIM OR INTEREST REGARDLESS OF THE CLASS AS TO WHICH SUCH HOLDER
ULTIMATELY IS DEEMED TO BE A MEMBER.

         Any changes to any of the assumptions underlying the estimated Allowed amounts could
result in material adjustments to recovery estimates provided herein and/or the actual distribution
received by Creditors. The projected recoveries are based on information available to the Debtor
as of the date hereof and reflect the Debtor’s views as of the date hereof only.

        The classification of Claims and Interests and the nature of distributions to members of
each Class are summarized below. The Debtor believes that the consideration, if any, provided
under the Plan to Holders of Claims and Interests reflects an appropriate resolution of the Claims
and Interests, taking into account the differing nature and priority of such Claims and Interests.
The Bankruptcy Court must find, however, that a number of statutory tests are met before it may
confirm the Plan. Many of these tests are designed to protect the interests of Holders of Claims
or Interests who are not entitled to vote on the Plan, or do not vote to accept the Plan, but who
will be bound by the provisions of the Plan if it is confirmed by the Bankruptcy Court.



                                               - 22 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 34 of 167




               1.      Administrative Expense Claims, Priority Tax Claims and Statutory Fees

                       a)      Administrative Expense Claims

                               (i)     Treatment of Administrative Expense Claims

        Except to the extent that a holder of an Allowed Administrative Expense Claim agrees to
a different treatment, or as otherwise expressly provided herein, on the later of (i) the Effective
Date, or as soon thereafter as is reasonably practicable, or (ii) the date on which an
Administrative Expense Claim is Allowed, the holder of such Allowed Administrative Expense
Claim shall receive Cash from the Debtor in an amount equal to such Allowed Claim; provided,
however, that Allowed Administrative Expense Claims representing liabilities incurred in the
ordinary course of business by the Debtor, as debtor in possession, shall be paid by the Debtor in
the ordinary course of business, consistent with past practice and in accordance with the terms
and subject to the conditions of any orders or agreements governing, instruments evidencing, or
other documents relating to, such liabilities.

       Claims for adequate protection under the Cash Collateral Order shall be deemed Allowed
Administrative Expense Claims to the extent payable under the Cash Collateral Order or the
Plan, without the necessity of filing a proof of claim with respect thereto, and shall be paid in full
on the Effective Date or as is reasonably practicable as set forth in Section 3.1 of the Plan
without the need to file a proof of such Claims with the Bankruptcy Court in accordance with
Section 3.2(a) of the Plan and without further order of the Bankruptcy Court.

                       b)      Professional Fee Claims

        Except to the extent that the applicable holder of an Allowed Professional Fee Claim
agrees to less favorable treatment with the Debtor, or as otherwise expressly set forth in the Plan,
each holder of a Professional Fee Claim shall be paid in full in Cash pursuant to Section 3.2 of
the Plan.

                               (i)     Fee Applications

        All requests for payment of Professional Fee Claims must be filed with the Bankruptcy
Court by the date that is 60 calendar days after the Effective Date; provided that if any
Professional Person is unable to file its own request with the Bankruptcy Court, such
Professional Person may deliver an original, executed copy and an electronic copy to the
Debtor’s attorneys and the Debtor at least three Business Days before the deadline, and the
Debtor’s attorneys shall file such request with the Bankruptcy Court. The objection deadline
relating to a request for payment of Professional Fee Claims shall be 4:00 p.m. (prevailing
Eastern Time) on the date that is 30 days after filing such request, and a hearing on such request,
if necessary, shall be held no later than 30 calendar days after the objection deadline.
Distributions on account of Allowed Professional Fee Claims shall be made as soon as
reasonably practicable after such Claims become Allowed.




                                                - 23 -
            Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 35 of 167




                              (ii)    Post-Effective Date Fees

       Upon the Effective Date, any requirement that Professional Persons comply with sections
327 through 331 of the Bankruptcy Code in seeking retention or compensation for services
rendered after such date shall terminate, and the Debtor may employ and pay all Professional
Persons without any further notice to, action by or order or approval of the Bankruptcy Court or
any other party.

                              (iii)   Fee Escrow Account

        On the Effective Date, the Debtor shall establish and fund the Fee Escrow Account. The
Debtor shall fund the Fee Escrow Account with Cash equal to the Debtor’s good faith estimate of
the Allowed Professional Fee Claims. Funds held in the Fee Escrow Account shall not be
considered property of the Debtor’s Estate or property of the Debtor, but shall revert to the
Debtor only after all Allowed Professional Fee Claims have been paid in full. Fees owing to the
applicable holder of an Allowed Professional Fee Claim shall be paid in Cash to such holder
from funds held in the Fee Escrow Account when such Claims are Allowed by an order of the
Bankruptcy Court or authorized to be paid under a Final Order authorizing interim compensation
of Professional Persons; provided, that the Debtor’s obligations with respect to Allowed
Professional Fee Claims shall not be limited by nor deemed limited to the balance of funds held
in the Fee Escrow Account. To the extent that funds held in the Fee Escrow Account are
insufficient to satisfy the amount of accrued Allowed Professional Fee Claims, each holder of an
Allowed Professional Fee Claim shall have an Allowed Administrative Expense Claim for any
such deficiency, which shall be satisfied in accordance with Section 3.2 of the Plan. No Liens,
claims, or interests shall encumber the Fee Escrow Account in any way.

                              (iv)    U.S. Trustee Fees

       The Debtor shall pay all outstanding U.S. Trustee Fees on an ongoing basis on the date
such U.S. Trustee Fees become due, until such time as a final decree is entered closing the
Chapter 11 Case or the Chapter 11 Case is converted or dismissed.

                              (v)     Treatment of Priority Tax Claims

        Except to the extent that the applicable holder of an Allowed Priority Tax Claim has been
paid by the Debtor before the Effective Date, or the Debtor and such holder agree to less
favorable treatment by the Debtor, each holder of an Allowed Priority Tax Claim shall receive,
on account of such Allowed Priority Tax Claim, at the option of the Debtor (a) payment in full in
Cash made on or as soon as reasonably practicable after the later of the Effective Date and the
first Distribution Date occurring at least 20 calendar days after the date such Claim is Allowed,
(b) regular installment payments in accordance with section 1129(a)(9)(C) of the Bankruptcy
Code or (c) such other amounts and in such other manner as may be determined by the
Bankruptcy Court to provide the holder of such Allowed Priority Tax Claim deferred Cash
payments having a value, as of the Effective Date, equal to such Allowed Priority Tax Claim.

       The Debtor shall have the right, in its sole discretion, to pay any Allowed Priority Tax
Claim or any remaining balance of an Allowed Priority Tax Claim (together with accrued but
unpaid interest) in full at any time on or after the Effective Date without premium or penalty.
                                              - 24 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 36 of 167




               2.      Classification of Claims and Interests

        Pursuant to sections 1122 and 1123 of the Bankruptcy Code, Claims and Interests are
classified for all purposes, including as set forth herein. A Claim or Interest shall be deemed
classified in a particular Class only to the extent that the Claim or Interest qualifies within the
description of that Class, and shall be deemed classified in a different Class to the extent that any
remainder of such Claim or Interest qualifies within the description of such different Class. A
Claim or Interest is in a particular Class only to the extent that such Claim or Interest is Allowed
in that Class and has not been paid or otherwise satisfied prior to the Effective Date. Any Claim
or Interest that has been paid or satisfied, or any Claim or Interest that has been amended or
superseded, may be adjusted or expunged on the official claims register without a claims
objection having to be filed and without any further notice to or action, order or approval of the
Bankruptcy Court.

       Except as otherwise specifically provided for in the Plan, the Confirmation Order or other
order of the Bankruptcy Court, or required by applicable non-bankruptcy law, in no event shall
any Holder of an Allowed Claim be entitled to receive payments that in the aggregate exceed the
Allowed amount of such Holder’s Claim.

                       a)      Treatment of Claims Against and Interests in the Debtor

                               (i)     Class 1 – Priority Non-Tax Claims

        The legal, equitable and contractual rights of the holders of Priority Non-Tax Claims are
unaltered by the Plan. Except to the extent that a holder of an Allowed Priority Non-Tax Claim
agrees to a different treatment, on the applicable Distribution Date, each holder of an Allowed
Priority Non-Tax Claim shall receive Cash from the Debtor in an amount equal to such Allowed
Claim.

                               (ii)    Class 2 – Other Secured Claims

        The legal, equitable and contractual rights of the holders of Other Secured Claims are
unaltered by the Plan. Except to the extent that a holder of an Allowed Other Secured Claim
agrees to a different treatment, on the Effective Date, or as soon as reasonably practicable
thereafter, each holder of an Allowed Other Secured Claim shall each receive, subject to the
terms of the Plan, in full and final satisfaction, settlement, release and discharge of its Allowed
Other Secured Claim, at the election of the Debtor:

                                       (a)     Cash in an amount equal to such Allowed Other
                                               Secured Claim; or

                                       (b)     such other treatment that will render such Other
                                               Secured Claim unimpaired pursuant to section 1124
                                               of the Bankruptcy Code;

provided, however, that Other Secured Claims incurred by the Debtor in the ordinary course of
business may be paid in the ordinary course of business in accordance with the terms and
conditions of any agreements relating thereto, in the discretion of the Debtor without further

                                                - 25 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 37 of 167




notice to or order of the Bankruptcy Court.

        Each holder of an Allowed Other Secured Claim shall retain the Liens securing its
Allowed Other Secured Claim as of the Effective Date until full and final satisfaction of such
Allowed Other Secured Claim is made as provided in the Plan. On the full payment or other
satisfaction of each Allowed Other Secured Claim in accordance with the Plan, the Liens
securing such Allowed Other Secured Claim shall be deemed released, terminated and
extinguished, in each case without further notice to or order of the Bankruptcy Court, act or
action under applicable law, regulation, order or rule or the vote, consent, authorization or
approval of any Person.

                               (iii)   Class 3 – Prepetition Note Claims

        The Prepetition Note Claims shall be Allowed under the Plan and shall not be subject to
any avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination (whether
equitable, contractual or otherwise), counterclaims, cross-claims, defenses, disallowance,
impairment, objection or any other challenges under any applicable law or regulation by any
Person. On the Effective Date, DOE, as the holder of the Allowed Prepetition Note Claims, shall
receive, subject to the terms of the Plan, in full and final satisfaction, settlement, release and
discharge of its Allowed Prepetition Note Claims, (a) $200 million in Cash (which shall be
satisfied by DOE by a draw on the Cobra Backstop Letter of Credit) and (b) all rights and
obligations under the Exit Contingent Note. On the Effective Date, the Debtor shall also pay in
full in Cash all outstanding fees and expenses incurred by the Prepetition Collateral Agent to the
extent due and owing under the Collateral Agency Agreement.

        Upon payment of the $200 million in Cash provided in § 5.3(a) of the Plan, the delivery
of the executed Exit Contingent Note to DOE, and the payment in full in Cash of all outstanding
fees and expenses of the Prepetition Collateral Agent as provided in § 5.3(a) of the Plan: (i) the
Loan Servicer (on DOE’s behalf) shall conclusively be deemed to have provided written
direction to the Prepetition Collateral Agent to release all Collateral it holds on behalf of the
Secured Parties and to release all Liens thereon for the benefit of the Secured Parties; and (ii) the
Loan Servicer shall conclusively be deemed to have certified to the Prepetition Collateral Agent
that the Discharge Date under the Collateral Agency Agreement has occurred. On the Effective
Date, and upon (x) payment of the $200 Million in Cash provided in § 5.3(a) of the Plan, (y) the
delivery of the executed Exit Contingent Note to DOE, and (z) payment of all outstanding fees
and expenses of the Prepetition Collateral Agent in full in Cash as provided in § 5.3(a) of the
Plan, the Prepetition Collateral Agent shall release to the Debtor all Collateral held for the
benefit of the Secured Parties and any Liens on the Collateral held for the benefit of the Secured
Parties. The Debtor shall pay all reasonable fees and expenses incurred by the Collateral Agent
in complying with the previous sentence on or as soon as reasonably practicable after the
Effective Date. Upon the release of the Collateral held by the Prepetition Collateral Agent for
the benefit of the Secured Parties and the release of all Liens on the Prepetition Collateral held
for the benefit of the Secured Parties, the duties, responsibilities, and obligations of the
Prepetition Collateral Agent under the Collateral Agency Agreement shall terminate.




                                                - 26 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 38 of 167




                              (iv)    Class 4 – General Unsecured Claims

         General Unsecured Claims are unimpaired Claims. Except to the extent that a holder of a
General Unsecured Claim agrees to different treatment, each holder of an Allowed General
Unsecured Claim shall receive treatment that: (i) leaves unaltered the legal, equitable, or
contractual rights to which the holder of such Allowed General Unsecured Claim is entitled; or
(ii) otherwise leaves such Allowed General Unsecured Claim unimpaired pursuant to section
1124 of the Bankruptcy Code.

                              (v)     Class 5 – Existing Interests

        Existing Interests shall be discharged, cancelled, released and extinguished, and holders
thereof shall not receive or retain any distribution under the Plan on account of such Existing
Interests.

       C.      Executory Contracts and Unexpired Leases

       The Bankruptcy Code requires a debtor to assume or reject all Executory Contracts and
Unexpired Leases. The Debtor’s proposed treatment of all Executory Contracts and Unexpired
Leases under the Plan are summarized below.

               1.      General Treatment

        As of and subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases of the Debtor shall be
deemed assumed except that: (a) any executory contracts and unexpired leases that previously
have been assumed, assumed and assigned, or rejected pursuant to a Final Order of the
Bankruptcy Court shall be treated as provided in such Final Order; (b) any executory contracts
and unexpired leases listed on the Schedule of Rejected Contracts and Leases shall be deemed
rejected as of the Effective Date; and (c) all executory contracts and unexpired leases that are the
subject of a separate motion to assume or reject under section 365 of the Bankruptcy Code
pending on the Effective Date shall be treated as provided for in the Final Order resolving such
motion. Rejection of any executory contract or unexpired lease pursuant to the Plan or otherwise
will not constitute a termination of obligations owed to the Debtor under such contract or lease
that survive breach under applicable law. Subject to the occurrence of the Effective Date, entry
of the Confirmation Order by the Bankruptcy Court shall constitute approval of the assumptions,
assumptions and assignments and rejections described in Section 10.1 of the Plan pursuant to
sections 365(a) and 1123 of the Bankruptcy Code. Each executory contract and unexpired lease
assumed pursuant to Section 10.1 of the Plan shall revest in and be fully enforceable by the
Debtor in accordance with its terms, except as modified by the provisions of the Plan, or any
order of the Bankruptcy Court authorizing and providing for its assumption, or applicable federal
law. Nothing contained in the Plan or the listing of a document on the Schedule of Rejected
Contracts and Leases, or the Cure Schedule shall constitute an admission by the Debtor that such
document is an executory contract or an unexpired lease or that the Debtor or its successors and
assigns has any liability thereunder.




                                               - 27 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 39 of 167




               2.      Claims Based on Rejection of Executory Contracts or Unexpired Leases

        All Claims arising from the rejection of executory contracts or unexpired leases, if
evidenced by a timely filed proof of claim, will be treated as General Unsecured Claims. In the
event that the rejection of an executory contract or unexpired lease by the Debtor pursuant to the
Plan results in damages to the other party or parties to such contract or lease, a Claim for such
damages, if not evidenced by a timely filed proof of claim, shall be forever barred and shall not
be enforceable against the Debtor or its properties or interests in property or its agents,
successors or assigns, unless a proof of claim is filed with the Bankruptcy Court and served upon
counsel for the Debtor on or before the date that is thirty (30) days after the effective date of such
rejection (which may be the Effective Date, the date on which the Debtor rejects the applicable
contract or lease as provided in Section 10.1 of the Plan, or pursuant to an order of the
Bankruptcy Court).

               3.      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

         (a)      Except to the extent that less favorable treatment has been agreed to by the non-
Debtor party or parties to each such executory contract or unexpired lease to be assumed or
assumed and assigned pursuant to the Plan, any monetary defaults arising under such executory
contract or unexpired lease shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
Code, by payment of the appropriate amount (the “Cure Amount”) in full in Cash on the later
of: (i) the Effective Date; (ii) thirty (30) days after the date of entry of a Final Order providing
for the assumption, or the assumption and assignment, of such executory contract or unexpired
lease; or (iii) the date on which any Cure Dispute relating to such Cure Amount has been
resolved (either consensually or through judicial decision).

       (b)    With respect to any executory contract or unexpired lease to be assumed or
assumed and assigned pursuant to Section 10.1 of the Plan, the Debtor shall file a schedule (a
“Cure Schedule”) with the Plan Supplement setting forth the Cure Amount, if any, for each
executory contract or unexpired lease to be assumed or assumed and assigned by the Debtor.

        (c)      In the event of a dispute (each, a “Cure Dispute”) regarding: (i) the Cure
Amount; (ii) the ability of the Debtor to provide “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code) under the contract or lease to be
assumed or assumed and assigned; or (iii) any other matter pertaining to the proposed
assumption or assumption and assignment, the cure payments required by section 365(b)(1) of
the Bankruptcy Code shall be made following the entry of a Final Order resolving such Cure
Dispute and approving the assumption or assumption and assignment. To the extent a Cure
Dispute relates solely to the Cure Amount, the Debtor may assume and/or assume and assign the
applicable contract or lease prior to the resolution of the Cure Dispute. To the extent the Cure
Dispute is resolved or determined against the Debtor, the Debtor may reject the applicable
executory contract or unexpired lease after such determination, and the counterparty may
thereafter file a proof of claim in the manner set forth in Section 10.2 of the Plan.




                                                - 28 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 40 of 167




               4.      Effect of Confirmation Order on Assumption, Assumption and Assignment,
                       and Rejection.

        Subject to the occurrence of the Effective Date, entry of the Confirmation Order by the
Bankruptcy Court shall constitute entry of an order by the Bankruptcy Court pursuant to sections
365(a) and 1123(b) of the Bankruptcy Code approving the assumptions, assumptions and
assignments and rejections described in Article X of the Plan and determining that: (a) with
respect to such rejections, such rejected executory contracts and unexpired leases are
burdensome and that the rejection therein is in the best interests of the Estate; (b) with respect to
such assumptions, to the extent necessary, that the Debtor has (i) cured, or provided adequate
assurance that the Debtor will promptly cure, any default in accordance with section
365(b)(1)(A) of the Bankruptcy Code, (ii) compensated or provided adequate assurance that it or
an Affiliate will promptly compensate the counterparty for any actual pecuniary loss to such
party resulting from such default, and (iii) provided adequate assurance of future performance
under such executory contract or unexpired lease; and (c) with respect to any assignment, to the
extent necessary, that the Debtor or the proposed assignee has (i) cured, or provided adequate
assurance that it or an Affiliate will promptly cure, any default in accordance with section
365(b)(1)(A) of the Bankruptcy Code, (ii) compensated or provided adequate assurance that the
Debtor or the proposed assignee will promptly compensate the counterparty for any actual
pecuniary loss to such party resulting from such default, and (iii) that “adequate assurance of
future performance” (within the meaning of section 365 of the Bankruptcy Code) by the assignee
has been demonstrated and no further adequate assurance is required. Assumption of any
executory contract or unexpired lease and satisfaction of the Cure Amounts shall result in the full
discharge, release and satisfaction of any claims or defaults, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed executory contract
or unexpired lease at any time before the date such executory contract or unexpired lease is
assumed. Each executory contract and unexpired lease assumed pursuant to Article X of the
Plan shall revest in and be fully enforceable by the Debtor in accordance with its terms, except as
modified by the provisions of the Plan, or any order of the Bankruptcy Court authorizing and
providing for its assumption, or applicable federal law. To the maximum extent permitted by
law, to the extent any provision in any executory contract or unexpired lease assumed pursuant to
the Plan restricts or prevents, or purports to restrict or prevent, or is breached or deemed
breached by, the assumption of such executory contract or unexpired lease (including any
“change of control” provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate
such executory contract or unexpired lease or to exercise any other default-related rights with
respect thereto. Any party that fails to timely file a Cure Dispute on the basis that consent to
assume or assume and assign the applicable executory contract or unexpired lease is a condition
to such assumption or assumption and assignment, shall be deemed to have consented to the
assumption or assumption and assignment, as applicable, of such contract or unexpired lease.

               5.      Permits, Licenses, Easements and Similar Interests

       Subject to the occurrence of the Effective Date, entry of the Confirmation Order by the
Bankruptcy Court shall constitute entry of an order by the Bankruptcy Court pursuant to sections
365(a) and 1123(b) of the Bankruptcy Code approving the assumptions of all permits, licenses,

                                               - 29 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 41 of 167




easements and similar interests unless any of the foregoing has been previously rejected or is
rejected under the Plan or otherwise. To the extent permitted under applicable law, the Debtor
shall be authorized, on and after the Effective Date, to operate under any license, permit,
registration, and governmental authorization or approval of the Debtor, and pursuant to the terms
of the Confirmation Order, all such licenses, permits, registrations, and governmental
authorizations or approvals shall be deemed to be assumed by the Debtor as of the Effective
Date. To the extent provided by section 525 of the Bankruptcy Code, and subject to entry of the
Confirmation Order, no governmental unit may deny, revoke, suspend, or refuse to renew any
permit, license, or similar grant relating to the operation of the Debtor on account of the filing or
pendency of the chapter 11 case or the consummation of the transactions contemplated under the
Plan.

        To the maximum extent permitted by law, any provision that purports to restrict or
prevent the assumption or assignment of any such permit, license, easement or similar interest or
is breached or deemed breached by the assumption or assignment of any such permit, license,
easement or similar interest (including any “change of control” provision) shall be deemed
modified such that the transactions contemplated by the Plan shall not entitle the non-Debtor
party thereto to terminate such permit, license, easement or similar interest or to exercise other
default-related rights with respect thereto. Any party that fails to timely file a Cure Dispute on
the basis that consent to assume or assume and assign the applicable permit, license, easement or
similar interest is a condition to such assumption or assumption and assignment, shall be deemed
to have consented to such assumption or assumption and assignment.

               6.      Assumption of Directors and Officers Insurance Policies

        To the extent that the D&O Liability Insurance Policies issued to, or entered into by, the
Debtor prior to the Petition Date constitute executory contracts, notwithstanding anything in the
Plan to the contrary, the Debtor shall be deemed to have assumed all of its unexpired D&O
Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code effective as of the
Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval
of the Debtor’s foregoing assumption of each of the D&O Liability Insurance Policies.
Notwithstanding anything to the contrary contained in the Plan, confirmation of the Plan shall
not discharge, impair or otherwise modify any advancement, indemnity or other obligations of
the D&O Liability Insurance Policies.

         In addition, after the Effective Date, the Debtor shall not terminate or otherwise reduce
the coverage under any of the D&O Liability Insurance Policies with respect to conduct
occurring prior thereto, and all directors, managers and officers of the Debtor who served in such
capacity at any time prior to the Effective Date shall be entitled from the applicable insurers to
the full benefits of any such policy for the full term of such policy regardless of whether such
directors, managers and officers remain in such positions after the Effective Date.

        On or before the Effective Date, the Debtor shall purchase and maintain directors,
managers, officers and employee liability tail coverage for the six year period following the
Effective Date on terms no less favorable than the Debtor’s existing director, manager, officer
and employee coverage and with an aggregate limit of liability upon the Effective Date of no less
than the aggregate limit of liability under the existing director, officer, manager and employee

                                               - 30 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 42 of 167




coverage upon placement. From and after the Effective Date, reasonable directors, managers and
officers insurance policies shall remain in place in the ordinary course.

               7.      Assumption of Certain Indemnification Obligations

        Each Indemnification Obligation to a current or former director, officer, manager or
employee who was employed by the Debtor in such capacity on or after the Petition Date
(including, for the avoidance of doubt, the members of the board of directors, board of managers
or equivalent body of the Debtor at any time) shall be deemed assumed effective as of the
Effective Date. Each Indemnification Obligation that is deemed assumed pursuant to the Plan
shall (a) remain in full force and effect, (b) not be modified, reduced, discharged, impaired or
otherwise affected in any way, (c) be deemed and treated as an executory contract pursuant to
sections 365 and 1123 of the Bankruptcy Code regardless of whether or not proofs of claim have
been filed with respect to such obligations and (d) survive Unimpaired and unaffected
irrespective of whether such indemnification is owed for an act or event occurring before, on or
after the Petition Date.

        Any obligations of the Debtor (whether pursuant to its certificate of formation, operating
agreement, limited liability company agreement, other organizational documents, board
resolutions, member resolutions, indemnification agreements, employment contracts, policy of
providing employee indemnification, applicable state law, specific agreement in respect of any
claims, demands, suits, causes of action or proceedings against such Persons or agreements,
including amendments, or otherwise) entered into at any time prior to the Effective Date, to
indemnify, reimburse or limit the liability of the current and former directors, officers, managers,
employees, attorneys, accountants, investment bankers and other professionals of the Debtor, as
applicable, in each case, based upon any act or omission related to such Persons’ service with,
for or on behalf of the Debtor prior to the Effective Date with respect to all present and future
actions, suits and proceedings relating to the Debtor shall survive the Confirmation Order and,
except as set forth in the Plan, remain unaffected thereby, and shall not be discharged,
irrespective of whether such defense, indemnification, reimbursement or limitation of liability
accrued or is owed in connection with an occurrence before or after the Petition Date. Any
Claim based on the Debtor’s obligations set forth in Section 10.7 of the Plan shall not be a
Disputed Claim or subject to any objection in either case by reason of section 502(e)(1)(B) of the
Bankruptcy Code. The provision for indemnification obligations shall not apply to or cover any
Causes of Action against a Person that result in a Final Order determining that such Person
seeking indemnification is liable for fraud, willful misconduct, gross negligence, bad faith, self-
dealing or breach of the duty of loyalty.

         In connection with the foregoing, on the Effective Date, the Debtor shall establish and
fund the Indemnification Escrow Account with Cash equal to $2,500,000. Funds held in the
Indemnification Escrow Account shall not be considered property of the Debtor’s Estate,
property of the Debtor and, to the extent such obligations are not satisfied by the Debtor or under
any applicable D&O Liability Insurance Policy, such funds shall be utilized by the Debtor to
satisfy the Debtor’s obligations under Section 10.7 of the Plan. Funds remaining in the
Indemnification Escrow Account after six (6) years, if any, shall revert to and become property
of the Debtor; provided, that (i) the Debtor’s obligations under Section 10.7 of the Plan shall not
be limited by nor deemed limited to the balance of the funds held in the Indemnification Escrow

                                               - 31 -
            Case 20-11884-KBO           Doc 149     Filed 09/08/20      Page 43 of 167




Account, and (ii) such reversion shall not take place unless and until any claims that have been
asserted and are covered by the Indemnification Escrow Account have been resolved. No Liens,
claims or interests shall encumber the Indemnification Escrow Account in any way.

       D.      Implementation of the Plan

               1.      Continued Existence and Vesting of Assets in Reorganized TSE.

        (a)     Except as otherwise provided in the Plan, the Debtor shall continue to exist after
the Effective Date as Reorganized TSE in accordance with the laws of the State of Delaware and
pursuant to the Amended Constituent Documents for the purposes of satisfying its obligations
under the Plan and the continuation of its business. On or after the Effective Date, Reorganized
TSE, in its discretion, may take such action as permitted by applicable law and the Amended
Constituent Documents as Reorganized TSE may determine is reasonable and appropriate.

        (b)      Except as otherwise provided in the Plan, on and after the Effective Date, all
property of the Estate, wherever located, including all claims, rights and Causes of Action, and
any property, wherever located, acquired by the Debtor under or in connection with the Plan,
shall vest in Reorganized TSE free and clear of all Claims, Liens, charges, other encumbrances
and Interests. On and after the Effective Date, Reorganized TSE may operate its business and
may use, acquire and dispose of property, wherever located, and prosecute, compromise or settle
any Claims (including any Administrative Expense Claims) and Causes of Action without
supervision of or approval by the Bankruptcy Court and free and clear of any restrictions of the
Bankruptcy Code or the Bankruptcy Rules other than restrictions expressly imposed by the Plan
or the Confirmation Order. Without limiting the foregoing, Reorganized TSE may pay the
charges that it incurs on or after the Effective Date for Professional Persons’ fees, disbursements,
expenses or related support services without application to the Bankruptcy Court.

         (c)      On the Effective Date or as soon as reasonably practicable thereafter, Reorganized
TSE may take all actions that may be necessary or appropriate to effectuate any transaction
described in, approved by, contemplated by, or necessary to effectuate the Plan, including: (1)
the execution and delivery of appropriate agreements or other documents containing terms that
are consistent with the terms of the Plan and that satisfy the requirements of applicable law and
any other terms to which the applicable entities may agree; (2) the execution and delivery of
appropriate instruments of transfer, assignment, assumption or delegation of any asset, property,
right, liability, debt or obligation on terms consistent with the terms of the Plan and having other
terms for which the applicable parties agree; (3) the filing of appropriate certificates or articles of
formation, merger, consolidation, conversion, dissolution, or other organizational documents
pursuant to applicable state law; and (4) all other actions that the applicable entities determine to
be necessary or appropriate, including making filings or recordings that may be required by
applicable law.

               2.      Issuance of New Common Units to Cobra

      In consideration for Cobra’s commitments and undertakings under the Plan, the New
Common Units shall be issued on the Effective Date and distributed to Cobra (or a Cobra
Designee) on the Effective Date or as soon as practicable thereafter, in accordance with the Plan

                                                - 32 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 44 of 167




and the terms of the Amended Constituent Documents. All of the New Common Units issuable
in accordance with the Plan, when issued, shall be duly authorized, validly issued, fully paid, and
non-assessable. The issuance of the New Common Units is authorized without the need for any
further limited liability company, or other similar action and without any further action by any
holder of an Allowed Claim or Interest.

      The New Common Units will not be listed on a national securities exchange,
Reorganized TSE will not be a reporting company under the Securities Exchange Act, and
Reorganized TSE shall not be required to and will not file reports with the SEC or any other
governmental entity after the Effective Date.

               3.      Plan Value of New Common Units

        For purposes of the Plan, the New Common Units shall have an aggregate deemed value
equal to $100 million. Such deemed value is equal to the amount that will be drawn by DOE on
the Cobra Backstop Letter of Credit pursuant to Section 5.3 of the Plan less the $100 million
term loan component of the Exit Credit Facility.

               4.      Working Capital Commitment

      Under the Exit Credit Facility, Cobra (or a Cobra Designee) shall provide Reorganized
TSE with up to $50 million to fund the working capital and other needs of Reorganized TSE.

               5.      Exit Credit Facility, Exit Contingent Note and New O&M Agreement

        On the Effective Date, Reorganized TSE shall be authorized to enter into the Exit Credit
Facility Agreement, Exit Contingent Note, and the Amended Constituent Documents without the
need for any further limited liability company or other similar action. The entry of the
Confirmation Order shall be deemed approval of the Exit Credit Facility Agreement, Exit
Contingent Note, and the Amended Constituent Documents, and authorization for Reorganized
TSE to enter into and execute the Exit Credit Facility Agreement, Exit Contingent Note, and the
Amended Constituent Documents requiring execution and delivery by Reorganized TSE.

        The obligations arising under the Exit Credit Facility Documents shall be secured by a
senior priority perfected security interest in substantially all present and after acquired property
and proceeds thereof of Reorganized TSE, subject to any exceptions and materiality thresholds
acceptable to Cobra, as lender under the Exit Credit Facility Agreement. The Debtor is
authorized to make all filings and recordings and to obtain all governmental approvals and
consents necessary or desirable to establish and further evidence perfection of any Liens and
security interests granted to secure the obligations under the Exit Credit Facility Documents
under the provisions of any applicable federal, state, provincial, or other law (whether domestic
or foreign) (it being understood that perfection shall occur automatically by virtue of the
occurrence of the Effective Date, and any such filings, recordings, approvals, and consents shall
not be required), and will thereafter cooperate to make all other filings and recordings that
otherwise would be necessary under applicable law to give notice of such Liens and security
interests to third parties.



                                               - 33 -
            Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 45 of 167




               6.     Cancellation of Existing Securities and Agreements

        Except for the purpose of evidencing a right to distribution under the Plan, and except as
otherwise set forth in the Plan, on the Effective Date, the Prepetition Note Financing Documents
shall be deemed cancelled, discharged and of no further force or effect. The DOE, as holder of
the Allowed Prepetition Note Claims, shall have no rights arising from or relating to such
instruments, securities and other documentation or the cancellation thereof, except the rights
provided for pursuant to the Plan.

               7.     Cancellation of Liens Pursuant to Cash Collateral Order

        On the Effective Date, the Cash Collateral Order, including the use of cash collateral
thereunder, shall be terminated. All Liens and security interests granted to secure obligations
pursuant to the Cash Collateral Order shall be terminated and of no further force or effect,
without the need for further Court approval, action or order. Reorganized TSE shall be entitled
to take any action necessary to effectuate the discharge of any Lien under the Cash Collateral
Order.

               8.     Board of Managers

        (a)     On the Effective Date, the board of managers of Reorganized TSE shall consist of
five (5) individuals selected by Cobra, who shall be reasonably acceptable to the Debtor, and
identified in the Plan Supplement to be filed with the Bankruptcy Court.

        (b)    Unless reappointed pursuant to Section 7.6(a) of the Plan, the members of the
board of managers of the Debtor prior to the Effective Date shall have no continuing obligations
to the Debtor in their capacities as such on and after the Effective Date and each such member
shall be deemed to have resigned or shall otherwise cease to be a manager of the Debtor on the
Effective Date. Commencing on the Effective Date, each of the managers of the Debtor shall
serve pursuant to the terms of the Amended Constituent Documents and be replaced or removed
in accordance therewith.

               9.     Organizational and Other Action

        (a)    The Debtor shall serve on the U.S. Trustee quarterly reports of its disbursements
until such time as a final decree is entered closing the Chapter 11 Case or the Chapter 11 Case is
converted or dismissed, or the Bankruptcy Court orders otherwise. Any deadline for filing
Administrative Expense Claims shall not apply to U.S. Trustee Fees.

       (b)     On the Effective Date, the Amended Constituent Documents and any other
applicable amended and restated limited liability company or other organizational documents of
the Debtor shall be deemed authorized in all respects.

        (c)     Any action under the Plan to be taken by or required of the Debtor, including the
adoption or amendment of its certificate of formation, limited liability company agreement or
other organizational document, the issuance of limited liability company membership interests,
securities and instruments, or the selection of officers or managers, shall be authorized and
approved in all respects, without any requirement of further action by the Debtor’s equity

                                              - 34 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20      Page 46 of 167




holders, holders of partnership interests, sole member, board of managers, or similar body, as
applicable.

         (d)   The Debtor shall be authorized to execute, deliver, file, and record such
documents (including the Plan Documents), contracts, instruments, releases and other
agreements and take such other action as may be necessary to effectuate and further evidence the
terms and conditions of the Plan, without the necessity of any further Bankruptcy Court, limited
liability company, board or member approval or action. In addition, the selection of the Persons
who will serve as the initial managers, officers and managers of Reorganized TSE as of the
Effective Date shall be deemed to have occurred and be effective on and after the Effective Date
without any requirement of further action by the board of managers or equity holders of the
applicable Reorganized TSE.

               10.     Comprehensive Settlement of Claims and Controversies

        Pursuant to Bankruptcy Rule 9019 and in consideration for the Plan Distributions and
other benefits provided under the Plan, the provisions of the Plan will constitute a good faith
compromise and settlement of all Claims and Causes of Action relating to the rights that a holder
of a Claim or Interest may have with respect to any Allowed Claim or Allowed Interest or any
Plan Distribution on account thereof. The entry of the Confirmation Order will constitute the
Bankruptcy Court’s approval, as of the Effective Date, of the compromise or settlement of all
such claims or controversies and the Bankruptcy Court’s finding that all such compromises or
settlements are: (a) in the best interest of the Debtor, its Estate and its property and stakeholders;
and (b) fair, equitable and reasonable.

               11.     Transactions Authorized Under Plan

       On and after the Effective Date, the Debtor and Reorganized TSE, as applicable, shall be
authorized to take such actions as may be necessary or appropriate to implement the transactions
contemplated by the Plan and the other Plan Documents.

               12.     Approval of Plan Documents

         The solicitation of votes with respect to the Plan shall be deemed a solicitation for the
approval of the Plan Documents and all transactions contemplated thereunder. Entry of the
Confirmation Order shall constitute approval of the Plan Documents and such transactions. On
the Effective Date, the Debtor and Reorganized TSE, as applicable, shall be authorized to enter
into, file, execute and/or deliver each of the Plan Documents and any other agreement or
instrument issued in connection with any Plan Document without the necessity of any further
corporate, board, shareholder, manager, or similar action.

               13.     Dismissal of the ICC Arbitration

        Within three (3) Business Days of the Effective Date, Reorganized TSE and Cobra shall
jointly request the dismissal with prejudice of the ICC Arbitration.




                                                - 35 -
            Case 20-11884-KBO           Doc 149    Filed 09/08/20      Page 47 of 167




       E.      Effect of Confirmation

       Article XII of the Plan sets forth the effect of Confirmation of the Plan. The below
summarizes, among other things, the Debtor’s proposed release, discharge and injunction
provisions.

               1.      Binding Effect

        Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and subject
to the occurrence of the Effective Date, on and after the Confirmation Date, the provisions of the
Plan shall bind any holder of a Claim against, or Interest in, the Debtor and inure to the benefit of
and be binding on such holder’s respective successors and assigns, whether or not the Claim or
Interest of such holder is impaired under the Plan and whether or not such holder has accepted
the Plan.

               2.      Discharge of Claims Against and Interests in the Debtor

        Upon the Effective Date and in consideration of the Plan Distributions, except as
otherwise provided in the Plan or Confirmation Order (including with respect to Claims left
unimpaired by the Plan), each Person that is a holder (as well as any trustees and agents for or on
behalf of such Person) of a Claim or Interest shall be deemed to have forever waived, released,
and discharged the Debtor, to the fullest extent permitted by section 1141 of the Bankruptcy
Code, of and from any and all Claims, Interests, rights and liabilities that arose prior to the
Effective Date. Except as otherwise provided in the Plan, upon the Effective Date, all such
holders of Claims and Interests shall be forever precluded and enjoined, pursuant to sections 105,
524, 1141 of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim
against or terminated Interest in the Debtor or any property, wherever located, of the Estate.

               3.      Term of Pre-Confirmation Injunctions or Stays

        Unless otherwise provided in the Plan, all injunctions or stays provided in the Chapter 11
Case arising prior to the Confirmation Date in accordance with sections 105 or 362 of the
Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
force and effect until the Effective Date.

               4.      Injunction Against Interference with Plan

        Upon the entry of the Confirmation Order, all holders of Claims and Interests and other
Persons, along with their respective present or former Affiliates, employees, agents, officers,
directors, or principals, shall be enjoined from taking any actions, whether in the United States or
elsewhere, to interfere with the implementation or consummation of the Plan. Moreover,
Bankruptcy Code section 1141(c) provides, among other things, that the property dealt with by
the Plan is free and clear of all Claims and Interests (except as otherwise provided in the Plan or
the Confirmation Order). As such, to the fullest extent permissible under applicable law, no
Person holding a Claim or Interest may receive any payment from, or seek recourse against, any
assets that are to be distributed under the Plan other than assets required to be distributed to that
Person under the Plan. As of the Confirmation Date, to the fullest extent permissible under
applicable law, all Persons are precluded and barred from asserting against any property to be

                                               - 36 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 48 of 167




distributed under the Plan any Claims, rights, Causes of Action, liabilities, Interests, or other
action or remedy based on any act, omission, transaction, or other activity that occurred before
the Confirmation Date except as expressly provided in the Plan or the Confirmation Order.

               5.      Injunction

        (a)      Except as otherwise specifically provided in the Plan or the Confirmation Order,
as of the Confirmation Date, but subject to the occurrence of the Effective Date, all Persons or
Entities who have held, hold or may hold Claims against and/or Interests in the Debtor or the
Estate, and all other parties in interest, along with their present or former employees, agents,
officers, directors, principals, representatives and Affiliates are, with respect to any such Claims
or Interests, permanently enjoined after the Confirmation Date from: (i) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding of any kind (including any proceeding in a judicial, arbitral, administrative or other
forum) against or affecting the Debtor, its Estate or any of its property, wherever located, or any
direct or indirect transferee of any property, wherever located, of, or direct or indirect successor
in interest to, any of the foregoing Persons or any property, wherever located, of any such
transferee or successor; (ii) enforcing, levying, attaching (including any pre-judgment
attachment), collecting or otherwise recovering by any manner or means, whether directly or
indirectly, any judgment, award, decree or order against the Debtor, or its Estate or any of its
property, wherever located, or any direct or indirect transferee of any property, wherever located,
of, or direct or indirect successor in interest to, any of the foregoing Persons, or any property,
wherever located, of any such transferee or successor; (iii) creating, perfecting or otherwise
enforcing in any manner, directly or indirectly, any encumbrance of any kind against the Debtor
or its Estate or any of its property, wherever located, or any direct or indirect transferee of any
property, of, or successor in interest to, any of the foregoing Persons; (iv) acting or proceeding in
any manner, in any place whatsoever, that does not conform to or comply with the provisions of
the Plan to the full extent permitted by applicable law (including, without limitation,
commencing or continuing, in any manner or in any place, any action that does not comply with
or is inconsistent with the provisions of the Plan) to the fullest extent permitted by applicable
law, or (v) asserting any right of setoff, subrogation or recoupment of any kind against any
obligation due from the Debtor or its Estate, or against the property or interests in property of the
Debtor or its Estate, with respect to any such Claim or Interest. Such injunction shall extend to
any successors or assignees of the Debtor and its properties and interest in properties; provided,
however, that nothing contained in the Plan shall preclude such Persons from exercising their
rights, or obtaining benefits, pursuant to and consistent with the terms of the Plan.

       (b)    By accepting Plan Distributions, each holder of an Allowed Claim or Interest will
be deemed to have specifically consented to the injunctions set forth in Section 12.5 of the Plan.

               6.      Releases

                       a)      Releases by the Debtor

        Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or the Confirmation Order, on and after the Effective Date,
for good and valuable consideration, including their cooperation and contributions to the

                                               - 37 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 49 of 167




Chapter 11 Case, the Released Parties (other than the Debtor) shall be deemed released and
discharged by the Debtor and its Estate from any and all Claims, obligations, debts, rights,
suits, damages, Causes of Action, remedies and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, asserted or unasserted, existing or hereinafter arising, in
law, equity or otherwise, whether for tort, fraud, contract, violations of federal or state laws or
otherwise, including the ICC Arbitration and the Avoidance Actions; Causes of Action based
on veil piercing or alter-ego theories of liability, contribution, indemnification, joint liability or
otherwise that the Debtor, its Estate could have asserted in their own right (whether
individually or collectively) or on behalf of the holder of any Claim or Interest or other Entity
or that any holder of a Claim or Interest or other Entity could have asserted derivatively for or
on behalf of the Debtor, or its Estate, based on, relating to or in any manner arising from, in
whole or in part, the Debtor; its Estate; the purchase, sale or rescission of the purchase or
sale of any security of the Debtor; the Crescent Dunes Solar Energy Project; the subject
matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in
the Plan; the business or contractual arrangements between the Debtor and any Released
Party (excluding any assumed executory contract or lease); the restructuring of Claims and
Interests prior to or in the Chapter 11 Case; the negotiation, formulation or preparation of the
Plan, the RSA, the Disclosure Statement, the Plan Supplement, the Chapter 11 Case, or, in
each case, related agreements, instruments, or other documents or upon any other related act
or omission, transaction, agreement, event or other occurrence taking place on or before the
Effective Date.

                       b)      Debtor and Cobra Releases. The Debtor and Cobra only
unconditionally and irrevocably release the DOE and the Prepetition Collateral Agent, and
each of their respective financial advisors and attorneys, for any claims or Causes of Action
arising out of or related to the Prepetition Note Claim and/or the Crescent Dunes Solar
Energy Project.

                       c)     DOE Releases. DOE only unconditionally and irrevocably
releases the Debtor and Cobra, and each of their respective financial advisors and attorneys,
from (i) the Prepetition Note Claim and (ii) any claims or Causes of Action arising out of or
relating to the Prepetition Note Claim and/or the Crescent Dunes Solar Energy Project.

        Notwithstanding anything to the contrary in the Plan, including section 12.6(a),
without conceding the existence or merits thereof, neither the above paragraphs nor the Plan
releases: (i) any civil, criminal or administrative liability arising under Title 26 of the United
States Code (the Internal Revenue Code); (ii) any criminal liability; (iii) any liability under
subchapter III of chapter 37 of Title 31 of the United States Code; (iv) any liability that is
based on conduct in violation of antitrust laws; (v) any claim of any agency of the United
States of America other than DOE; and (vi) the Debtor’s and Cobra’s obligations under
Section 5.3(b) of the Plan regarding the Prepetition Note Claim.

                       d)     Releases by the Third Party Releasing Parties. Except as
otherwise specifically provided in the Plan or the Confirmation Order, on and after the
Effective Date, for good and valuable consideration, including the obligations of the Debtor
under the Plan, the Plan Consideration and other contracts, instruments, releases, agreements
or documents executed and delivered in connection with the Plan, each Third Party Releasing

                                                - 38 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 50 of 167




Party who affirmatively opts to grant the releases set forth in the Plan shall be deemed to have
consented to the Plan and the restructuring embodied therein for all purposes, and shall be
deemed to have conclusively, absolutely, unconditionally, irrevocably and forever released and
discharged the Released Parties from any and all Claims, Interests, obligations, debts, rights,
suits, damages, Causes of Action, remedies and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, asserted or unasserted, existing or hereinafter arising, in
law, equity or otherwise, whether for tort, fraud, contract, violations of federal or state laws or
otherwise, including the ICC Arbitration and the Avoidance Actions, Causes of Action based
on veil piercing or alter-ego theories of liability, contribution, indemnification, joint liability or
otherwise that such Third Party Releasing Party could have asserted (whether individually or
collectively), based on, relating to or in any manner arising from, in whole or in part, the
Debtor; the Estate; the Chapter 11 Case; the purchase, sale or rescission of the purchase or
sale of any security of the Debtor; the Crescent Dunes Solar Energy Project; the subject
matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in
the Plan; the business or contractual arrangements between the Debtor and any Released
Party (excluding any assumed executory contract or lease); the restructuring of Claims and
Interests prior to or in the Chapter 11 Case; the negotiation, formulation or preparation of the
Plan, the Restructuring Support Agreement, the Disclosure Statement, the Plan Supplement,
the Prepetition Note Documents, or the Plan or the Disclosure Statement, or, in each case,
related agreements, instruments or other documents, or upon any other related act or
omission, transaction, agreement, event or other occurrence taking place on or before the
Effective Date; provided, that any party that chooses not to opt in to the releases contained in
the Plan shall not receive the benefit of the releases set forth in the Plan (even if for any
reason otherwise entitled). Notwithstanding anything contained in the Plan to the contrary,
the foregoing release shall not release any obligation of any party under the Plan, or any other
document, instrument, or agreement executed to implement the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
releases described in the Plan, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute its finding that each release
described in the Plan is: (i) in exchange for the good and valuable consideration provided by the
Released Parties, a good faith settlement and compromise of such Claims; (ii) in the best
interests of the Debtor and all Third Party Releasing Parties; (iii) fair, equitable and reasonable;
(iv) given and made after due notice and opportunity for hearing; and (v) a bar to the Debtor and
all Third Party Releasing Parties asserting any claim, Cause of Action or liability related thereto,
of any kind whatsoever, against any of the Released Parties or their property.




                                                - 39 -
            Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 51 of 167




               7.     Waiver of Limitations on Releases of Unknown Claims.

               Each of the Debtor, the Third Party Releasing Parties and DOE agree to
acknowledge that the releases contained in Sections 12.6(a), 12.6(b), 12.6(c) and 12.6(d) will
extend to and release claims that such parties do not know or expect to exist at the time of
the release, which, if known, might have affected the decision to enter into the release and
which such parties will be deemed to waive, and will waive and relinquish to the fullest
extent permitted by law, any and all provisions, rights, and benefits conferred by any law
of the United States of America or any state or territory thereof, or principle of common
law, which governs or limits a person's release of unknown claims that such parties will
deemed to waive, and will waive and relinquish, to the fullest extent permitted by law, the
provisions, rights, and benefits of Section 1542 of the California Civil Code, which provides
as follows:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
               TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
               EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
               OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
               HER SETTLEMENT WITH THE DEBTOR.

The Debtor, the Third Party Releasing Parties and DOE will also be deemed to waive any
and all provisions, rights, and benefits conferred by any law of any state or territory of the
United States of America, or principle of common law, which is similar, comparable, or
equivalent to California Civil Code Section 1542. Such parties shall be deemed to
acknowledge that they may discover facts in addition to or different from those that they
now know or believe to be true with respect to the subject matter of the releases given in
Sections 12.6(a), 12.6(b), 12.6(c) and 12.6(d), but that it is the intention of such parties to
fully, finally, and forever settle and release with prejudice any and all claims, including any
and all unknown claims, without regard to the subsequent discovery or existence of
additional or different facts. Such parties expressly agree that any fraudulent inducement
or similar claims that could be premised on unknown facts or facts that are subsequently
discovered are included within the definition of unknown claims.

               8.     Exculpation and Limitation of Liability

        On the Effective Date, except as otherwise provided in the Plan or the Confirmation
Order, for good and valuable consideration, to the maximum extent permissible under applicable
law, none of the Exculpated Parties shall have or incur any liability to any holder of any Claim or
Interest or any other Person for any act or omission occurring prior to the Effective Date in
connection with, or arising out of the Debtor’s restructuring, including the negotiation,
implementation and execution of the Plan, the Plan Supplement, the Chapter 11 Case, the
Prepetition Note Documents, the solicitation of votes for and the pursuit of confirmation of the
Plan, the consummation of the Plan, or the administration of the Plan or the property to be
distributed under the Plan, including all documents ancillary thereto, all decisions, actions,
inactions and alleged negligence or misconduct relating thereto and all activities leading to the
promulgation and confirmation of the Plan except for gross negligence or willful misconduct,

                                              - 40 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 52 of 167




each as determined by a Final Order of the Bankruptcy Court. The Exculpated Parties have, and
upon confirmation of the Plan shall be deemed to have, participated in good faith and in
compliance with the applicable provisions of the Bankruptcy Code with regard to the
distributions of the securities pursuant to the Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any applicable law, rule or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan.

               9.      Injunction Related to Releases and Exculpation

        The Confirmation Order shall permanently enjoin the commencement or prosecution by
any Person, whether directly, derivatively or otherwise, of any claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action or liabilities released pursuant to
the Plan, including the claims, obligations, suits, judgments, damages, demands, debts, rights,
Causes of Action and liabilities released in or encompassed by Section 12.6 of the Plan. The
Debtor is expressly authorized hereby to seek to enforce such injunction.

               10.     Retention of Causes of Action/Reservation of Rights

         (a)     Except as expressly provided in the Plan or in the Confirmation Order, nothing
contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
relinquishment of any rights or Causes of Action that the Debtor or the Estate may have, or that
the Debtor may choose to assert on behalf of its Estate, under any provision of the Bankruptcy
Code or any applicable non-bankruptcy law, including, without limitation, (i) any and all Causes
of Action or claims against any Person or Entity, to the extent such Person or Entity asserts a
crossclaim, counterclaim and/or claim for setoff that seeks affirmative relief against the Debtor,
its officers, directors or representatives or (ii) the turnover of any property of the Estate to the
Debtor.

        (b)     Except as expressly provided in the Plan or in the Confirmation Order, nothing
contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
relinquishment of any rights or Causes of Action that the Debtor had immediately prior to the
Petition Date or the Effective Date against or regarding any Claim left Unimpaired by the Plan.
The Debtor shall have, retain, reserve and be entitled to commence, assert and pursue all such
rights and Causes of Action as fully as if the Chapter 11 Case had not been commenced, and all
of the Debtor’s legal and equitable rights respecting any Claim left Unimpaired by the Plan may
be asserted after the Confirmation Date to the same extent as if the Chapter 11 Case had not been
commenced.

        (c)    Except as expressly provided in the Plan or in the Confirmation Order, nothing
contained in the Plan or the Confirmation Order shall be deemed to release any post-Effective
Date obligations of any party under the Plan, or any document, instrument or agreement
(including those set forth in the Plan Supplement) executed to implement the Plan.

               11.     Retention of United States Causes of Action/Reservation of Rights

       Except with respect to the releases provided by DOE pursuant to Section 12.6(c) of the
Plan, nothing discharges or releases the Debtor or any non-debtor from any right, claim, liability
                                               - 41 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 53 of 167




or cause of action of the United States or any State, or impairs the ability of the United States or
any State to pursue any claim, liability, right, defense, or cause of action against any Debtor or
non-debtor. Contracts, purchase orders, agreements, leases, covenants, guaranties,
indemnifications, operating rights agreements or other interests of or with the United States or
any State shall be, subject to any applicable legal or equitable rights or defenses of the Debtor
under applicable non-bankruptcy law, paid, treated, determined and administered in the ordinary
course of business as if the Debtor’s bankruptcy case was never filed and the Debtor shall
comply with all applicable non-bankruptcy law. Except with respect to (i) the releases provided
by DOE pursuant to Section 12.6(c) of the Plan and (ii) the Prepetition Note Claim, all claims,
liabilities, rights, causes of action, or defenses of or to the United States or any State shall
survive the Chapter 11 Case as if it had not been commenced and be determined in the ordinary
course of business, including in the manner and by the administrative or judicial tribunals in
which such rights, defenses, claims, liabilities, or causes of action would have been resolved or
adjudicated if the Chapter 11 Case had not been commenced; provided, that nothing in the Plan
Documents shall alter any legal or equitable rights or defenses of the Debtor under non-
bankruptcy law with respect to any such claim, liability, or cause of action, except with respect
to (i) the Prepetition Note Claim and (ii) any claims or Causes of Action released by the DOE
pursuant to Section 12.6(c) of the Plan. Without limiting the foregoing, for the avoidance of
doubt, nothing shall: (i) require the United States or any State to file any proofs of claim or
administrative expense claims in the Chapter 11 Case for any right, claim, liability, defense, or
cause of action; (ii) affect or impair the exercise of the United States’ or any State’s police and
regulatory powers against the Debtor or any non-debtor; (iii) be interpreted to set cure amounts
or to require the United States or any State to novate or otherwise consent to the transfer of any
federal or state contracts, purchase orders, agreements, leases, covenants, guaranties,
indemnifications, operating rights agreements or other interests; (iv) except with respect to the
Prepetition Note Claim, affect or impair the United States’ or any State’s rights and defenses of
setoff and recoupment, or ability to assert setoff or recoupment against the Debtor and such
rights and defenses are expressly preserved; (v) constitute an approval or consent by the United
States or any State without compliance with all applicable legal requirements and approvals
under non-bankruptcy law; or (vi) relieve any party from compliance with all licenses and
permits issued by governmental units in accordance with non-bankruptcy law.

                                           ARTICLE V

 VOTING REQUIREMENTS; ACCEPTANCE AND CONFIRMATION OF THE PLAN

       A.      General

       The following is a brief summary of the Plan Confirmation process. Holders of Claims
and Interests are encouraged to review the relevant provisions of the Bankruptcy Code and/or
consult their own attorneys.

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice, to
hold a Confirmation hearing. Section 1128(b) of the Bankruptcy Code provides that any party in
interest may object to Confirmation of the Plan.



                                               - 42 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20      Page 54 of 167




         Section 1129 of the Bankruptcy Code requires that, in order to confirm the Plan, the
Bankruptcy Court must make a series of findings concerning the Plan and the Debtor, including
that (i) the Plan has classified Claims in a permissible manner; (ii) the Plan complies with
applicable provisions of the Bankruptcy Code; (iii) the Plan has been proposed in good faith and
not by any means forbidden by law; (iv) the disclosure required by section 1125 of the
Bankruptcy Code has been made; (v) the Plan has been accepted by the requisite votes of
Holders of Claims (except to the extent that cramdown is available under section 1129(b) of the
Bankruptcy Code); (vi) the Plan is feasible and Confirmation is not likely to be followed by the
liquidation or the need for further financial reorganization of the Debtor unless such liquidation
or reorganization is proposed in the Plan; (vii) the Plan is in the “best interests” of all Holders of
Claims in an impaired Class by providing to such Holders on account of their Claims property of
a value, as of the Effective Date, that is not less than the amount that such Holders would receive
or retain in a chapter 7 liquidation, unless each Holder of a Claim in such Class has accepted the
Plan and (viii) all fees and expenses payable under 28 U.S.C. § 1930, as determined by the
Bankruptcy Court at the Confirmation Hearing, have been paid or the Plan provides for the
payment of such fees on the Effective Date. The Debtor believes that the Plan satisfies section
1129 of the Bankruptcy Code.

       B.      Parties in Interest Entitled to Vote

        Pursuant to the Bankruptcy Code, only Classes of Claims that are “impaired” (as defined
in section 1124 of the Bankruptcy Code) and receiving a distribution under the Plan are entitled
to vote to accept or reject the Plan. A Class is impaired if the legal, equitable or contractual
rights to which the Claims of that Class entitled the Holders of such Claims are modified, other
than by curing defaults and reinstating the Claims. Classes that are not impaired are not entitled
to vote on the Plan and are conclusively presumed to have accepted the Plan. In addition,
Classes that receive no distributions under the Plan are not entitled to vote on the Plan and are
deemed to have rejected the Plan.

       C.      Classes Impaired and Entitled to Vote Under the Plan

       The following Classes are impaired under the Plan and entitled to vote on the Plan:

            Class              Designation                 Status             Voting Rights
              3           Prepetition Note Claims             Impaired         Entitled to Vote

       In general, if a Claim or Interest is unimpaired under a plan, section 1126(f) of the
Bankruptcy Code deems the Holder of such Claim or Interest to have accepted the plan, and thus
the Holders of Claims in such unimpaired Classes are not entitled to vote on the plan. Because
Classes 1, 2, and 4 are unimpaired under the Plan, the Holders of Claims and Interests in these
Classes are not entitled to vote and conclusively deemed to have accepted the Plan.

       The Holders of Interests in Class 5 are conclusively presumed to have rejected the Plan
because they are not receiving a distribution or retaining any interest under the Plan on account
of such Interests.



                                                - 43 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 55 of 167




       D.      Voting Procedures and Requirements

        The Bankruptcy Court can confirm the Plan only if it determines that the Plan complies
with the technical requirements of chapter 11 of the Bankruptcy Code. One of these technical
requirements is that the Bankruptcy Court find, among other things, that the Plan has been
accepted by the requisite votes of all Classes of impaired Claims and Interests unless approval
will be sought under section 1129(b) of the Bankruptcy Code in spite of the nonacceptance by
one or more such Classes.

        If you have any questions about (i) the procedures for voting your Claim or with respect
to the packet of materials that you have received or (ii) the amount of your Claim, please contact
the Debtor’s Solicitation and Claims Agent at 1-866-897-6433 (Toll Free U.S. and Canada) or 1-
646-282-2500 (International). If you wish to obtain (at no charge) an additional copy of the Plan,
this Disclosure Statement or other solicitation documents, you can obtain them from the Debtor’s
case information website (located at https://dm.epiq11.com/Tonopah) or by requesting a copy
from the Debtor’s Solicitation and Claims Agent via email at tabulation@epiqglobal.com with
a reference to “Tonopah” in the subject line, or via telephone at 1-866-897-6433 (Toll Free U.S.
and Canada) or 1-646-282-2500 (International)

               1.      Ballots

       The DOE, as the holder of Class 3 Claims, is the only Holder of Claims voting on the
Plan. In voting for or against the Plan, please use (i) only the Ballot sent to you with this
Disclosure Statement or (ii) the online electronic ballot portal.

               2.      Submitting Ballots

       If you are entitled to vote to accept or reject the Plan, you should read carefully, complete
and submit your Ballot in accordance with the instructions below.

       To be counted, all Ballots must be properly executed, completed and delivered by:

       (i) first-class mail (using the reply envelope provided in the solicitation package
       or otherwise), (ii) overnight courier, (iii) personal delivery or (iv) the online
       electronic ballot portal (as described on the Ballot), in each case so that they are
       actually received NO LATER THAN 5:00 P.M. (ET) ON OCTOBER 13, 2020
       (the “Voting Deadline”) by the Solicitation and Claims Agent. If you are
       submitting a Ballot via first-class mail, overnight courier or personal delivery, it
       should be sent to:




                                               - 44 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20      Page 56 of 167




                     If by First Class Mail:

                     Tonopah Solar Energy, LLC Ballot Processing Center
                     c/o Epiq Corporate Restructuring, LLC
                     P.O. Box 4422
                     Beaverton, OR 97076-4422

                     If by Overnight Courier or Overnight Mail:

                     Tonopah Solar Energy, LLC Ballot Processing Center
                     c/o Epiq Corporate Restructuring, LLC
                     10300 SW Allen Boulevard
                     Beaverton, OR 97005

       Delivery of a Ballot to the Solicitation and Claims Agent by facsimile or any
       other electronic means (other than as expressly provided therein) shall not be
       valid.

        Ballots received after the Voting Deadline will not be counted by the Debtor in
connection with the Debtor’s request for Confirmation of the Plan. The method of delivery of
Ballots to be sent to the Solicitation and Claims Agent is at the election and risk of each Holder
of a Claim or Interest. Except as otherwise provided in the Plan, such delivery will be deemed
made only when the Ballot is actually received by the Solicitation and Claims Agent. In all cases,
sufficient time should be allowed to assure timely delivery. For submissions via first-class mail,
overnight courier or personal delivery, original executed Ballots are required. Delivery of a
Ballot to the Solicitation and Claims Agent by facsimile, email or any other electronic means
(other than as expressly provided therein) will not be accepted. No Ballot should be sent to the
Debtor, their agents (other than the Solicitation and Claims Agent), any administrative agent
(unless specifically instructed to do so) or the Debtor’s financial or legal advisors, and if so sent
will not be counted. If no Holders of Claims in a particular Class that is entitled to vote on the
Plan vote to accept or reject the Plan, then such Class shall be deemed to accept the Plan.

       E.      Acceptance of Plan

        As a condition to Confirmation, the Bankruptcy Code requires that each class of impaired
claims vote to accept a plan, except under certain circumstances. See “Confirmation Without
Necessary Acceptances; Cramdown” below. A class of claims or interests that is unimpaired
under a plan is deemed to have accepted the plan and, therefore, solicitation of acceptances with
respect to such class is not required. A class is impaired unless the plan (i) leaves unaltered the
legal, equitable and contractual rights to which the claim or interest entitles the Holder of such
claim or interest or (ii) cures any default, reinstates the original terms of the obligation and does
not otherwise alter the legal, equitable or contractual rights to which the claim or interest entitles
the Holder of such claim or interest.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by an impaired
class as acceptance by Holders of at least two-thirds in dollar amount and more than one-half in
number of claims in that class; only those Holders that are eligible to vote and that actually vote

                                                - 45 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 57 of 167




to accept or reject the plan are counted for purposes of determining whether these dollar and
number thresholds are met. Thus, a class of claims will have voted to accept a plan only if two-
thirds in amount and a majority in number that actually vote cast their ballots in favor of
acceptance. Under section 1126(d) of the Bankruptcy Code, a class of interests has accepted a
plan if Holders of such interests holding at least two-thirds in amount that actually vote have
voted to accept the plan. Holders of claims or interests who fail to vote are not counted as either
accepting or rejecting a plan.

        In addition to these voting requirements, section 1129 of the Bankruptcy Code requires
that a plan be accepted by each Holder of a claim or interest in an impaired class or that the plan
otherwise be found by a court to be in the best interests of each Holder of a claim or interest in
such class. See “Best Interests Test” below. Moreover, each impaired class must accept the plan
for the plan to be confirmed without application of the “fair and equitable” and “unfair
discrimination” tests set forth in section 1129(b) of the Bankruptcy Code discussed below. See
“Confirmation Without Necessary Acceptances; Cramdown” below.

       F.      Confirmation Without Necessary Acceptances; Cramdown

        In the event that any impaired class of claims or interests does not accept a plan, a debtor
nevertheless may move for Confirmation of the plan. A plan may be confirmed, even if it is not
accepted by all impaired classes, if the plan has been accepted by at least one impaired class of
claims or interests, and the plan meets the “cramdown” requirements set forth in section 1129(b)
of the Bankruptcy Code. Section 1129(b) of the Bankruptcy Code requires that a court find that a
plan (i) “does not discriminate unfairly” and (ii) is “fair and equitable,” with respect to each non-
accepting impaired class of claims or interests.

        A plan “does not discriminate unfairly” if (i) the legal rights of a non-accepting class are
treated in a manner that is consistent with the treatment of other classes whose legal rights are
similar to those of the non-accepting class and (ii) no class receives payments in excess of that
which it is legally entitled to receive for its claims or interests. The Debtor believes that, under
the Plan, all impaired Classes of Claims and Interests are treated in a manner that is consistent
with the treatment of other Classes of Claims and Interests that are similarly situated, if any, and
no class of Claims or Interests will receive payments or property with an aggregate value greater
than the aggregate value of the Allowed Claims or Allowed Interests in such Class. Accordingly,
the Debtor believes that the Plan does not discriminate unfairly as to any impaired Class of
Claims or Interests.

        The Bankruptcy Code provides a non-exclusive definition of the phrase “fair and
equitable.” In order to determine whether a plan is “fair and equitable,” the Bankruptcy Code
establishes “cram down” tests for secured creditors, unsecured creditors and equity Holders, as
follows:

                         (1)     Secured Creditors. Either (i) each impaired secured
                                 creditor retains its liens securing its secured claim and
                                 receives on account of its secured claim deferred Cash
                                 payments having a present value equal to the amount of
                                 its allowed secured claim, (ii) each impaired secured

                                               - 46 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 58 of 167




                                 creditor realizes the “indubitable equivalent” of its
                                 allowed secured claim or (iii) the property securing the
                                 claim is sold free and clear of liens with such liens to
                                 attach to the proceeds of the sale and such liens on
                                 proceeds to receive treatment consistent with clause (i)
                                 or (ii) above.

                         (2)     Unsecured Creditors. Either (i) each impaired unsecured
                                 creditor receives or retains under the plan property of a
                                 value equal to the amount of its allowed claim or (ii) the
                                 Holders of claims and interests that are junior to the
                                 claims of the dissenting class will not receive any
                                 property under the plan.

                         (3)     Equity Interests. Either (i) each Holder of an equity
                                 interest will receive or retain under the plan property of
                                 a value equal to the greatest of the fixed liquidation
                                 preference to which such Holder is entitled, the fixed
                                 redemption price to which such Holder is entitled or the
                                 value of the interest or (ii) the Holder of an interest that
                                 is junior to the non-accepting class will not receive or
                                 retain any property under the plan.

         As discussed above, the Debtor believes that the distributions provided under the Plan
satisfy the absolute priority rule, where required.

       G.      Classification

        The Bankruptcy Code requires that, for purposes of treatment and voting, a chapter 11
plan divides the different claims (excluding administrative claims) against, and equity interests
in, a debtor into separate classes based upon their legal nature. Pursuant to section 1122 of the
Bankruptcy Code, a plan may place a claim or an interest in a particular class only if such claim
or interest is substantially similar to the other claims or interests of such class. The Debtor
believes that the Plan classifies all Claims and Interests in compliance with the provisions of the
Bankruptcy Code because valid business, factual and legal reasons exist for separately
classifying the various Classes of Claims and Interests created under the Plan. Accordingly, the
classification of Claims and Interests in the Plan complies with section 1122 of the Bankruptcy
Code.

                                          ARTICLE VI

                 FEASIBILITY AND BEST INTERESTS OF CREDITORS

       A.      Best Interests Test

        As noted above, even if a plan is accepted by the Holders of each class of claims and
interests, the Bankruptcy Code requires a court to determine that such plan is in the best interests
of all Holders of claims or interests that are impaired by that plan and that have not accepted the
                                               - 47 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 59 of 167




plan. The “best interests” test, as set forth in section 1129(a)(7) of the Bankruptcy Code, requires
a court to find either that all members of an impaired class of claims or interests have accepted
the plan or that the plan will provide a member who has not accepted the plan with a recovery of
property of a value, as of the Effective Date, that is not less than the amount that such Holder
would recover if the debtor were liquidated under chapter 7 of the Bankruptcy Code (the “Best
Interests Test”).

        To calculate the probable distribution to Holders of each impaired class of claims and
interests if the debtor was liquidated under chapter 7, a court must first determine the aggregate
dollar amount that would be generated from a Debtor’s assets if its chapter 11 case were
converted to a chapter 7 case under the Bankruptcy Code. To determine if a plan is in the best
interests of each impaired class, the present value of the distributions from the proceeds of a
liquidation of the Debtor’s unencumbered assets and properties, after subtracting the amounts
attributable to the costs, expenses and administrative claims associated with a chapter 7
liquidation, must be compared with the value offered to such impaired classes under the plan. If
the hypothetical liquidation distribution to Holders of claims or interests in any impaired class is
greater than the distributions to be received by such parties under the plan, then such plan is not
in the best interests of the Holders of claims or interests in such impaired class.

       B.      Liquidation Analysis

       Amounts that a Holder of Claims and Interests in Impaired Classes would receive in a
hypothetical chapter 7 liquidation are discussed in the liquidation analysis of the Debtor prepared
by the Debtor’s management with the assistance of its advisors (the “Liquidation Analysis”),
which is attached hereto as Appendix B.

       As described in Appendix B, the Debtor developed the Liquidation Analysis based on the
unaudited book values as of June 30, 2020, unless otherwise noted in the Liquidation Analysis.

        As described in the Liquidation Analysis, underlying the analysis is a number of
estimates and assumptions that, although developed and considered reasonable by the Debtor’s
management and advisors, are inherently subject to uncertainties and contingencies beyond the
control of the Debtor and its management. The Liquidation Analysis is based on assumptions
with regard to liquidation decisions that are subject to change. Accordingly, the values reflected
in the Liquidation Analysis might not be realized if the Debtor were, in fact, to undergo a
liquidation.

        One such assumption is the use of the $186.3 million EPC Contract liquidated damages
cap to calculate recoveries in the Liquidation Analysis. Under the EPC Contract, that liquidated
damages cap is triggered if the plant underperforms by 20% or more. As a result of the
uncertainty of litigation (with regard to both the claims initially raised by Cobra against the
Debtor and the Debtor’s counterclaims against Cobra), the cost of litigation, and the timeline for
recovery under a litigation scenario, the Debtor, in consultation with its advisors, determined in
its business judgment that the maximum liquidated damages figure was the appropriate recovery
estimate under each scenario in the Liquidation Analysis.




                                               - 48 -
            Case 20-11884-KBO         Doc 149      Filed 09/08/20     Page 60 of 167




        This Liquidation Analysis is solely for the purposes of (i) providing “adequate
information” under section 1125 of the Bankruptcy Code to enable the Holders of Claims and
Interests entitled to vote under the Plan to make an informed judgment about the Plan and (i)
providing the Bankruptcy Court with appropriate support for the satisfaction of the “Best
Interests Test” pursuant to section 1129(a)(7) of the Bankruptcy Code, and should not be used or
relied upon for any other purpose, including the purchase or sale of securities of, or Claims or
Interests in, the Debtor.

         Events and circumstances occurring subsequent to the date on which the Liquidation
Analysis was prepared may be different from those assumed or, alternatively, may have been
unanticipated, and thus the occurrence of these events may affect financial results in a materially
adverse or materially beneficial manner. The Debtor and Reorganized Debtor do not intend to
and do not undertake any obligation to update or otherwise revise the Liquidation Analysis to
reflect events or circumstances existing or arising after the date the Liquidation Analysis is
initially filed or to reflect the occurrence of unanticipated events. Therefore, the Liquidation
Analysis may not be relied upon as a guarantee or other assurance of the actual results that will
occur.

       In deciding whether to vote to accept or reject the Plan, Holders of Claims or Interests
must make their own determinations as to the reasonableness of any assumptions underlying the
Liquidation Analysis and the reliability of the Liquidation Analysis.

       C.      Application of the Best Interests Test

        The Debtor believes that the Plan satisfies the Best Interests Test for Class 3. As the Plan
and Appendix B indicate, confirmation of the Plan will provide each Holder of an Allowed
Claim in an Impaired Class with a recovery that is equal to or greater than the value of any
distributions if the chapter 11 case were converted to a case under chapter 7 of the Bankruptcy
Code.

       D.      Feasibility

        Section 1129(a)(11) of the Bankruptcy Code requires, as a condition to confirmation, that
the Bankruptcy Court find that confirmation is not likely to be followed by the liquidation of the
Debtor or the need for further financial reorganization, unless such liquidation is contemplated
by the Plan. For purposes of demonstrating that the Plan meets this “feasibility” standard, the
Debtor, with the assistance of its advisors, has analyzed the ability of the Reorganized Debtor to
meet its obligations under the Plan and to retain sufficient liquidity and capital resources to
conduct its business. As part of this analysis, the Debtor has prepared the financial projections,
as set forth in Appendix C (the “Financial Projections”).

        As noted in Appendix C, the Financial Projections present information with respect to the
Reorganized Debtor. These Financial Projections do not reflect the full impact of “fresh start
reporting” in accordance with American Institute of Certified Public Accountants Statement of
Position 90-7 “Financial Reporting by Entities in Reorganization under the Bankruptcy Code.”
Fresh start reporting may have a material impact on the analysis.



                                               - 49 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 61 of 167




        The Debtor has prepared the Financial Projections solely for the purpose of providing
“adequate information” under section 1125 of the Bankruptcy Code to enable the Holders of
Claims and Interests entitled to vote under the Plan to make an informed judgment about the Plan
and should not be used or relied upon for any other purpose, including the purchase or sale of
securities of, or Claims or Interests in, the Debtor.

         In addition to the cautionary notes contained elsewhere in this Disclosure Statement and
in the Financial Projections, it is underscored that the Debtor makes no representation as to the
accuracy of the Financial Projections or its ability to achieve the projected results. Many of the
assumptions on which the Financial Projections are based are subject to significant uncertainties.
Inevitably, some assumptions will not materialize, and unanticipated events and circumstances
may affect the financial results. Therefore, the actual results achieved throughout the Projection
Period (as defined in the Financial Projections) may vary from the Financial Projections, and the
variations may be material. Also as noted above, the Financial Projections currently do not
reflect the full impact of any “fresh start reporting,” and its impact on the Reorganized Debtor’s
“Balance Sheet” and prospective “Results of Operations” may be material. All Holders of Claims
in the Impaired Classes are urged to examine carefully all of the assumptions on which the
Financial Projections are based in connection with their evaluation of, and voting on, the Plan.

                                          ARTICLE VII

                                SECURITIES LAW MATTERS

       A.      Bankruptcy Code Exemptions from Registration Requirements

        The Debtor believes that, pursuant to section 4(a)(2) of the Securities Act and Rule 506
of Regulation D promulgated thereunder, the issuance of the New Common Units is exempt
from the registration requirements of the Securities Act and any State or local law requiring
registration for offer or sale of a security.

        Section 4(a)(2) of the Securities Act provides that the issuance of securities by an issuer
in transactions not involving a public offering are exempt from registration under the Securities
Act. Regulation D is a non-exclusive safe harbor from registration promulgated by the SEC
under Section 4(a)(2) of the Securities Act. The Debtors believes that the New Common Units
will be issuable without registration under the Securities Act in reliance upon the exemption
from registration provided under Section 4(a)(2) of the Securities Act and Rule 506 of
Regulation D because only “accredited investors” (as defined in Rule 501(a) of Regulation D
under the Securities Act) or “qualified institutional buyers” within the meaning of Rule 144A
will be eligible to purchase the New Common Units.

        Any securities issued in reliance on Section 4(a)(2) or Regulation D will be “restricted
securities” that may not be sold, exchanged, assigned, or otherwise transferred unless they are
registered, or an exemption from registration applies, under the Securities Act. Under Rule 144,
the public resale of restricted securities is permitted if certain conditions are met, and these
conditions vary depending on whether the holder of the restricted securities is an “affiliate” of
the issuer, as defined in Rule 144. A non-affiliate who has not been an affiliate of the issuer
during the preceding three months may resell restricted securities after a six-month holding

                                               - 50 -
            Case 20-11884-KBO           Doc 149     Filed 09/08/20      Page 62 of 167




period unless certain current public information regarding the issuer is not available at the time
of sale, in which case the non-affiliate may resell after a one-year holding period. An affiliate
may resell restricted securities after the applicable holding period but only if certain current
public information regarding the issuer is available at the time of the sale and only if the affiliate
also complies with the volume, manner of sale, and notice requirements of Rule 144..

                                          ARTICLE VIII

         CERTAIN RISK FACTORS TO BE CONSIDERED PRIOR TO VOTING

     THE PLAN AND ITS IMPLEMENTATION ARE SUBJECT TO CERTAIN RISKS,
INCLUDING, BUT NOT LIMITED TO, THE RISK FACTORS SET FORTH BELOW.
HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE ON THE PLAN SHOULD READ
AND CAREFULLY CONSIDER THE RISK FACTORS, AS WELL AS THE OTHER
INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT AND THE
DOCUMENTS DELIVERED TOGETHER HEREWITH REFERRED TO OR
INCORPORATED BY REFERENCE HEREIN, BEFORE DECIDING WHETHER TO VOTE
TO ACCEPT OR REJECT THE PLAN. THESE FACTORS SHOULD NOT, HOWEVER
REGARDED AS CONSTITUTING THE ONLY RISKS INVOLVED IN CONNECTION
WITH THE PLAN AND ITS IMPLEMENTATION.

       A.      Certain Bankruptcy Law Considerations

               1.      General.

        While the Debtor believes that the Chapter 11 Case will be of relatively short duration,
the Debtor cannot be certain that this will be the case. Although the Plan is designed to
minimize the length of the Chapter 11 Case, it is impossible to predict with certainty the amount
of time that the Debtor may spend in bankruptcy or to assure parties in interest that the Plan will
be confirmed. Even if confirmed on a timely basis, bankruptcy proceedings to confirm the Plan
could have a material adverse effect on the Debtor. A delay in the bankruptcy proceedings will
also involve additional expense and may divert some of the attention of the Debtor’s
management away from its business.

               2.      Plan Confirmation.

        The Debtor can make no assurances that it will receive the requisite acceptances to
confirm that Plan or that the conditions to Confirmation will be satisfied or waived. Further, if
the requisite acceptances are not received, the Debtor may seek to accomplish an alternative
restructuring and obtain acceptances to an alternative plan of reorganization for the Debtor, or
otherwise, that may not have the support of the Holders of Claims and/or may be required to
liquidate the Estate under chapter 7 or 11 of the Bankruptcy Code. There can be no assurance
that the terms of any such alternative restructuring arrangement or plan would be similar to or as
favorable to the Holders of Claims as those proposed in the Plan.

       Even if the Debtor receives the requisite acceptances, there is no assurance that the
Bankruptcy Court will confirm the Plan. If the Bankruptcy Court determined that the Disclosure
Statement and the balloting procedures and results were appropriate, the Bankruptcy Court could
                                                - 51 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 63 of 167




nevertheless decline to confirm the Plan if it found that any of the statutory requirements for
Confirmation had not been met. Moreover, there can be no assurance that modifications to the
Plan will not be required for Confirmation or that such modifications would not necessitate the
resolicitation of votes. If the Plan is not confirmed, it is unclear what distributions Holders of
Claims or Interests ultimately would receive in a subsequent plan of reorganization.

               3.      Objections to Classification of Claims.

        Section 1122 of the Bankruptcy Code requires that the Plan classify Claims against, and
Interests in, the Debtor. The Bankruptcy Code also provides that the Plan may place a Claim or
Interest in a particular Class only if such Claim or Interest is substantially similar to the other
Claims or Interests of such Class. The Debtor believes that all Claims and Interests have been
appropriately classified in the Plan.

        To the extent that the Bankruptcy Court finds that a different classification is required for
the Plan to be confirmed, the Debtor could seek (i) to modify the Plan to provide for whatever
classification might be required for Confirmation and (ii) to use the acceptances received from
any Holder of Claims pursuant to this solicitation for the purpose of obtaining the approval of the
Class or Classes of which such Holder ultimately is deemed to be a member.

        Any such reclassification of Claims, although subject to the notice and hearing
requirements of the Bankruptcy Code, could materially adversely affect the Class in which such
Holder was initially a member, or any other Class under the Plan, by changing the composition
of such Class and the vote required for approval of the Plan. There can be no assurance that the
Bankruptcy Court, after finding that a classification was inappropriate and requiring a
reclassification, would approve the Plan based upon such reclassification. Except to the extent
that modification of classification in the Plan requires resolicitation, the Debtor could, in
accordance with the Bankruptcy Code and the Bankruptcy Rules, seek a determination by the
Bankruptcy Court that acceptance of the Plan by any Holder of Claims pursuant to this
solicitation will constitute a consent to the Plan’s treatment of such Holder, regardless of the
Class as to which such Holder is ultimately deemed to be a member.

               4.      Risk of Termination of the Restructuring Support Agreement.

        The Restructuring Support Agreement contains certain provisions that give the Debtor
and Cobra the ability to terminate the Restructuring Support Agreement if various conditions are
not satisfied. Termination of the Restructuring Support Agreement could result in withdrawal of
the Plan and a protracted chapter 11 case.

               5.      Risk of Nonoccurrence of the Effective Date.

       Although the Debtor believes that the Effective Date may occur quickly after the
Confirmation Date, there can be no assurance as to such timing or as to whether the Effective
Date will, in fact, occur.




                                               - 52 -
            Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 64 of 167




               6.     Failure to Consummate the Plan.

       As of the date of this Disclosure Statement, there can be no assurance that the conditions
to consummation of the Plan will be satisfied or waived. Accordingly, even if the Plan is
confirmed by the Bankruptcy Court, there can be no assurance that the Plan will be
consummated and that the contemplated restructuring will be completed.

               7.     Risk of Litigation.

        Certain of the Debtor’s creditors or other stakeholders may bring litigation against the
Debtor during the course of the Chapter 11 Case, the outcome of which is uncertain. Although
the Debtor believes that the Plan satisfies all of the requirements necessary for confirmation by
the Court, creditors and other parties in interest may bring objections to challenge confirmation
of the Plan.

               8.     Plan Releases May Not Be Approved.

        There can be no assurance that the Plan releases, as provided in Section 11 of the Plan,
will be granted. Failure of the Bankruptcy Court to grant such relief may result in a plan of
reorganization that differs from the Plan or the Plan not being confirmed.

               9.     Regulatory Approvals.

       Consummation of the Plan is subject to various approvals, including approval by the
Federal Energy Regulatory Commission and certain state and local governmental authorities.
There can be no assurance that these approvals will be obtained or that efforts to gain such
approvals will not substantially delay consummation of the Plan.

       B.      Risks Related to Debtor’s Ongoing Operations during the Case

               1.     The Reorganized Debtor may not be able to achieve their projected
                      financial results.

        Actual financial results will be subject to a number of factors including TSE’s ability to
successfully restore operations at the Power Plant, general business and economic conditions,
and other matters, many of which will be beyond the control of the Reorganized Debtor and may
differ materially from the Financial Projections. If TSE is unable to resume operations at the
Power Plant, the Reorganized Debtor will not be able to meet the Financial Projections after the
Effective Date. The Financial Projections represent management’s view based on currently
known facts, the successful Confirmation and implementation of the Plan and hypothetical
assumptions regarding the Reorganized Debtor’s future operations and ability to finance such
operations; they do not guarantee the Reorganized Debtor’s future financial performance.

               2.     The Debtor’s Financial Projections are subject to inherent uncertainty
                      due to the numerous assumptions upon which they are based.

       The Plan relies upon the Financial Projections that are based on numerous assumptions
including, without limitation, the timing, Confirmation and consummation of the Plan in

                                              - 53 -
            Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 65 of 167




accordance with its terms, the anticipated future performance of the Reorganized Debtor, general
business and economic conditions, competition, adequate financing, absence of material claims,
the ability to make necessary capital expenditures, use of unrestricted cash, the ability to control
future operating expenses, and other matters, many of which will be beyond the control of the
Reorganized Debtor and some or all of which may not materialize. Particular uncertainties with
respect to the Reorganized Debtor’s operations and financial results arise from the risks and
uncertainties relating to when the Power Plant will become operational, the price at which it is
able to sell the power that it produces, how much of such power can be off-loaded, and whether
there will be additional equipment issues or operational difficulties that cause further shut downs
of the Power Plant.

        Because the actual results achieved throughout the periods covered by the Financial
Projections may vary from the projected results, perhaps materially, the Financial Projections
should not be relied upon as an assurance of the actual results that will occur.

        Consequently, there can be no assurance that the results or developments contemplated
by any plan of reorganization implemented will occur or, even if they do occur, that they will
have the anticipated effects on the Reorganized Debtor and its business or operations. The failure
of any such results or developments to materialize as anticipated could materially adversely
affect the successful execution of any plan of reorganization.

        Except with respect to the Financial Projections and except as otherwise specifically and
expressly stated herein, this Disclosure Statement and the Plan do not reflect any events that
might occur subsequent to the date hereof. Such events could have a material impact on the
information contained in this Disclosure Statement and the Plan. Neither the Debtor nor the
Reorganized Debtor intend to update the Financial Projections. The Financial Projections
therefore may not reflect the impact of any subsequent events not already accounted for in the
assumptions underlying the Financial Projections.

               3.      Undue delay in confirmation.

        Although the Plan is designed to minimize the length of the Chapter 11 Case, it is
impossible to predict with certainty the amount of time that the Debtor may spend in bankruptcy
or to assure parties in interest that the Plan will be confirmed.

        The continuation of the Chapter 11 Case, particularly if the Plan is not confirmed in the
time frame currently contemplated, could materially increase costs to the Debtor. If
confirmation and consummation of the Plan do not occur expeditiously, the Chapter 11 Case
could result in, among other things, increased costs for professional fees and other case expenses.

       C.      Financing Risks for the Reorganized Debtor

               1.      The Reorganized Debtor may not be able to generate sufficient cash flow
                       to meet its debt service and other obligations due to events beyond its
                       control.

       The Reorganized Debtor’s ability to generate cash flows from operations and to make
scheduled payments on its anticipated indebtedness post-emergence will depend on its future

                                               - 54 -
            Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 66 of 167




financial performance. If the Reorganized Debtor is unable to service its indebtedness, it will
require debt relief to meet the Financial Projections. The Reorganized Debtor cannot provide
any assurance that any of these alternative strategies could be affected on satisfactory terms, if at
all, or that it would yield sufficient funds to make required payments on its indebtedness and
continue operating.

               2.      The Power Plant is currently not operational.

        The Power Plant is not currently operational. The Plan and related projections assume
that the Power Plant will become operational by or about October 2020. In the event that the
Power Plant is not operational by that date, the Debtor’s ability to satisfy its obligations under
the Exit Agreement will be adversely affected and the Financial Projections may not be
achieved.

               3.      The Exit Contingent Note

       The Plan also contemplates the Debtor’s entry into a contingent promissory note (the
“Exit Contingent Note”) in the aggregate principal amount of $100 million, to be guaranteed by
Cobra. A substantially final form of the Exit Contingent Note is attached to the Plan as Schedule
A. The Reorganized Debtor cannot provide any assurance that any amounts ultimately will
become payable under the Exit Contingent Note.

        The Debtor believes that confirmation and consummation of the Plan are in the best
interests of the Debtor and its estate. The Plan provides for an equitable distribution to Holders
of Claims. The Debtor believes that any alternative to confirmation of the Plan, such as
liquidation under chapter 7 of the Bankruptcy Code, could result in significant delay, litigation
and additional costs, as well as a significant reduction to or elimination in the distributions to
Holders of Claims in certain Classes. Consequently, the Debtor urges all eligible Holders of
impaired Claims entitled to vote on the Plan to vote to ACCEPT the Plan and to complete
and submit their Ballots so that they will be RECEIVED by the Solicitation and Claims
Agent on or before the Voting Deadline.

Dated: September 8, 2020
Wilmington, Delaware
                                              Respectfully submitted,

                                              Tonopah Solar Energy, LLC



                                              By: /s/ Justin Pugh
                                                  Name: Justin Pugh
                                                  Title: Treasurer




                                                - 55 -
Case 20-11884-KBO   Doc 149   Filed 09/08/20   Page 67 of 167




                       Appendix A
                     Chapter 11 Plan
                       Case 20-11884-KBO               Doc 149        Filed 09/08/20        Page 68 of 167




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                        Chapter 11

         TONOPAH SOLAR ENERGY, LLC,                                    Case No. 20-11884 (KBO)

                                                   Debtor.1



                  AMENDED CHAPTER 11 PLAN FOR TONOPAH SOLAR ENERGY, LLC




         1
                  The debtor in this chapter 11 case, along with the last four digits of its Employer Identification Number, is
                  Tonopah Solar Energy, LLC (1316). The Debtor’s mailing address is 11 Gabbs Pole Line Road, Tonopah,
                  NV 89049.

27008590.1
                      Case 20-11884-KBO     Doc 149    Filed 09/08/20   Page 69 of 167




             Dated:     September 8, 2020

                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                             Edmon L. Morton (No. 3856)
                                             Matthew B. Lunn (No. 4119)
                                             Allison S. Mielke (No. 5934)
                                             Jared W. Kochenash (No. 6557)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             emorton@ycst.com
                                             mlunn@ycst.com
                                             amielke@ycst.com
                                             jkochenash@ycst.com

                                             -and-

                                             WILLKIE FARR & GALLAGHER LLP
                                             Matthew A. Feldman (admitted pro hac vice)
                                             Paul V. Shalhoub (admitted pro hac vice)
                                             Andrew S. Mordkoff (admitted pro hac vice)
                                             Ciara A. Copell (admitted pro hac vice)
                                             787 Seventh Avenue
                                             New York, New York 10019
                                             Telephone: (212) 728-8000
                                             Facsimile: (212) 728-8111
                                             mfeldman@willkie.com
                                             pshalhoub@willkie.com
                                             amordkoff@willkie.com
                                             ccopell@willkie.com

                                             Co-Counsel for the Debtor and Debtor in Possession




27008590.1
                                                     -1-
                    Case 20-11884-KBO                 Doc 149             Filed 09/08/20          Page 70 of 167




                        DEFINITIONS AND INTERPRETATION .........................................................5



                        CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES ...................16

             2.1.     Settlement of Certain Inter-Creditor Issues. ........................................................16



                        ADMINISTRATIVE EXPENSE CLAIMS,
                        PROFESSIONAL FEE CLAIMS, U.S. TRUSTEE FEES AND
                        PRIORITY TAX CLAIMS .................................................................................16

             3.1.     Administrative Expense Claims. ...........................................................................17
             3.2.     Professional Fee Claims. ......................................................................................18
             3.3.     U.S. Trustee Fees. .................................................................................................19
             3.4.     Priority Tax Claims. ..............................................................................................19


                        CLASSIFICATION OF CLAIMS AND INTERESTS ......................................20

             4.1.     Classification of Claims and Interests..................................................................20
             4.2.     Unimpaired Classes of Claims..............................................................................20
             4.3.     Impaired Classes of Claims. .................................................................................20
             4.4.     Separate Classification of Other Secured Claims. ...............................................21


                        TREATMENT OF CLAIMS AND INTERESTS ..............................................21

             5.1.     Priority Non-Tax Claims (Class 1). ......................................................................21
             5.2.     Other Secured Claims (Class 2). ..........................................................................21
             5.3.     Prepetition Note Claims (Class 3). .......................................................................22
             5.4.     General Unsecured Claims (Class 4). ..................................................................23
             5.5.     Existing Interests (Class 5). ..................................................................................23




27008590.1                                                          -i-
                    Case 20-11884-KBO                  Doc 149           Filed 09/08/20              Page 71 of 167




                        ACCEPTANCE OR REJECTION OF
                        THE PLAN; EFFECT OF REJECTION BY ONE
                        OR MORE CLASSES OF CLAIMS OR INTERESTS .....................................23

             6.1.     Class Acceptance Requirement. ...........................................................................23
             6.2.     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
                      “Cramdown.” ........................................................................................................23
             6.3.     Elimination of Vacant Classes. ............................................................................24


                        MEANS FOR IMPLEMENTATION .................................................................24

             7.1.     Continued Existence and Vesting of Assets in Reorganized TSE.......................24
             7.2.     Issuance of New Common Units to Cobra ...........................................................25
             7.3.     Plan Value of New Common Units ......................................................................25
             7.4.     Working Capital Commitment ..............................................................................25
             7.5.     Exit Credit Facility Agreement, Exit Contingent Note ........................................25
             7.6.     Cancellation of Existing Securities and Agreements. .........................................26
             7.7.     Cancellation of Liens Pursuant to Cash Collateral Order. .................................26
             7.8.     Board of Managers. ..............................................................................................26
             7.9.     Organizational and Other Action. ........................................................................27
             7.10.    Comprehensive Settlement of Claims and Controversies. ...................................27
             7.11.    Transactions Authorized under Plan ...................................................................27
             7.12.    Approval of Plan Documents................................................................................28
             7.13.    Dismissal of the ICC Arbitration ..........................................................................28



                        DISTRIBUTIONS ..............................................................................................28

             8.1.     Distributions. .........................................................................................................28
             8.2.     No Postpetition Interest on Claims.......................................................................28
             8.3.     Date of Distributions. ............................................................................................28
             8.4.     Distribution Record Date. .....................................................................................28
             8.5.     Disbursing Agent...................................................................................................29
             8.6.     Delivery of Distributions. ......................................................................................30
             8.7.     Satisfaction of Claims. ..........................................................................................30

27008590.1                                                           -ii-
                    Case 20-11884-KBO                  Doc 149          Filed 09/08/20             Page 72 of 167




             8.8.     Manner of Payment Under Plan. .........................................................................30
             8.9.     No Distribution in Excess of Amount of Allowed Claim. ....................................30
             8.10.    Exemption from Securities Laws. .........................................................................31
             8.11.    Setoffs and Recoupments. .....................................................................................31
             8.12.    Withholding and Reporting Requirements. .........................................................31


                        PROCEDURES FOR RESOLVING CLAIMS ..................................................32

             9.1.     Disputed Claims. ...................................................................................................32
             9.2.     Objections to Claims. ............................................................................................32
             9.3.     Estimation of Claims.............................................................................................33
             9.4.     Expenses Incurred on or After the Effective Date...............................................33


                        EXECUTORY CONTRACTS AND UNEXPIRED LEASES ..........................33

             10.1.    General Treatment. ...............................................................................................33
             10.2.    Claims Based on Rejection of Executory Contracts or Unexpired Leases. ........34
             10.3.    Cure of Defaults for Assumed or Assumed and Assigned Executory
                      Contracts and Unexpired Leases. .........................................................................34
             10.4.    Effect of Confirmation Order on Assumption, Assumption and
                      Assignment, and Rejection. ..................................................................................35
             10.5.    Permits, Licenses, Easements and Similar Interests ...........................................36
             10.6.    Assumption of Directors and Officers Insurance Policies ..................................36
             10.7.    Assumption of Certain Indemnification Obligations ..........................................37



                        CONDITIONS PRECEDENT TO
                        CONSUMMATION OF THE PLAN .................................................................38

             11.1.    Conditions Precedent to the Effective Date. ........................................................38
             11.2.    Satisfaction and Waiver of Conditions Precedent. ..............................................39
             11.3.    Effect of Failure of Conditions Precedent to the Effective Date. .......................40



                        EFFECT OF CONFIRMATION ........................................................................40

             12.1.    Binding Effect. ......................................................................................................40

27008590.1                                                          -iii-
                        Case 20-11884-KBO                      Doc 149            Filed 09/08/20              Page 73 of 167




                  12.2.      Discharge of Claims Against and Interests in the Debtor. ..................................40
                  12.3.      Term of Pre-Confirmation Injunctions or Stays. ................................................41
                  12.4.      Injunction Against Interference with Plan. .........................................................41
                  12.5.      Injunction. .............................................................................................................41
                  12.6.      Releases. ................................................................................................................42
                  12.7.      Waiver of Limitations on Releases of Unknown Claims. ....................................44
                  12.8.      Exculpation and Limitation of Liability. ..............................................................45
                  12.9.      [Reserved.] .................................................................................................................
                  12.10. Retention of Causes of Action/Reservation of Rights..........................................45
                  12.11 Retention of United States Causes of Action/Reservation of Rights. ..................46



                               RETENTION OF JURISDICTION ....................................................................47

                               49

         MISCELLANEOUS PROVISIONS ..............................................................................................49

                  14.1.      Exemption from Certain Transfer Taxes. ............................................................49
                  14.2.      Termination of Professionals. ..............................................................................49
                  14.3.      Amendments. .........................................................................................................50
                  14.4.      Revocation or Withdrawal of this Plan. ...............................................................50
                  14.5.      Allocation of Plan Distributions Between Principal and Interest.......................50
                  14.6.      Severability. ...........................................................................................................50
                  14.7.      Governing Law. .....................................................................................................51
                  14.8.      Section 1125(e) of the Bankruptcy Code. .............................................................51
                  14.9.      Inconsistency. ........................................................................................................51
                  14.10. Time. ......................................................................................................................51
                  14.11. Exhibits. .................................................................................................................51
                  14.12. Notices. ..................................................................................................................51
                  14.13. Filing of Additional Documents. ..........................................................................52
                  14.14. Reservation of Rights. ...........................................................................................52




27008590.1                                                                   -iv-
                     Case 20-11884-KBO               Doc 149        Filed 09/08/20         Page 74 of 167




                                                     INTRODUCTION2

                          Tonopah Solar Energy, LLC proposes the following chapter 11 plan under section
         1121(c) of the Bankruptcy Code for the resolution of the outstanding claims against, and equity
         interests in, the Debtor. Capitalized terms used in this Plan and not otherwise defined shall have
         the meanings ascribed to such terms in Article I of this Plan.


                                      DEFINITIONS AND INTERPRETATION

                         A.       Definitions.

                        The following terms shall have the meanings set forth below (such meanings to be
         equally applicable to both the singular and plural):

         1.1    Administrative Bar Date has the meaning set forth in Section 3.2(a) of this Plan.

         1.2    Administrative Expense Claim means any right to payment constituting a cost or expense
         of administration of the Chapter 11 Case of the kind specified in section 503(b) of the
         Bankruptcy Code and entitled to priority pursuant to sections 328, 330, 363, 364(c)(1), 365,
         503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code (other than a Professional Fee
         Claim or fees owed pursuant to 28 U.S.C. § 1930) incurred during the period from the Petition
         Date to the Effective Date, including: (a) any actual and necessary costs and expenses of
         preserving the Estate, any actual and necessary costs and expenses of operating the Debtor’s
         business, and any indebtedness or obligations incurred or assumed by the Debtor during the
         Chapter 11 Case; and (b) any payment to be made under this Plan to cure a default under an
         assumed, or assumed and assigned, executory contract or unexpired lease.

         1.3    Affiliate means, with respect to any Person, all Persons directly, or indirectly through one
         or more intermediaries, Controlling, Controlled by, or under common Control with such Person.

         1.4      Allowed means, with respect to a Claim or Interest under this Plan, a Claim or Interest
         that is an Allowed Claim or an Allowed __________ Claim or an Allowed Interest.

         1.5     Allowed Claim or Allowed __________ Claim (with respect to a specific type of Claim,
         if specified) means: (a) any Claim (or a portion thereof) as to which no action to dispute,
         disallow, deny or otherwise limit recovery with respect thereto, or alter the priority thereof
         (including a claim objection), has been timely commenced within the applicable period of
         limitation fixed by this Plan or applicable law, or, if an action to dispute, disallow, deny,
         equitably subordinate or otherwise limit recovery with respect thereto, or alter priority thereof,
         has been timely commenced, to the extent such Claim has been allowed (whether in whole or in
         part) by a Final Order of a court of competent jurisdiction with respect to the subject matter; or
         (b) any Claim or portion thereof that is allowed (i) in any contract, instrument, or other
         agreement entered into in connection with the Plan, (ii) pursuant to the terms of the Plan, (iii) by

         2
                All capitalized terms used but not defined herein have the meanings set forth in Article I.

                                                                -5-
27008590.1
                     Case 20-11884-KBO         Doc 149      Filed 09/08/20     Page 75 of 167




         Final Order of the Bankruptcy Court, or (iv) with respect to an Administrative Expense Claim
         only (x) that was incurred by the Debtor in the ordinary course of business during the Chapter 11
         Case to the extent due and owing without defense, offset, recoupment or counterclaim of any
         kind, and (y) that is not otherwise disputed.

         1.6     Amended Constituent Documents means, on or after the Effective Date, collectively, the
         New LLC Agreement, any amended and restated certificate of formation or other organizational
         document, as applicable, of Reorganized TSE, substantially final forms of which will be filed as
         part of the Plan Supplement.

         1.7     Avoidance Actions means any and all avoidance, recovery, subordination or other claims,
         actions or remedies that may be brought by or on behalf of the Debtor or its Estate or other
         authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy law,
         including actions or remedies under sections 502, 510, 542, 544, 545, 547 through and including
         553 and 724(a) of the Bankruptcy Code.

         1.8    Backstop Agreement means that certain letter agreement, dated as of July 29, 2020,
         between Cobra and the Prepetition Secured Parties (as defined in the Cash Collateral Order)
         regarding Settlement Letter of Credit; Backstop of Post-Petition Costs and Expenses.

         1.9     Ballot means the form approved by the Bankruptcy Court and distributed to holders of
         impaired Claims entitled to vote on the Plan to be used to indicate their acceptance or rejection
         of the Plan.

         1.10 Bankruptcy Code means title 11 of the United States Code, as amended from time to
         time, as applicable to the Chapter 11 Case.

         1.11 Bankruptcy Court means the United States Bankruptcy Court for the District of
         Delaware, or any other court exercising competent jurisdiction over the Chapter 11 Case or any
         proceeding therein.

         1.12 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as promulgated by
         the Supreme Court of the United States under section 2075 of title 28 of the United States Code,
         as amended from time to time, as applicable to the Chapter 11 Case, and any local rules of the
         Bankruptcy Court.

         1.13 Business Day means any day other than a Saturday, Sunday or a “legal holiday,” as
         defined in Bankruptcy Rule 9006(a).

         1.14   Cash means the legal currency of the United States and equivalents thereof.

         1.15   Cash Collateral has the meaning set forth in section 363(a) of the Bankruptcy Code.

         1.16 Cash Collateral Order means, collectively, the interim and final orders authorizing the
         Debtor’s use of Cash Collateral [Docket Nos. __ and __].



                                                         -6-
27008590.1
                     Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 76 of 167




         1.17 Causes of Action means any claims, interests, damages, remedies, causes of action,
         demands, rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
         privileges, licenses, liens, indemnities, guaranties, and franchises of any kind or character
         whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,
         contingent or non-contingent, liquidated or unliquidated, secured or unsecured, assertable,
         directly or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law,
         equity, or otherwise. Causes of Action also include: (i) all rights of setoff, counterclaim, or
         recoupment and claims under contracts or for breaches of duties imposed by law; (ii) the right to
         object to or otherwise contest Claims or equity interests; (iii) Avoidance Actions and any and all
         claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code;
         and (iv) such claims and defenses as fraud, mistake, duress, and usury, and any other defenses set
         forth in section 558 of the Bankruptcy Code.

         1.18 Chapter 11 Case means the case under chapter 11 of the Bankruptcy Code commenced
         by the Debtor on the Petition Date in the Bankruptcy Court and captioned In re Tonopah Solar
         Energy, LLC, Case No. 20-11884 (KBO).

         1.19 Claim means any “claim” as defined in section 101(5) of the Bankruptcy Code against
         the Debtor or property of the Debtor, including any Claim arising after the Petition Date.

         1.20 Claims Agent means Epiq Corporate Restructuring, LLC, or any other entity approved by
         the Bankruptcy Court to act as the Debtor’s claims and noticing agent pursuant to 28 U.S.C.
         §156(c).

         1.21 Claims Objection Deadline means 11:59 p.m. (prevailing Eastern Time) on the 180th
         calendar day after the Effective Date, subject to further extensions and/or exceptions as may be
         ordered by the Bankruptcy Court.

         1.22 Class means each category of Claims or Interests established under Article IV of the Plan
         pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

         1.23 Cobra means, collectively, ACS Servicios Comunicaciones y Energía S.L., Cobra
         Thermosolar Plants, Inc. and Cobra Energy Investment, LLC.

         1.24 Cobra Backstop Letter of Credit means, collectively, the Settlement Letter of Credit and
         the Final Letter of Credit (each as defined in the Backstop Agreement).

         1.25 Cobra Designee means an Affiliate of Cobra designated by Cobra in writing prior to the
         Effective Date and reasonably acceptable to the Debtor.

         1.26 Collateral means any property or interest in property of the Estate subject to a Lien to
         secure the payment or performance of a Claim, which Lien has not been avoided or is not subject
         to avoidance under the Bankruptcy Code or otherwise invalid under the Bankruptcy Code or
         applicable state law.

         1.27 Collateral Agency Agreement means that Collateral Agency And Accounts Agreement,
         dated as of September 23, 2011 by and among (i) Tonopah Solar Energy, LLC, a limited liability
                                                         -7-
27008590.1
                     Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 77 of 167




         company established in the State of Delaware; (ii) the U.S. Department of Energy, acting by and
         through the Secretary of Energy, as loan servicer; and (iii) PNC Bank, National Association, a
         national banking association, as the collateral agent for the Secured Parties (in such capacity,
         together with its successors and permitted assigns).

         1.28 Confirmation Date means the date on which the Court enters the Confirmation Order on
         the docket of the Chapter 11 Case.

         1.29 Confirmation Hearing means a hearing to be held by the Bankruptcy Court regarding
         confirmation of this Plan, as such hearing may be adjourned or continued from time to time.

         1.30 Confirmation Order means the order of the Bankruptcy Court confirming this Plan
         pursuant to section 1129 of the Bankruptcy Code, which shall be in form and substance
         reasonably acceptable to the Debtor, Cobra and DOE.

         1.31 Control (including the terms “controlling,” “controlled by,” and “under common control
         with”) means the possession, direct or indirect, of the power to direct or cause the direction of
         the management and policies of a Person, whether through the ownership of an equity interest,
         by contract, or otherwise.

         1.32 Crescent Dunes Solar Energy Project means the 110-MW concentrating solar power
         project near Tonopah, Nevada, including the funding, financing, refinancing, design,
         engineering, contracting, construction, operation, performance, management, function,
         maintenance, inspection, monitoring, testing, warranties and repairs of the project.

         1.33   Cure Amount has the meaning set forth in Section 10.3(a) of this Plan.

         1.34   Cure Dispute has the meaning set forth in Section 10.3(c) of this Plan.

         1.35   Cure Schedule has the meaning set forth in Section 10.3(b) of this Plan.

         1.36 D&O Liability Insurance Policies means all insurance policies for directors’, managers’
         and officers’ liability (including employment practices liability and fiduciary liability)
         maintained by the Debtor prior to the Effective Date, including as such policies may extend to
         employees, and any such policies that are “tail” policies.

         1.37 Debtor means (a) prior to the Effective Date, Tonopah Solar Energy, LLC and (b) on and
         following the Effective Date, Reorganized TSE.

         1.38   Debtor’s Case Information Website has the meaning set forth in Article I, Section C.

         1.39   Reserved.

         1.40   Reserved.

         1.41 Disallowed means a finding or conclusion of law of the Bankruptcy Court in a Final
         Order, or provision in this Plan or the Confirmation Order, disallowing a Claim.

                                                         -8-
27008590.1
                     Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 78 of 167




         1.42 Disbursing Agent means, as applicable, the Debtor or the entity designated by the Debtor
         to distribute the Plan Consideration.

         1.43 Disclosure Statement means the disclosure statement that relates to this Plan, including
         all exhibits and schedules annexed thereto or referred to therein (in each case, as it or they may
         be amended, modified, or supplemented from time to time).

         1.44 Disclosure Statement Hearing means a hearing held by the Bankruptcy Court to consider
         approval of the Disclosure Statement as containing adequate information as required by section
         1125 of the Bankruptcy Code, as the same may be adjourned or continued from time to time.

         1.45 Disclosure Statement Order means an order of the Bankruptcy Court approving the
         Disclosure Statement as having adequate information in accordance with section 1125 of the
         Bankruptcy Code, which shall be in form and substance reasonably acceptable to the Debtor,
         Cobra and DOE.

         1.46 Disputed means, with respect to a Claim or Interest, that portion (including, when
         appropriate, the whole) of such Claim or Interest that: (a) is the subject of an objection or request
         for estimation filed in the Bankruptcy Court which has not been withdrawn or overruled by a
         Final Order; and/or (b) is otherwise disputed by the Debtor in accordance with applicable law or
         contract, which dispute has not been withdrawn, resolved or overruled by Final Order. To the
         extent a Claim or Interest is held by a holder that is or may be liable to the Debtor or the Estate
         on account of a Cause of Action, such Claim or Interest shall be Disputed unless and until the
         Cause of Action has been settled or withdrawn or has been determined by a Final Order.

         1.47   Distribution Date means any date on which Plan Distributions are made.

         1.48 Distribution Record Date means, with respect to all Classes for which Plan Distributions
         are to be made, the Effective Date.

         1.49 DOE means the United States Department of Energy, acting directly or through the
         United States Department of Justice.

         1.50 Effective Date means the date specified by the Debtor in a notice filed with the
         Bankruptcy Court as the date on which the Plan shall take effect, which date shall be the first
         Business Day on which all of the conditions set forth in Section 11.1 of this Plan have been
         satisfied or waived in accordance with the terms hereof and no stay of the Confirmation Order is
         in effect.

         1.51   Entity shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

         1.52 EPC Contract means that certain Contract for the Engineering, Procurement and
         Construction of the net-110MW Nominal Capacity Thermosolar Electrical Generation Facility in
         Tonopah, Nevada, USA by and between the Debtor and Cobra Thermosolar Plants, Inc., dated as
         of September 20, 2011, as thereafter from time to time amended.


                                                          -9-
27008590.1
                     Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 79 of 167




         1.53 Estate means the estate created in the Chapter 11 Case pursuant to section 541 of the
         Bankruptcy Code.

         1.54 Estimation Order means an order or orders of the Bankruptcy Court estimating for
         voting and/or distribution purposes (under section 502(c) of the Bankruptcy Code) the allowed
         amount of any Claim. The defined term Estimation Order includes the Confirmation Order if the
         Confirmation Order grants the same relief that would have been granted in a separate Estimation
         Order.

         1.55 Exculpated Parties means, except for Solar Reserve Parties, collectively and solely in
         their capacity as such, the Debtor and each of its current and former officers and managers
         (provided, that a former officer and/or manager shall only be an Exculpated Party if such officer
         or manager served in such capacity as of the Petition Date), principals, members, partners,
         employees, agents, advisory board members, financial advisors, attorneys, accountants,
         investment bankers, consultants, representatives and all other retained Professional Persons.

         1.56 Existing Interests means all existing Interests that are outstanding immediately prior to
         the Effective Date.

         1.57 Exit Contingent Note means a contingent promissory note in the aggregate principal
         amount of $100 million, and related letter agreement, the final forms of which shall be contained
         in the Plan Supplement in form and substance acceptable to the Debtor, Cobra, and DOE. The
         payments under the Exit Contingent Note shall be guaranteed by Cobra.

         1.58 Exit Contingent Note Guarantee means a guarantee agreement, the final form of which
         shall be contained in the Plan Supplement in form and substance acceptable to the Debtor, Cobra
         and DOE, pursuant to which Cobra unconditionally guarantees Reorganized TSE’s obligations to
         DOE under the Exit Contingent Note.

         1.59 Exit Credit Facility means, collectively, (i) a $100 million first lien term loan and (ii) an
         up to $50 million working capital facility, made pursuant to the Exit Credit Facility Agreement.

         1.60 Exit Credit Facility Agent means the entity, if any, that serves as the administrative,
         collateral, and/or other agent under the Exit Credit Facility Agreement.

         1.61 Exit Credit Facility Agreement means that certain credit agreement (as amended,
         modified or supplemented from time to time) in respect of the Exit Credit Facility by and among
         Reorganized TSE and Cobra (or a Cobra Designee), a copy of which shall be contained in the
         Plan Supplement in form and substance acceptable to the Debtor and Cobra. The principal terms
         of the Exit Credit Facility Agreement are set forth on Schedule A hereto.

         1.62 Exit Credit Facility Documents means the Exit Credit Facility Agreement and all other
         related agreements, notes, certificates, documents, and instruments, and all exhibits, schedules,
         and annexes thereto entered into in connection with the Exit Credit Facility Agreement, with
         terms and conditions acceptable to the Debtor and Cobra (in each case, as amended, modified, or
         supplemented from time to time).

                                                        -10-
27008590.1
                     Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 80 of 167




         1.63 Fee Escrow Account means an interest-bearing account in an amount equal to the total
         estimated amount of unpaid Professional Fee Claims and funded by the Debtor on the Effective
         Date.

         1.64 Final Order means an order, ruling or judgment of the Bankruptcy Court or in the
         applicable court of competent jurisdiction, which has not been reversed, vacated, or stayed and
         as to which (i) the time to appeal, petition for certiorari, or move for a new trial, reargument, or
         rehearing has expired and as to which no appeal, petition for certiorari, or other proceeding for a
         new trial, reargument, or rehearing shall then be pending or (ii) if an appeal, writ of certiorari,
         new trial, reargument, or rehearing thereof has been sought, such order or judgment of the
         Bankruptcy Court shall have been affirmed by the highest court to which such order was
         appealed, or certiorari shall have been denied, or a new trial, reargument, or rehearing shall have
         been denied or resulted in no modification of such order, and the time to take any further appeal,
         petition for certiorari, or move for a new trial, reargument, or rehearing shall have expired;
         provided, that no order or judgment shall fail to be a Final Order solely because of the possibility
         that a motion under Rule 60 of the Federal Rules of Civil Procedure has been or may be filed
         with respect to such order or judgment; provided, further, that no order or judgment shall fail to
         be a Final Order solely because of the susceptibility of a Claim to a challenge under section
         502(j) of the Bankruptcy Code.

         1.65 General Unsecured Claim means any Claim other than: (a) a Professional Fee Claim; (b)
         a Prepetition Note Claim; (c) U.S. Trustee Fees; (d) an Administrative Expense Claim; (e) a
         Priority Tax Claim; (f) a Priority Non-Tax Claim; and (g) an Other Secured Claim.

         1.66 Governmental Unit means a “governmental unit” as defined in section 101(27) of the
         Bankruptcy Code.

         1.67 ICC Arbitration means the arbitration pending before the Arbitral Tribunal constituted
         under the Rules of Arbitration of the International Court of Arbitration of the International
         Chamber of Commerce, captioned Cobra Thermosolar Plants, Inc. (USA) v. Tonopah Solar
         Energy, LLC (USA), Case No. 23247/MK.

         1.68 Impaired means, when used in reference to a Class, any Class that is impaired within the
         meaning of section 1124 of the Bankruptcy Code.

         1.69 Indemnification Escrow Account means an interest-bearing account in an amount equal
         to $2.5 million, funded by the Debtor on the Effective Date, for the purpose of satisfying the
         Debtor’s obligations under Section 10.7 of this Plan.

         1.70 Indemnification Obligations means any obligation of the Debtor to indemnify managers,
         officers or employees of the Debtor who served in such capacity and were employed on or after
         the Petition Date with respect to or based upon any act or omission taken or omitted in any of
         such capacities, or for or on behalf of the Debtor, whether pursuant to agreement, the Debtor’s
         certificate of formation, operating agreement, limited liability company agreement, or similar
         corporate or other documents or other applicable contract or law in effect as of the Effective
         Date.

                                                         -11-
27008590.1
                     Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 81 of 167




         1.71 Interest means (i) the interest (whether legal, equitable, contractual or otherwise) of any
         holders of any class of equity securities of the Debtor, represented by shares of common or
         preferred stock, limited liability company interests, limited partnership interests or other
         instruments evidencing a direct or indirect ownership interest in the Debtor, whether or not
         certificated, transferable, voting or denominated “stock” or a similar security, or any option,
         warrant or right, contractual or otherwise, to acquire any such interest and (ii) any Claim arising
         from rescission of a purchase or sale of such interests or rights, or of an Affiliate of the Debtor,
         for damages arising from the purchase or sale of such interests or rights, or for the
         reimbursement or contribution allowed under section 502 of the Bankruptcy Code on account of
         such Claim.

         1.72   Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

         1.73 Loan Guarantee Agreement means that certain Loan Guarantee Agreement between the
         Debtor, as borrower, and DOE as Guarantor and Loan Servicer, dated as of September 23, 2011,
         as amended, modified, or supplemented from time to time.

         1.74 New Common Units means new limited liability company interests in Reorganized TSE.
         There shall be 100 New Common Units in Reorganized TSE as of the Effective Date.

         1.75 New LLC Agreement means the limited liability company agreement of Reorganized TSE,
         which shall be substantially in the form to be included in the Plan Supplement.

         1.76 New O&M Agreement means the new operation and maintenance agreement attached to
         the RSA.

         1.77 Other Secured Claim means any Secured Claim against the Debtor other than a
         Prepetition Note Claim.

         1.78 Person means any individual, corporation, partnership, association, indenture trustee,
         limited liability company, cooperative, organization, joint stock company, joint venture, estate,
         fund, trust, unincorporated organization, Governmental Unit or any political subdivision thereof,
         or any other entity or organization of whatever nature.

         1.79   Petition Date means July 30, 2020.

         1.80 Plan means this chapter 11 plan proposed by the Debtor, including the Plan Supplement,
         all applicable exhibits, supplements, appendices and schedules hereto and to the Plan
         Supplement, either in its present form or as the same may be altered, amended or modified from
         time to time in accordance with the provisions of the Bankruptcy Code, the Bankruptcy Rules
         and the terms hereof.

         1.81 Plan Consideration means, with respect to any Class of Claims entitled to distributions
         under this Plan, one or more of Cash, New Common Units, or rights and obligations under and
         with respect to the Exit Credit Facility, the Exit Contingent Note, or the Exit Contingent Note
         Guarantee as the case may be.

                                                         -12-
27008590.1
                     Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 82 of 167




         1.82   Plan Distribution means the distribution of Plan Consideration under the Plan.

         1.83 Plan Documents means the applicable documents, other than the Plan, to be executed,
         delivered, assumed, and/or performed in connection with the consummation of the Plan,
         including the Exit Credit Facility Documents, the Exit Contingent Note, the Exit Contingent
         Note Guarantee, the Amended Constituent Documents, the documents to be included in the Plan
         Supplement and any and all exhibits to the Plan and the Disclosure Statement, each of which
         shall be in form and substance acceptable to the Debtor, Cobra, and DOE.

         1.84 Plan Supplement means the supplemental appendix to this Plan (as may be amended,
         modified and/or supplemented) which the Debtor shall file by seven (7) days prior to the
         deadline to vote to accept or reject this Plan (provided that the Debtor may amend, supplement,
         or otherwise modify the Plan Supplement prior to the Confirmation Hearing and/or in
         accordance with the Plan), which may contain, among other things, draft forms, signed copies, or
         summaries of material terms, as the case may be, of the following: (a) Amended Constituent
         Documents; (b) the list of proposed officers and managers of Reorganized TSE; (c) the Schedule
         of Rejected Contracts and Leases; (d) the Exit Credit Facility Agreement; (e) the Exit Contingent
         Note; (f) the Exit Contingent Note Guarantee; (g) the New O&M Agreement; (h) form of
         Confirmation Order; (i) the RSA; (j) the Cobra Backstop Letter of Credit; (k) amendment no. 4
         to the EPC Contract; (l) the Backstop Agreement; and (m) any additional documents filed with
         the Bankruptcy Court before the Effective Date as additional Plan Documents and/or
         amendments to the Plan Supplement, each of which shall be in form and substance acceptable to
         the Debtor and Cobra.

         1.85 Prepetition Collateral Agent means PNC Bank, National Association (d/b/a Midland
         Loan Services, a division of PNC Bank, National Association), in its capacity as collateral agent
         under the Collateral Agency Agreement.

         1.86 Prepetition Note means that certain Future Advance Promissory Note No. 2 in the
         original principal amount of $455,693,000 payable to the Federal Financing Bank (as may be
         amended, modified, or supplemented from time to time).

         1.87 Prepetition Note Claim means any Claim or Cause of Action arising under the
         Prepetition Note and the Prepetition Note Purchase Agreement, the Loan Guarantee Agreement,
         and any other Prepetition Note Financing Documents or Prepetition Security Documents. The
         Prepetition Note Claims are Allowed Claims under the Plan.

         1.88 Prepetition Note Financing Documents means “Financing Documents” as such term is
         defined in the Loan Guarantee Agreement.

         1.89 Prepetition Note Purchase Agreement means that certain Note Purchase Agreement,
         dated September 23, 2011, among the Company, the Federal Financing Bank, and DOE.

         1.90 Prepetition Security Documents means the “Security Documents,” as defined in the
         Loan Guarantee Agreement.


                                                        -13-
27008590.1
                     Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 83 of 167




         1.91 Priority Non-Tax Claim means any Claim, other than an Administrative Expense Claim,
         a Professional Fee Claim, a Priority Tax Claim, entitled to priority in payment as specified in
         section 507(a) of the Bankruptcy Code.

         1.92 Priority Tax Claim means any Claim of a Governmental Unit of the kind entitled to
         priority in payment under sections 502(i) and 507(a)(8) of the Bankruptcy Code.

         1.93 Professional Fee Claims means an Administrative Expense Claim of a Professional
         Person against the Debtor for compensation for services rendered or reimbursement of costs,
         expenses or other charges and disbursements incurred during the period from the Petition Date
         up to, and including, the Effective Date.

         1.94 Professional Person(s) means all Persons retained by order of the Bankruptcy Court in
         connection with the Chapter 11 Case, pursuant to sections 327 or 328 of the Bankruptcy Code,
         and including any professional or other Person seeking compensation or reimbursement of
         expenses in connection with the Chapter 11 Case pursuant to sections 503(b)(3) or 503(b)(4) of
         the Bankruptcy Code, excluding any ordinary course professionals retained pursuant to an order
         of the Bankruptcy Court or otherwise.

         1.95 Released Parties means, except for Solar Reserve Parties (unless such Solar Reserve
         Parties affirmatively opt to grant the releases provided by the Plan by checking the box on the
         applicable notice of non-voting status indicating that they grant the releases provided in the
         Plan), (a) the Debtor, (b) Cobra, (c) the Prepetition Collateral Agent, (d) the Third Party
         Releasing Parties, and (e) each of the foregoing’s respective current and former parents,
         Affiliates and subsidiaries, predecessors, successors, and assigns, and each of their respective
         current and former equity holders, officers, directors, managers, principals, members, employees,
         agents, advisory board members, financial advisors, partners, attorneys, accountants, managed
         accounts or funds, management companies, fund advisors, investment bankers, consultants,
         representatives, and other professionals, each in their capacity as such.

         1.96 Reorganized TSE means Tonopah Solar Energy, LLC or any successor thereto by
         merger, consolidation, or otherwise, on and after the Effective Date, which, for the avoidance of
         doubt, shall be a limited liability company.

         1.97 “RSA” means that certain Restructuring Support Agreement, dated as of July 29, 2020,
         by and between the Debtor and Cobra.

         1.98 Schedule of Rejected Contracts and Leases means a schedule of the contracts and leases
         to be rejected by the Debtor pursuant to section 365 of the Bankruptcy Code and Article X
         hereof, which may be the Cure Schedule. The Schedule of Rejected Contracts and Leases shall
         be filed as part of the Plan Supplement and may be amended from time to time, and shall be
         acceptable to the Debtor and Cobra.

         1.99 Secured Claim means a Claim: (a) that is secured by a valid, perfected and enforceable
         Lien on Collateral, to the extent of the value of the Claim holder’s interest in such Collateral as
         of the Confirmation Date; or (b) to the extent that the holder thereof has a valid right of setoff
         pursuant to section 553 of the Bankruptcy Code.
                                                          -14-
27008590.1
                     Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 84 of 167




         1.100 Secured Parties shall have the meaning ascribed to such term in the Collateral Agency
         Agreement.

         1.101 Securities Act means the Securities Act of 1933, as amended and the Exchange Act of
         1934, as amended.

         1.102 Solar Reserve Parties means SolarReserve CSP Finance, LLC and SolarReserve CSP
         Holdings, LLC and their respective Affiliates, shareholders, successors and assigns, current and
         former officers and managers, principals, members, partners, managers, employees, agents,
         advisory board members, advisors and professionals, and such other persons and entities
         identified in the Plan Supplement.

         1.103 Third Party Releasing Parties means, collectively, all Persons with a Claim, including a
         Cause of Action, against and/or Interest in the Debtor or related to the Crescent Dunes Solar
         Energy Project who (i) are deemed to accept the Plan and who affirmatively opt in to the releases
         provided by the Plan by checking the box on the applicable notice of non-voting status indicating
         that they opt to grant the releases provided in the Plan (provided, that Cobra and its Affiliates
         shall be deemed to consent to such releases), and (ii) are deemed to reject the Plan and who
         affirmatively opt in to the releases provided by the Plan by checking the box on the applicable
         notice of non-voting status indicating that they opt to grant the releases provided in the Plan, and
         (iii) each of the foregoing’s respective current and former parents, Affiliates and subsidiaries,
         predecessors, successors, and assigns, and each of their respective current and former equity
         holders, officers, directors, managers, principals, members, employees, agents, advisory board
         members, financial advisors, partners, attorneys, accountants, managed accounts or funds,
         management companies, fund advisors, investment bankers, consultants, representatives, and
         other professionals, each in their capacity as such.

         1.104 Unimpaired means any Claim or Interest that is not Impaired.

         1.105 U.S. Trustee means the United States Trustee for Region 3.

         1.106 U.S. Trustee Fees means fees arising under 28 U.S.C. § 1930(a)(6) and, to the extent
         applicable, accrued interest thereon arising under 31 U.S.C. § 3717.

                        B.      Interpretation; Application of Definitions and Rules of Construction.

                         Unless otherwise specified, all section or exhibit references in this Plan are to the
         respective section in, or exhibit to, this Plan. The words “herein,” “hereof,” “hereto,”
         “hereunder,” and other words of similar import refer to this Plan as a whole and not to any
         particular section, subsection, or clause contained therein. Whenever from the context it is
         appropriate, each term, whether stated in the singular or the plural, will include both the singular
         and the plural. Whenever this Plan uses the term “including,” such reference will be deemed to
         mean “including, without limitation.” Any term that is not otherwise defined herein, but that is
         used in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning given to that term
         in the Bankruptcy Code or the Bankruptcy Rules, as applicable. Except for section 102(5) of the
         Bankruptcy Code, the rules of construction contained in section 102 of the Bankruptcy Code
         shall apply to the construction of this Plan. The captions and headings in this Plan are for
                                                           -15-
27008590.1
                        Case 20-11884-KBO       Doc 149      Filed 09/08/20    Page 85 of 167




         convenience of reference only and shall not limit or otherwise affect the provisions hereof. Any
         reference to an entity as a holder of a Claim or Interest includes that entity’s successors and
         assigns.

                          C.     Appendices and Plan Documents.

                         All Plan Documents and appendices to the Plan are incorporated into the Plan by
         reference and are a part of the Plan as if set forth in full herein. The documents contained in the
         exhibits and Plan Supplement shall be approved by the Bankruptcy Court pursuant to the
         Confirmation Order. Holders of Claims and Interests may inspect a copy of the Plan Documents,
         once filed, in the Office of the Clerk of the Bankruptcy Court during normal business hours, or
         via the Claims Agent’s website at https://dm.epiq11.com/tonopah (the “Debtor’s Case Information
         Website”) or obtain a copy of any of the Plan Documents by a written request sent to the Claims
         Agent at the following address:

                                 Tonopah Solar Energy, LLC
                                 c/o Epiq Corporate Restructuring, LLC
                                 P.O. Box 4422
                                 Beaverton, OR 97076-4422
                                 Toll-Free U.S. and Canada Phone: (866) 897-6433
                                 International Phone: (646) 282-2500



                         CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES

                 2.1.     Settlement of Certain Inter-Creditor Issues.

                         In consideration for the Plan Distributions and other benefits provided under the
         Plan, the treatment of Claims and Interests under this Plan represents, among other things, the
         settlement and compromise of certain potential inter-creditor disputes.



                             ADMINISTRATIVE EXPENSE CLAIMS,
             PROFESSIONAL FEE CLAIMS, U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS

                         All Claims and Interests, except Administrative Expense Claims, Professional Fee
         Claims, fees owed pursuant to 28 U.S.C § 1930 and Priority Tax Claims, are placed in the
         Classes set forth in Article IV below. In accordance with section 1123(a)(1) of the Bankruptcy
         Code, Administrative Expense Claims, Professional Fee Claims, U.S. Trustee Fees and Priority
         Tax Claims have not been classified, and the holders thereof are not entitled to vote on this Plan.
         A Claim or Interest is placed in a particular Class only to the extent that such Claim or Interest
         falls within the description of that Class and is classified in other Classes to the extent that any
         portion of the Claim or Interest falls within the description of such other Classes.


                                                         -16-
27008590.1
                       Case 20-11884-KBO       Doc 149     Filed 09/08/20     Page 86 of 167




                        A Claim or Interest is placed in a particular Class for all purposes, including
         voting, confirmation and distribution under this Plan and under sections 1122 and 1123(a)(1) of
         the Bankruptcy Code. However, a Claim or Interest is placed in a particular Class for the
         purpose of receiving Plan Distributions only to the extent that such Claim or Interest is an
         Allowed Claim or Allowed Interest and has not been paid, released or otherwise settled prior to
         the Effective Date.

                3.1.     Administrative Expense Claims.

                         (a)    Time for Filing Administrative Expense Claims.

                         The holder of an Administrative Expense Claim, other than the holder of:

                                (i)     an Administrative Expense Claim that has been Allowed on or
                                        before the Effective Date;

                                (ii)    an Administrative Expense Claim for an expense or liability
                                        incurred and payable in the ordinary course of business by the
                                        Debtor;

                                (iii)   an Administrative Expense Claim on account of fees and expenses
                                        incurred on or after the Petition Date by ordinary course
                                        professionals retained by the Debtor pursuant to an order of the
                                        Bankruptcy Court;

                                (iv)    a Claim for adequate protection arising under the Cash Collateral
                                        Order; or

                                (v)     a claim for Cure Amounts

         (and, for the avoidance of doubt, other than a holder of a Professional Fee Claim, a holder of a
         claim arising pursuant to 11 U.S.C. § 503(b)(1)(D), or with respect to fees owed pursuant to 28
         U.S.C. § 1930) must file with the Bankruptcy Court and serve on the Debtor, the Claims Agent,
         and the U.S. Trustee, proof of such Administrative Expense Claim within thirty (30) days after
         the Effective Date (the “Administrative Bar Date”). Such proof of Administrative Expense
         Claim must include at a minimum: (i) the name of the Debtor and the exact amount asserted to be
         owed by the Debtor; (ii) the name of the holder of the Administrative Expense Claim; (iii) the
         asserted amount of the Administrative Expense Claim; (iv) the basis of the Administrative
         Expense Claim; and (v) supporting documentation for the Administrative Expense Claim.
         FAILURE TO FILE AND SERVE SUCH PROOF OF ADMINISTRATIVE EXPENSE
         CLAIM TIMELY AND PROPERLY SHALL RESULT IN SUCH CLAIM BEING
         FOREVER BARRED AND DISCHARGED. A notice setting forth the Administrative Bar
         Date will be (i) filed on the Bankruptcy Court’s docket and served with the notice of the Effective
         Date and (ii) posted on the Debtor’s Case Information Website. No other notice of the
         Administrative Bar Date will be provided.


                                                        -17-
27008590.1
                       Case 20-11884-KBO        Doc 149     Filed 09/08/20     Page 87 of 167




                         (b)    Treatment of Administrative Expense Claims.

                         Except to the extent that a holder of an Allowed Administrative Expense Claim
         agrees to a different treatment, or as otherwise expressly provided herein, on the later of (i) the
         Effective Date, or as soon thereafter as is reasonably practicable, or (ii) the date on which an
         Administrative Expense Claim is Allowed, the holder of such Allowed Administrative Expense
         Claim shall receive Cash from the Debtor in an amount equal to such Allowed Claim; provided,
         however, that Allowed Administrative Expense Claims representing liabilities incurred in the
         ordinary course of business by the Debtor, as debtor in possession, shall be paid by the Debtor in
         the ordinary course of business, consistent with past practice and in accordance with the terms
         and subject to the conditions of any orders or agreements governing, instruments evidencing, or
         other documents relating to, such liabilities.

                         Claims for adequate protection under the Cash Collateral Order shall be deemed
         Allowed Administrative Expense Claims to the extent payable under the Cash Collateral Order
         or this Plan, without the necessity of filing a proof of claim with respect thereto, and shall be
         paid in full on the Effective Date or as is reasonably practicable as set forth herein without the
         need to file a proof of such Claims with the Bankruptcy Court in accordance with Section 3.2
         hereof and without further order of the Bankruptcy Court.

                3.2.     Professional Fee Claims.

                         Except to the extent that the applicable holder of an Allowed Professional Fee
         Claim agrees to less favorable treatment with the Debtor, or as otherwise expressly set forth in
         this Plan, each holder of a Professional Fee Claim shall be paid in full in Cash pursuant to this
         Section 3.2.

                         (a)    Fee Applications


                         All requests for payment of Professional Fee Claims must be filed with the
         Bankruptcy Court by the date that is 60 calendar days after the Effective Date; provided that if
         any Professional Person is unable to file its own request with the Bankruptcy Court, such
         Professional Person may deliver an original, executed copy and an electronic copy to the
         Debtor’s attorneys and the Debtor at least three Business Days before the deadline, and the
         Debtor’s attorneys shall file such request with the Bankruptcy Court. The objection deadline
         relating to a request for payment of Professional Fee Claims shall be 4:00 p.m. (prevailing
         Eastern Time) on the date that is 30 days after filing such request, and a hearing on such request,
         if necessary, shall be held no later than 30 calendar days after the objection deadline.
         Distributions on account of Allowed Professional Fee Claims shall be made as soon as
         reasonably practicable after such Claims become Allowed.

                         (b)    Post-Effective Date Fees


                        Upon the Effective Date, any requirement that Professional Persons comply with
         sections 327 through 331 of the Bankruptcy Code in seeking retention or compensation for
                                                       -18-
27008590.1
                       Case 20-11884-KBO        Doc 149    Filed 09/08/20     Page 88 of 167




         services rendered after such date shall terminate, and the Debtor may employ and pay all
         Professional Persons without any further notice to, action by or order or approval of the
         Bankruptcy Court or any other party.

                         (c)    Fee Escrow Account

                         On the Effective Date, the Debtor shall establish and fund the Fee Escrow
         Account. The Debtor shall fund the Fee Escrow Account with Cash equal to the Debtor’s good
         faith estimate of the Allowed Professional Fee Claims. Funds held in the Fee Escrow Account
         shall not be considered property of the Debtor’s Estate or property of the Debtor, but shall revert
         to the Debtor only after all Allowed Professional Fee Claims have been paid in full. Fees owing
         to the applicable holder of an Allowed Professional Fee Claim shall be paid in Cash to such
         holder from funds held in the Fee Escrow Account when such Claims are Allowed by an order of
         the Bankruptcy Court or authorized to be paid under a Final Order authorizing interim
         compensation of Professional Persons; provided, that the Debtor’s obligations with respect to
         Allowed Professional Fee Claims shall not be limited by nor deemed limited to the balance of
         funds held in the Fee Escrow Account. To the extent that funds held in the Fee Escrow Account
         are insufficient to satisfy the amount of accrued Allowed Professional Fee Claims, each holder of
         an Allowed Professional Fee Claim shall have an Allowed Administrative Expense Claim for
         any such deficiency, which shall be satisfied in accordance with Section 3.2 of this Plan. No
         Liens, claims, or interests shall encumber the Fee Escrow Account in any way.

                3.3.     U.S. Trustee Fees.

                        The Debtor shall pay all outstanding U.S. Trustee Fees on an ongoing basis on the
         date such U.S. Trustee Fees become due, until such time as a final decree is entered closing the
         Chapter 11 Case or the Chapter 11 Case is converted or dismissed.

                3.4.     Priority Tax Claims.

                        Except to the extent that the applicable holder of an Allowed Priority Tax Claim
         has been paid by the Debtor before the Effective Date, or the Debtor and such holder agree to
         less favorable treatment by the Debtor, each holder of an Allowed Priority Tax Claim shall
         receive, on account of such Allowed Priority Tax Claim, at the option of the Debtor
         (a) payment in full in Cash made on or as soon as reasonably practicable after the later of the
         Effective Date and the first Distribution Date occurring at least 20 calendar days after the date
         such Claim is Allowed, (b) regular installment payments in accordance with section
         1129(a)(9)(C) of the Bankruptcy Code or (c) such other amounts and in such other manner as
         may be determined by the Bankruptcy Court to provide the holder of such Allowed Priority
         Tax Claim deferred Cash payments having a value, as of the Effective Date, equal to such
         Allowed Priority Tax Claim.

                       The Debtor shall have the right, in its sole discretion, to pay any Allowed
         Priority Tax Claim or any remaining balance of an Allowed Priority Tax Claim (together with
         accrued but unpaid interest) in full at any time on or after the Effective Date without premium
         or penalty.

                                                        -19-
27008590.1
                          Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 89 of 167




                                   CLASSIFICATION OF CLAIMS AND INTERESTS

                   4.1.     Classification of Claims and Interests.

                        The following table designates the Classes of Claims against and Interests in the
         Debtor, and specifies which Classes are: (a) impaired or unimpaired by this Plan; (b) entitled to
         vote to accept or reject this Plan in accordance with section 1126 of the Bankruptcy Code; and
         (c) presumed to accept or reject this Plan.

              Class                               Designation                     Impairment     Entitled to
                                                                                                   Vote
         Class 1                  Priority Non-Tax Claims                             No            No
         Class 2                  Other Secured Claims                                No            No
         Class 3                  Prepetition Note Claims                             Yes           Yes
         Class 4                  General Unsecured Claims                            No            No
         Class 5                  Existing Interests                                  Yes           No

                        If a controversy arises regarding whether any Claim is properly classified under
         the Plan, the Bankruptcy Court shall, upon proper motion and notice, determine such controversy
         at the Confirmation Hearing. If the Bankruptcy Court finds that the classification of any Claim
         is improper, then such Claim shall be reclassified and the Ballot previously cast by the holder of
         such Claim (if any) shall be counted in, and the Claim shall receive the treatment prescribed in,
         the Class in which the Bankruptcy Court determines such Claim should have been classified,
         without the necessity of resoliciting any votes on the Plan.

                   4.2.     Unimpaired Classes of Claims.

                        The following Classes of Claims are unimpaired and, therefore, deemed to have
         accepted this Plan and are not entitled to vote on this Plan under section 1126(f) of the
         Bankruptcy Code:

                            (a)      Class 1: Class 1 consists of all Priority Non-Tax Claims.

                            (b)      Class 2: Class 2 consists of all Other Secured Claims.

                            (c)      Class 4: Class 4 consists of General Unsecured Claims.

                   4.3.     Impaired Classes of Claims.

                         Class 3 consists of Prepetition Note Claims, is impaired and is entitled to vote on
         this Plan. Class 5 consists of all Existing Interests, is impaired and is deemed to have rejected
         this Plan, and therefore, is not entitled to vote on this Plan under section 1126(g) of the
         Bankruptcy Code.



                                                             -20-
27008590.1
                       Case 20-11884-KBO       Doc 149      Filed 09/08/20     Page 90 of 167




                4.4.     Separate Classification of Other Secured Claims.

                         Although all Other Secured Claims have been placed in one Class for purposes of
         nomenclature, each Other Secured Claim, to the extent secured by a Lien on Collateral different
         than that securing any additional Other Secured Claims, shall be treated as being in a separate
         sub-Class for the purpose of receiving Plan Distributions.


                                 TREATMENT OF CLAIMS AND INTERESTS

                5.1.     Priority Non-Tax Claims (Class 1).

                        (a)    Treatment: The legal, equitable and contractual rights of the holders of
         Priority Non-Tax Claims are unaltered by this Plan. Except to the extent that a holder of an
         Allowed Priority Non-Tax Claim agrees to a different treatment, on the applicable Distribution
         Date, each holder of an Allowed Priority Non-Tax Claim shall receive Cash from the Debtor in
         an amount equal to such Allowed Claim.

                        (b)     Voting: The Priority Non-Tax Claims are not impaired Claims. In
         accordance with section 1126(f) of the Bankruptcy Code, the holders of Priority Non-Tax Claims
         are conclusively presumed to accept this Plan and are not entitled to vote to accept or reject the
         Plan, and the votes of such holders will not be solicited with respect to such Allowed Priority
         Non-Tax Claims.

                5.2.     Other Secured Claims (Class 2).

                         (a)     Treatment: The legal, equitable and contractual rights of the holders of
         Other Secured Claims are unaltered by this Plan. Except to the extent that a holder of an
         Allowed Other Secured Claim agrees to a different treatment, on the Effective Date, or as soon
         as reasonably practicable thereafter, each holder of an Allowed Other Secured Claim shall each
         receive, subject to the terms of the Plan, in full and final satisfaction, settlement, release and
         discharge of its Allowed Other Secured Claim, at the election of the Debtor:

                                (i)    Cash in an amount equal to such Allowed Other Secured Claim; or

                                (ii)   such other treatment that will render such Other Secured Claim
                                       unimpaired pursuant to section 1124 of the Bankruptcy Code;

         provided, however, that Other Secured Claims incurred by the Debtor in the ordinary course of
         business may be paid in the ordinary course of business in accordance with the terms and
         conditions of any agreements relating thereto, in the discretion of the Debtor without further
         notice to or order of the Bankruptcy Court.

                         Each holder of an Allowed Other Secured Claim shall retain the Liens securing its
         Allowed Other Secured Claim as of the Effective Date until full and final satisfaction of such
         Allowed Other Secured Claim is made as provided herein. On the full payment or other
         satisfaction of each Allowed Other Secured Claim in accordance with the Plan, the Liens
                                                        -21-
27008590.1
                       Case 20-11884-KBO        Doc 149     Filed 09/08/20      Page 91 of 167




         securing such Allowed Other Secured Claim shall be deemed released, terminated and
         extinguished, in each case without further notice to or order of the Bankruptcy Court, act or
         action under applicable law, regulation, order or rule or the vote, consent, authorization or
         approval of any Person.

                        (b)     Voting: The Other Secured Claims are not impaired Claims. In
         accordance with section 1126(f) of the Bankruptcy Code, the holders of Other Secured Claims
         are conclusively presumed to accept this Plan and are not entitled to vote to accept or reject the
         Plan, and the votes of such holders will not be solicited with respect to such Allowed Other
         Secured Claims.

                5.3.     Prepetition Note Claims (Class 3).

                         (a)     Treatment: The Prepetition Note Claims shall be Allowed under the Plan
         and shall not be subject to any avoidance, reductions, setoff, offset, recoupment,
         recharacterization, subordination (whether equitable, contractual or otherwise), counterclaims,
         cross-claims, defenses, disallowance, impairment, objection or any other challenges under any
         applicable law or regulation by any Person. On the Effective Date, DOE, as the holder of the
         Allowed Prepetition Note Claims, shall receive, subject to the terms of the Plan, in full and final
         satisfaction, settlement, release and discharge of its Allowed Prepetition Note Claims, (a) $200
         million in Cash (which shall be satisfied by DOE by a draw on the Cobra Backstop Letter of
         Credit) and (b) all rights and obligations under the Exit Contingent Note. On the Effective Date,
         the Debtor shall also pay in full in Cash all outstanding fees and expenses incurred by the
         Prepetition Collateral Agent to the extent due and owing under the Collateral Agency
         Agreement.

                          (b)    Upon payment of the $200 million in Cash provided in § 5.3(a) of this
         Plan, the delivery of the executed Exit Contingent Note to DOE, and the payment in full in Cash
         of all outstanding fees and expenses of the Prepetition Collateral Agent as provided in § 5.3(a) of
         the Plan: (i) the Loan Servicer (on DOE’s behalf) shall conclusively be deemed to have provided
         written direction to the Prepetition Collateral Agent to release all Collateral it holds on behalf of
         the Secured Parties and to release all Liens thereon for the benefit of the Secured Parties; and (ii)
         the Loan Servicer shall conclusively be deemed to have certified to the Prepetition Collateral
         Agent that the Discharge Date under the Collateral Agency Agreement has occurred. On the
         Effective Date, and upon (x) payment of the $200 Million in Cash provided in § 5.3(a) of the
         Plan, (y) the delivery of the executed Exit Contingent Note to DOE, and (z) payment of all
         outstanding fees and expenses of the Prepetition Collateral Agent in full in Cash as provided in §
         5.3(a) of the Plan, the Prepetition Collateral Agent shall release to the Debtor all Collateral held
         for the benefit of the Secured Parties and any Liens on the Collateral held for the benefit of the
         Secured Parties. The Debtor shall pay all reasonable fees and expenses incurred by the
         Collateral Agent in complying with the previous sentence on or as soon as reasonably practicable
         after the Effective Date. Upon the release of the Collateral held by the Prepetition Collateral
         Agent for the benefit of the Secured Parties and the release of all Liens on the Prepetition
         Collateral held for the benefit of the Secured Parties, the duties, responsibilities, and obligations
         of the Prepetition Collateral Agent under the Collateral Agency Agreement shall terminate.


                                                         -22-
27008590.1
                       Case 20-11884-KBO        Doc 149      Filed 09/08/20     Page 92 of 167




                         (c)     Voting: The Prepetition Note Claims are impaired Claims. The holder of
         such Claims is entitled to vote to accept or reject the Plan, and the votes of such holder will be
         solicited with respect to such Prepetition Note Claims.

                5.4.     General Unsecured Claims (Class 4).

                         (a)      Treatment: General Unsecured Claims are unimpaired Claims. Except to
         the extent that a holder of a General Unsecured Claim agrees to different treatment, each holder
         of an Allowed General Unsecured Claim shall receive treatment that: (i) leaves unaltered the
         legal, equitable, or contractual rights to which the holder of such Allowed General Unsecured
         Claim is entitled; or (ii) otherwise leaves such Allowed General Unsecured Claim unimpaired
         pursuant to section 1124 of the Bankruptcy Code.

                         (b)     Voting: The Allowed General Unsecured Claims are not impaired Claims.
         In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed General
         Unsecured Claims are conclusively presumed to accept this Plan and are not entitled to vote to
         accept or reject the Plan, and the votes of such holders will not be solicited with respect to such
         Allowed General Unsecured Claims.

                5.5.     Existing Interests (Class 5).

                        (a)    Treatment: Existing Interests shall be discharged, cancelled, released and
         extinguished, and holders thereof shall not receive or retain any distribution under the Plan on
         account of such Existing Interests.

                        (b)     Voting: The Existing Interests are impaired Interests. In accordance with
         section 1126(g) of the Bankruptcy Code, the holders of Existing Interests are conclusively
         presumed to reject this Plan and are not entitled to vote to accept or reject the Plan, and the votes
         of such holders will not be solicited with respect to such Existing Interests.



                                  ACCEPTANCE OR REJECTION OF
                              THE PLAN; EFFECT OF REJECTION BY ONE
                             OR MORE CLASSES OF CLAIMS OR INTERESTS

                6.1.     Class Acceptance Requirement.

                         A Class of Claims that is impaired under the Plan shall have accepted the Plan if it
         is accepted by at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number
         of holders of the Allowed Claims in such Class that have voted on the Plan.

              6.2.   Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
         “Cramdown.”

                       Because Class 5 is deemed to have rejected this Plan, the Debtor will request
         confirmation of this Plan, as it may be modified and amended from time to time, under section
                                                         -23-
27008590.1
                       Case 20-11884-KBO       Doc 149      Filed 09/08/20     Page 93 of 167




         1129(b) of the Bankruptcy Code with respect to such Class. Subject to Sections 14.3 and 14.4 of
         this Plan, the Debtor reserves the right to revoke or withdraw this Plan or, if acceptable to the
         Debtor, Cobra and DOE, to alter, amend, or modify this Plan or, alter, amend, modify, revoke or
         withdraw any Plan Document, in order to satisfy the requirements of section 1129(b) of the
         Bankruptcy Code, if necessary. Subject to Sections 14.3 and 14.4 of this Plan (including the
         consent and consultation rights set forth therein), the Debtor also reserves the right to request
         confirmation of the Plan, as it may be modified, supplemented or amended from time to time,
         with respect to any Class that affirmatively votes to reject the Plan.

                6.3.     Elimination of Vacant Classes.

                        Any Class of Claims or Interests that is impaired and is entitled to vote on the
         Plan that does not have a holder of an Allowed Claim or Allowed Interest or a Claim or Interest
         temporarily Allowed as of the date of the deadline for voting to accept or reject the Plan shall be
         deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for
         purposes of determining acceptance or rejection of the Plan pursuant to section 1129(a)(8) of the
         Bankruptcy Code.


                                      MEANS FOR IMPLEMENTATION

                7.1.     Continued Existence and Vesting of Assets in Reorganized TSE.

                          (a)    Except as otherwise provided in this Plan, the Debtor shall continue to
         exist after the Effective Date as Reorganized TSE in accordance with the laws of the State of
         Delaware and pursuant to the Amended Constituent Documents for the purposes of satisfying its
         obligations under the Plan and the continuation of its business. On or after the Effective Date,
         Reorganized TSE, in its discretion, may take such action as permitted by applicable law and the
         Amended Constituent Documents as Reorganized TSE may determine is reasonable and
         appropriate.

                          (b)    Except as otherwise provided in this Plan, on and after the Effective Date,
         all property of the Estate, wherever located, including all claims, rights and Causes of Action,
         and any property, wherever located, acquired by the Debtor under or in connection with this
         Plan, shall vest in Reorganized TSE free and clear of all Claims, Liens, charges, other
         encumbrances and Interests. On and after the Effective Date, Reorganized TSE may operate its
         business and may use, acquire and dispose of property, wherever located, and prosecute,
         compromise or settle any Claims (including any Administrative Expense Claims) and Causes of
         Action without supervision of or approval by the Bankruptcy Court and free and clear of any
         restrictions of the Bankruptcy Code or the Bankruptcy Rules other than restrictions expressly
         imposed by this Plan or the Confirmation Order. Without limiting the foregoing, Reorganized
         TSE may pay the charges that it incurs on or after the Effective Date for Professional Persons’
         fees, disbursements, expenses or related support services without application to the Bankruptcy
         Court.

                      (c)   On the Effective Date or as soon as reasonably practicable thereafter,
         Reorganized TSE may take all actions that may be necessary or appropriate to effectuate any
                                                     -24-
27008590.1
                       Case 20-11884-KBO        Doc 149      Filed 09/08/20     Page 94 of 167




         transaction described in, approved by, contemplated by, or necessary to effectuate the Plan,
         including: (1) the execution and delivery of appropriate agreements or other documents
         containing terms that are consistent with the terms of the Plan and that satisfy the requirements
         of applicable law and any other terms to which the applicable entities may agree; (2) the
         execution and delivery of appropriate instruments of transfer, assignment, assumption or
         delegation of any asset, property, right, liability, debt or obligation on terms consistent with the
         terms of the Plan and having other terms for which the applicable parties agree; (3) the filing of
         appropriate certificates or articles of formation, merger, consolidation, conversion, dissolution,
         or other organizational documents pursuant to applicable state law; and (4) all other actions that
         the applicable entities determine to be necessary or appropriate, including making filings or
         recordings that may be required by applicable law.

                7.2.     Issuance of New Common Units to Cobra

                        In consideration for Cobra’s commitments and undertakings under the Plan, the
         New Common Units shall be issued on the Effective Date and distributed to Cobra (or a Cobra
         Designee) on the Effective Date or as soon as practicable thereafter, in accordance with this Plan
         and the terms of the Amended Constituent Documents. All of the New Common Units issuable
         in accordance with this Plan, when issued, shall be duly authorized, validly issued, fully paid,
         and non-assessable. The issuance of the New Common Units is authorized without the need for
         any further limited liability company, or other similar action and without any further action by
         any holder of an Allowed Claim or Interest.

                       The New Common Units will not be listed on a national securities exchange,
         Reorganized TSE will not be a reporting company under the Securities Exchange Act, and
         Reorganized TSE shall not be required to and will not file reports with the SEC or any other
         governmental entity after the Effective Date.

                7.3.     Plan Value of New Common Units

                        For purposes of this Plan, the New Common Units shall have an aggregate
         deemed value equal to $100 million. Such deemed value is equal to the amount that will be
         drawn by DOE on the Cobra Backstop Letter of Credit pursuant to Section 5.3 of this Plan less
         the $100 million term loan component of the Exit Credit Facility.

                7.4.     Working Capital Commitment

                      Under the Exit Credit Facility, Cobra (or a Cobra Designee) shall provide
         Reorganized TSE with up to $50 million to fund the working capital and other needs of
         Reorganized TSE.

                7.5.     Exit Credit Facility Agreement, Exit Contingent Note

                         On the Effective Date, Reorganized TSE shall be authorized to enter into the Exit
         Credit Facility Agreement, Exit Contingent Note, and the Amended Constituent Documents
         without the need for any further limited liability company or other similar action. The entry of
         the Confirmation Order shall be deemed approval of the Exit Credit Facility Agreement, Exit
                                                         -25-
27008590.1
                       Case 20-11884-KBO       Doc 149     Filed 09/08/20     Page 95 of 167




         Contingent Note, and the Amended Constituent Documents, and authorization for Reorganized
         TSE to enter into and execute the Exit Credit Facility Agreement, Exit Contingent Note, and the
         Amended Constituent Documents requiring execution and delivery by Reorganized TSE.

                          The obligations arising under the Exit Credit Facility Documents shall be secured
         by a senior priority perfected security interest in substantially all present and after acquired
         property and proceeds thereof of Reorganized TSE, subject to any exceptions and materiality
         thresholds acceptable to Cobra, as lender under the Exit Credit Facility Agreement. The Debtor
         is authorized to make all filings and recordings and to obtain all governmental approvals and
         consents necessary or desirable to establish and further evidence perfection of any Liens and
         security interests granted to secure the obligations under the Exit Credit Facility Documents
         under the provisions of any applicable federal, state, provincial, or other law (whether domestic
         or foreign) (it being understood that perfection shall occur automatically by virtue of the
         occurrence of the Effective Date, and any such filings, recordings, approvals, and consents shall
         not be required), and will thereafter cooperate to make all other filings and recordings that
         otherwise would be necessary under applicable law to give notice of such Liens and security
         interests to third parties.

                7.6.     Cancellation of Existing Securities and Agreements.

                        Except for the purpose of evidencing a right to distribution under this Plan, and
         except as otherwise set forth herein, on the Effective Date, the Prepetition Note Documents shall
         be deemed cancelled, discharged and of no further force or effect. DOE, as holder of the
         Allowed Prepetition Note Claims, shall have no rights arising from or relating to such
         instruments, securities and other documentation or the cancellation thereof, except the rights
         provided for pursuant to this Plan.

                7.7.     Cancellation of Liens Pursuant to Cash Collateral Order.

                         On the Effective Date, the Cash Collateral Order, including the use of cash
         collateral thereunder, shall be terminated. All Liens and security interests granted to secure
         obligations pursuant to the Cash Collateral Order shall be terminated and of no further force or
         effect, without the need for further Court approval, action or order. Reorganized TSE shall be
         entitled to take any action necessary to effectuate the discharge of any Lien under the Cash
         Collateral Order.

                7.8.     Board of Managers.

                         (a)     On the Effective Date, the board of managers of Reorganized TSE shall
         consist of five (5) individuals selected by Cobra, who shall be reasonably acceptable to the
         Debtor, and identified in the Plan Supplement to be filed with the Bankruptcy Court.

                        (b)      Unless reappointed pursuant to Section 7.8(a) hereof, the members of the
         board of managers of the Debtor prior to the Effective Date shall have no continuing obligations
         to the Debtor in their capacities as such on and after the Effective Date and each such member
         shall be deemed to have resigned or shall otherwise cease to be a manager of the Debtor on the
         Effective Date. Commencing on the Effective Date, each of the managers of Reorganized TSE
                                                         -26-
27008590.1
                       Case 20-11884-KBO       Doc 149      Filed 09/08/20     Page 96 of 167




         shall serve pursuant to the terms of the Amended Constituent Documents and be replaced or
         removed in accordance therewith.

                7.9.     Organizational and Other Action.

                       (a)     The Debtor shall serve on the U.S. Trustee quarterly reports of its
         disbursements until such time as a final decree is entered closing the Chapter 11 Case or the
         Chapter 11 Case is converted or dismissed, or the Bankruptcy Court orders otherwise.

                        (b)     On the Effective Date, the Amended Constituent Documents and any other
         applicable amended and restated limited liability company or other organizational documents of
         the Debtor shall be deemed authorized in all respects.

                        (c)    Any action under the Plan to be taken by or required of the Debtor,
         including the adoption or amendment of its certificate of formation, limited liability company
         agreement or other organizational document, the issuance of limited liability company
         membership interests, securities and instruments, or the selection of officers or managers, shall
         be authorized and approved in all respects, without any requirement of further action by the
         Debtor’s equity holders, sole member, board of managers, or similar body, as applicable.

                        (d)     The Debtor shall be authorized to execute, deliver, file, and record such
         documents (including the Plan Documents), contracts, instruments, releases and other
         agreements and take such other action as may be necessary to effectuate and further evidence the
         terms and conditions of the Plan, without the necessity of any further Bankruptcy Court, limited
         liability company, board or member approval or action. In addition, the selection of the Persons
         who will serve as the initial managers, officers and managers of Reorganized TSE as of the
         Effective Date shall be deemed to have occurred and be effective on and after the Effective Date
         without any requirement of further action by the board of managers or equity holders of the
         applicable Reorganized TSE.

                7.10.    Comprehensive Settlement of Claims and Controversies.

                         In consideration for the Plan Distributions and other benefits provided under this
         Plan, the provisions of this Plan will constitute a good faith compromise and settlement of all
         Claims and Causes of Action relating to the rights that a holder of a Claim or Interest may have
         with respect to any Allowed Claim or Allowed Interest or any Plan Distribution on account
         thereof. The entry of the Confirmation Order will constitute the Bankruptcy Court’s approval, as
         of the Effective Date, of the compromise or settlement of all such claims or controversies and the
         Bankruptcy Court’s finding that all such compromises or settlements are: (a) in the best interest
         of the Debtor, its Estate and its property and stakeholders; and (b) fair, equitable and reasonable.

                7.11.    Transactions Authorized under Plan

                        On and after the Effective Date, the Debtor and Reorganized TSE, as applicable,
         shall be authorized to take such actions as may be necessary or appropriate to implement the
         transactions contemplated by the Plan and the other Plan Documents.

                                                         -27-
27008590.1
                       Case 20-11884-KBO          Doc 149   Filed 09/08/20     Page 97 of 167




                7.12.    Approval of Plan Documents

                  The solicitation of votes with respect to the Plan shall be deemed a solicitation for the
         approval of the Plan Documents and all transactions contemplated hereunder. Entry of the
         Confirmation Order shall constitute approval of the Plan Documents and such transactions. On
         the Effective Date, the Debtor and Reorganized TSE, as applicable, shall be authorized to enter
         into, file, execute and/or deliver each of the Plan Documents and any other agreement or
         instrument issued in connection with any Plan Document without the necessity of any further
         limited liability company, board, member, manager, or similar action.

                7.13.    Dismissal of the ICC Arbitration

                 Within three (3) Business Days of the Effective Date, Reorganized TSE and Cobra shall
         jointly request the dismissal with prejudice of the ICC Arbitration.



                                                  DISTRIBUTIONS

                8.1.     Distributions.

                       The Disbursing Agent shall make all Plan Distributions to the applicable holders
         of Allowed Claims in accordance with the terms of this Plan.

                8.2.     No Postpetition Interest on Claims.

                        Unless otherwise specifically provided for in the Plan or Confirmation Order, or
         required by applicable bankruptcy law, postpetition interest shall not accrue or be paid on any
         Claims, and no holder of a Claim shall be entitled to interest accruing on such Claim on or after
         the Petition Date.

                8.3.     Date of Distributions.

                         Unless otherwise provided herein, any Plan Distributions and deliveries to be
         made hereunder shall be made on the Effective Date or as soon as reasonably practicable
         thereafter; provided, that the Debtor may utilize periodic Distribution Dates to the extent that use
         of a periodic Distribution Date does not delay payment of the Allowed Claim more than thirty
         (30) days. In the event that any payment or act under this Plan is required to be made or
         performed on a date that is not a Business Day, then the making of such payment or the
         performance of such act may be completed on or as soon as reasonably practicable after the next
         succeeding Business Day, but shall be deemed to have been completed as of the required date.

                8.4.     Distribution Record Date.

                        As of the close of business on the Distribution Record Date, the various lists of
         holders of Claims in each of the Classes, as maintained by the Debtor or its agents, shall be
         deemed closed and there shall be no further changes in the record holders of any of the Claims
                                                         -28-
27008590.1
                       Case 20-11884-KBO         Doc 149     Filed 09/08/20      Page 98 of 167




         after the Distribution Record Date. Neither the Debtor nor the Disbursing Agent shall have any
         obligation to recognize any transfer of Claims occurring after the close of business on the
         Distribution Record Date. Additionally, with respect to payment of any Cure Amounts or any
         Cure Disputes in connection with the assumption and/or assignment of the Debtor’s executory
         contracts and unexpired leases, neither the Debtor nor the Disbursing Agent shall have any
         obligation to recognize or deal with any party other than the non-Debtor party to the applicable
         executory contract or unexpired lease, even if such non-Debtor party has sold, assigned or
         otherwise transferred its Claim for a Cure Amount.

                8.5.     Disbursing Agent.

                         (a)    Powers of Disbursing Agent.

                          The Disbursing Agent shall be empowered to: (i) effectuate all actions and
         execute all agreements, instruments, and other documents necessary to perform its duties under
         this Plan; (ii) make all applicable Plan Distributions or payments contemplated hereby;
         (iii) employ professionals to represent it with respect to its responsibilities; and (iv) exercise such
         other powers as may be vested in the Disbursing Agent by order of the Bankruptcy Court
         (including any order issued after the Effective Date), pursuant to this Plan, or as deemed by the
         Disbursing Agent to be necessary and proper to implement the provisions hereof.

                         (b)    Expenses Incurred by the Disbursing Agent on or After the Effective Date.

                        Except as otherwise ordered by the Bankruptcy Court, and subject to the written
         agreement of the Debtor, the amount of any reasonable and documented fees and expenses
         incurred by the Disbursing Agent on or after the Effective Date (including taxes) and any
         reasonable compensation and expense reimbursement Claims (including reasonable attorney and
         other professional fees and expenses) of the Disbursing Agent shall be paid in Cash by the
         Debtor and will not be deducted from Plan Distributions made to holders of Allowed Claims by
         the Disbursing Agent. The foregoing fees and expenses shall be paid in the ordinary course,
         upon presentation of invoices to the Debtor.

                        In the event that the Disbursing Agent and the Debtor are unable to resolve a
         dispute with respect to the payment of the Disbursing Agent’s fees, costs and expenses, the
         Disbursing Agent may elect to submit any such dispute to the Bankruptcy Court for resolution.

                         (c)    Bond.

                         The Disbursing Agent shall not be required to give any bond or surety or other
         security for the performance of its duties unless otherwise ordered by the Bankruptcy Court and,
         in the event that the Disbursing Agent is so otherwise ordered, all costs and expenses of
         procuring any such bond or surety shall be borne by the Debtor. Furthermore, any such entity
         required to give a bond shall notify the Bankruptcy Court and the U.S. Trustee in writing before
         terminating any such bond that is obtained.



                                                          -29-
27008590.1
                       Case 20-11884-KBO        Doc 149      Filed 09/08/20     Page 99 of 167




                         (d)    Cooperation with Disbursing Agent.

                         The Debtor shall use all commercially reasonable efforts to provide the
         Disbursing Agent with the amount of Claims and the identity and addresses of holders of Claims,
         in each case, as set forth in the Debtor’s books and records. The Debtor will cooperate in good
         faith with the Disbursing Agent to comply with the withholding and reporting requirements
         outlined in Section 8.16 of this Plan.

                8.6.     Delivery of Distributions.

                          Subject to the provisions contained in this Article VIII, the Disbursing Agent will
         issue, or cause to be issued, and authenticate, as applicable, all Plan Consideration, and subject to
         Bankruptcy Rule 9010 and except as provided in Section 8.3 of this Plan, make all Plan
         Distributions or payments to any holder of an Allowed Claim as and when required by this Plan
         at: (a) in the case of DOE, the address and in the manner notified to the Debtor by DOE in
         writing prior to the Effective Date; (b) the address of such holder on the books and records of the
         Debtor or its agents; or (c) the address in any written notice of address change delivered to the
         Debtor or the Disbursing Agent, including any addresses included on any filed proofs of Claim
         or transfers of Claim filed with the Bankruptcy Court. In the event that any Plan Distribution to
         any holder is returned as undeliverable, no distribution or payment to such holder shall be made
         unless and until the Disbursing Agent has been notified of the then current address of such
         holder, at which time or as soon as reasonably practicable thereafter such Plan Distribution shall
         be made to such holder without interest; provided, however, such Plan Distributions or payments
         shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at the
         expiration of the later of 180 days from: (i) the Effective Date; and (ii) the first Distribution Date
         after such holder’s Claim is first Allowed.

                8.7.     Satisfaction of Claims.

                         Unless otherwise specifically provided herein, any Plan Distributions and
         deliveries to be made on account of Allowed Claims hereunder shall be in complete settlement,
         satisfaction and discharge of such Allowed Claims.

                8.8.     Manner of Payment Under Plan.

                        Except as specifically provided herein, at the option of the Debtor, any Cash
         payment to be made hereunder may be made by a check or wire transfer or as otherwise required
         or provided in applicable agreements or customary practices of the Debtor.

                8.9.     No Distribution in Excess of Amount of Allowed Claim.

                        Notwithstanding anything to the contrary herein, no holder of an Allowed Claim
         shall, on account of such Allowed Claim, receive a Plan Distribution of a value in excess of the
         Allowed amount of such Claim.



                                                         -30-
27008590.1
                     Case 20-11884-KBO           Doc 149      Filed 09/08/20      Page 100 of 167




                 8.10.   Exemption from Securities Laws.

                        Pursuant to section 4(a)(2) of the Securities Act and Rule 506 of Regulation D
         promulgated thereunder, the issuance of the New Common Units is exempt from the registration
         requirements of the Securities Act and any State or local law requiring registration for offer or sale of
         a security.

                 8.11.   Setoffs and Recoupments.

                         Except as expressly provided in this Plan, the Debtor may, but shall not be
         required to, pursuant to sections 553 and 558 of the Bankruptcy Code or applicable non-
         bankruptcy law, setoff and/or recoup against any Allowed Claim and any Plan Distributions to
         be made on account of any Allowed Claim, any and all claims, rights and Causes of Action of
         any nature that such Debtor may hold against the holder of such Allowed Claim pursuant to the
         Bankruptcy Code or applicable non-bankruptcy law; provided, however, that neither the failure
         to effectuate a setoff or recoupment nor the allowance of any Claim hereunder shall constitute a
         waiver, abandonment or release by the Debtor or its successor of any and all claims, rights and
         Causes of Action that such Debtor or its successor may possess against the applicable holder;
         provided further, that, for the avoidance of doubt, the Debtor may not setoff and/or recoup any
         Allowed Claim, right, or Cause of Action that the Debtor may hold against Allowed Prepetition
         Note Claims or the Prepetition Collateral Agent.

                 8.12.   Withholding and Reporting Requirements.

                         In connection with this Plan and all Plan Distributions hereunder, the Debtor shall
         comply with all withholding and reporting requirements imposed by any federal, state, local or
         foreign taxing authority, and all Plan Distributions hereunder shall be subject to any such
         withholding and reporting requirements. The Debtor shall be authorized to take any and all
         actions that may be necessary or appropriate to comply with such withholding and reporting
         requirements, including liquidating a portion of any Plan Distribution to generate sufficient funds
         to pay applicable withholding taxes or establishing any other mechanisms the Debtor or the
         Disbursing Agent believe are reasonable and appropriate, including requiring a holder of a Claim
         to submit appropriate tax and withholding certifications. Notwithstanding any other provision of
         this Plan: (a) each holder of an Allowed Claim that is to receive a Plan Distribution under this
         Plan shall have sole and exclusive responsibility for the satisfaction and payment of any tax
         obligations imposed by any Governmental Unit, including income, withholding and other tax
         obligations on account of such distribution; and (b) no Plan Distributions shall be required to be
         made to or on behalf of such holder pursuant to this Plan unless and until such holder has made
         arrangements satisfactory to the Debtor for the payment and satisfaction of such tax obligations
         or has, to the Debtor’s satisfaction, established an exemption therefrom.




                                                           -31-
27008590.1
                       Case 20-11884-KBO         Doc 149     Filed 09/08/20   Page 101 of 167




                                 PROCEDURES FOR RESOLVING CLAIMS

                9.1.     Disputed Claims.

                          Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the
         unimpaired status of all Allowed General Unsecured Claims under the Plan, except for holders of
         claims for rejection damages, which must file proofs of claim pursuant to Section 10.2 of the
         Plan, holders of Allowed General Unsecured Claims do not need to file proofs of Claim with the
         Bankruptcy Court, and the Debtor and the holders of Allowed General Unsecured Claims shall
         determine, adjudicate, and resolve any disputes over the validity and amounts of such Allowed
         General Unsecured Claims in the ordinary course of business; provided, that (unless expressly
         waived pursuant to the Plan) the Allowed amount of such Allowed General Unsecured Claims
         shall be subject to and shall not exceed the limitations under or maximum amounts permitted by
         the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy Code, to the extent
         applicable. If a holder of an Allowed General Unsecured Claim elects to file a proof of Claim
         with the Bankruptcy Court, such holder shall be deemed to have consented to the jurisdiction of
         the Bankruptcy Court for all purposes with respect to such Allowed General Unsecured Claim,
         and the Bankruptcy Court shall retain nonexclusive jurisdiction over all such Allowed General
         Unsecured Claims, which shall be resolved on a case-by-case basis through settlements, Claim
         objections (or, if necessary, through adversary proceedings), adjudication in a forum other than
         the Bankruptcy Court, or by withdrawal of the Allowed General Unsecured Claims by the
         holders of such Claims. From and after the Effective Date, Reorganized TSE may satisfy,
         dispute, settle, or otherwise compromise any Claim without approval of the Bankruptcy Court.
         Disputed Claims shall not be entitled to any Plan Distributions unless and until they become
         Allowed Claims.

                9.2.     Objections to Claims.

                         Any objections to Claims (other than Administrative Expense Claims) shall be
         served and filed on or before the later of: (a) the Claims Objection Deadline and (b) such other
         date as may be fixed by the Bankruptcy Court, whether fixed before or after the date specified in
         clause (a) hereof (for the avoidance of doubt, this objection deadline may be extended one or
         more times by the Bankruptcy Court). Any Administrative Expense Claims filed after the
         Administrative Bar Date shall be deemed Disallowed and expunged in their entirety without
         further order of the Bankruptcy Court or any action being required on the part of the Debtor, as
         applicable, unless the Person wishing to file such untimely Claim has received the Bankruptcy
         Court’s authorization to do so. Notwithstanding any authority to the contrary, an objection to a
         Claim shall be deemed properly served on the claimant if the objecting party effects service in
         any of the following manners: (a) in accordance with Federal Rule of Civil Procedure 4, as
         modified and made applicable by Bankruptcy Rule 7004; (b) by first class mail, postage prepaid,
         on the signatory on the proof of claim as well as all other representatives identified in the proof
         of claim or any attachment thereto; or (c) if counsel has agreed to or is otherwise deemed to
         accept service, by first class mail, postage prepaid, on any counsel that has appeared on the
         claimant’s behalf in the Chapter 11 Case (so long as such appearance has not been subsequently
         withdrawn). From and after the Effective Date, the Debtor, in its sole discretion, shall have
                                                           -32-
27008590.1
                       Case 20-11884-KBO        Doc 149    Filed 09/08/20     Page 102 of 167




         exclusive authority to settle or compromise any Disputed Claim without approval of the
         Bankruptcy Court.

                9.3.     Estimation of Claims

                         The Debtor may request that the Bankruptcy Court enter an Estimation Order with
         respect to any Claim, pursuant to section 502(c) of the Bankruptcy Code, for purposes of
         determining the Allowed amount of such Claim regardless of whether any Person has previously
         objected to such Claim or whether the Bankruptcy Court has ruled on any such objection, and the
         Bankruptcy Court shall retain jurisdiction to estimate any Claim at any time (including during
         the pendency of any appeal with respect to the allowance or disallowance of such Claims). In
         the event that the Bankruptcy Court estimates any contingent or unliquidated Claim for
         allowance or distribution purposes, that estimated amount will constitute either the Allowed
         amount of such Claim or a maximum limitation on such Claim, as determined by the Bankruptcy
         Court. If the estimated amount constitutes a maximum limitation on such Claim, the objecting
         party may elect to pursue any supplemental proceedings to object to any ultimate allowance of
         such Claim. All of the objection, estimation, settlement, and resolution procedures set forth in
         the Plan are cumulative and not exclusive of one another. Claims may be estimated and
         subsequently compromised, settled, resolved or withdrawn by any mechanism approved by the
         Bankruptcy Court.

                9.4.     Expenses Incurred on or After the Effective Date.

                         Except as otherwise ordered by the Bankruptcy Court, and subject to the written
         agreement of the Debtor, the amount of any reasonable fees and expenses incurred by any
         Professional Person or the Claims Agent on or after the Effective Date in connection with
         implementation of this Plan, including reconciliation of, objection to, and settlement of Claims,
         shall be paid in Cash by the Debtor.


                           EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                10.1.    General Treatment.

                         As of and subject to the occurrence of the Effective Date and the payment of any
         applicable Cure Amount, all executory contracts and unexpired leases of the Debtor shall be
         deemed assumed except that: (a) any executory contracts and unexpired leases that previously
         have been assumed, assumed and assigned, or rejected pursuant to a Final Order of the
         Bankruptcy Court shall be treated as provided in such Final Order; (b) any executory contracts
         and unexpired leases listed on the Schedule of Rejected Contracts and Leases shall be deemed
         rejected as of the Effective Date; and (c) all executory contracts and unexpired leases that are the
         subject of a separate motion to assume or reject under section 365 of the Bankruptcy Code
         pending on the Effective Date shall be treated as provided for in the Final Order resolving such
         motion. Rejection of any executory contract or unexpired lease pursuant to the Plan or otherwise
         will not constitute a termination of obligations owed to the Debtor under such contract or lease
         that survive breach under applicable law. Subject to the occurrence of the Effective Date, entry
         of the Confirmation Order by the Bankruptcy Court shall constitute approval of the assumptions,
                                                          -33-
27008590.1
                    Case 20-11884-KBO           Doc 149     Filed 09/08/20      Page 103 of 167




         assumptions and assignments and rejections described in this Section 10.1 pursuant to sections
         365(a) and 1123 of the Bankruptcy Code. Each executory contract and unexpired lease assumed
         pursuant to this Section 10.1 shall revest in and be fully enforceable by the Debtor in accordance
         with its terms, except as modified by the provisions of the Plan, or any order of the Bankruptcy
         Court authorizing and providing for its assumption, or applicable federal law. Nothing contained
         in this Plan or the listing of a document on the Schedule of Rejected Contracts and Leases, or the
         Cure Schedule shall constitute an admission by the Debtor that such document is an executory
         contract or an unexpired lease or that the Debtor or its successors and assigns has any liability
         thereunder.

                10.2.   Claims Based on Rejection of Executory Contracts or Unexpired Leases.

                         All Claims arising from the rejection of executory contracts or unexpired leases, if
         evidenced by a timely filed proof of claim, will be treated as General Unsecured Claims. In the
         event that the rejection of an executory contract or unexpired lease by the Debtor pursuant to the
         Plan results in damages to the other party or parties to such contract or lease, a Claim for such
         damages, if not evidenced by a timely filed proof of claim, shall be forever barred and shall not
         be enforceable against the Debtor or its properties or interests in property or its agents,
         successors or assigns, unless a proof of claim is filed with the Bankruptcy Court and served upon
         counsel for the Debtor on or before the date that is thirty (30) days after the effective date of such
         rejection (which may be the Effective Date, the date on which the Debtor rejects the applicable
         contract or lease as provided in Section 10.1 of this Plan, or pursuant to an order of the
         Bankruptcy Court).

               10.3. Cure of Defaults for Assumed or Assumed and Assigned Executory Contracts
         and Unexpired Leases.

                           (a)     Except to the extent that less favorable treatment has been agreed to by the
         non-Debtor party or parties to each such executory contract or unexpired lease to be assumed or
         assumed and assigned pursuant to the Plan, any monetary defaults arising under such executory
         contract or unexpired lease shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
         Code, by payment of the appropriate amount (the “Cure Amount”) in full in Cash on the later of:
         (i) the Effective Date; (ii) thirty (30) days after the date of entry of a Final Order providing for
         the assumption, or the assumption and assignment, of such executory contract or unexpired
         lease; or (iii) the date on which any Cure Dispute relating to such Cure Amount has been
         resolved (either consensually or through judicial decision).

                       (b)      With respect to any executory contract or unexpired lease to be assumed
         or assumed and assigned pursuant to Section 10.1 of this Plan, the Debtor shall file a schedule (a
         “Cure Schedule”) with the Plan Supplement setting forth the Cure Amount, if any, for each
         executory contract or unexpired lease to be assumed or assumed and assigned by the Debtor.

                        (c)     In the event of a dispute (each, a “Cure Dispute”) regarding: (i) the Cure
         Amount; (ii) the ability of the Debtor to provide “adequate assurance of future performance”
         (within the meaning of section 365 of the Bankruptcy Code) under the contract or lease to be
         assumed or assumed and assigned; or (iii) any other matter pertaining to the proposed

                                                          -34-
27008590.1
                    Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 104 of 167




         assumption or assumption and assignment, the cure payments required by section 365(b)(1) of
         the Bankruptcy Code shall be made following the entry of a Final Order resolving such Cure
         Dispute and approving the assumption or assumption and assignment. To the extent a Cure
         Dispute relates solely to the Cure Amount, the Debtor may assume and/or assume and assign the
         applicable contract or lease prior to the resolution of the Cure Dispute. To the extent the Cure
         Dispute is resolved or determined against the Debtor, the Debtor may reject the applicable
         executory contract or unexpired lease after such determination, and the counterparty may
         thereafter file a proof of claim in the manner set forth in Section 10.2 of this Plan.

                10.4.   Effect of Confirmation Order on Assumption, Assumption and Assignment, and
         Rejection.

                          Subject to the occurrence of the Effective Date, entry of the Confirmation Order
         by the Bankruptcy Court shall constitute entry of an order by the Bankruptcy Court pursuant to
         sections 365(a) and 1123(b) of the Bankruptcy Code approving the assumptions, assumptions
         and assignments and rejections described in this Article X and determining that: (a) with respect
         to such rejections, such rejected executory contracts and unexpired leases are burdensome and
         that the rejection therein is in the best interests of the Estate; (b) with respect to such
         assumptions, to the extent necessary, that the Debtor has (i) cured, or provided adequate
         assurance that the Debtor will promptly cure, any default in accordance with section
         365(b)(1)(A) of the Bankruptcy Code, (ii) compensated or provided adequate assurance that it or
         an Affiliate will promptly compensate the counterparty for any actual pecuniary loss to such
         party resulting from such default, and (iii) provided adequate assurance of future performance
         under such executory contract or unexpired lease; and (c) with respect to any assignment, to the
         extent necessary, that the Debtor or the proposed assignee has (i) cured, or provided adequate
         assurance that it or an Affiliate will promptly cure, any default in accordance with section
         365(b)(1)(A) of the Bankruptcy Code, (ii) compensated or provided adequate assurance that the
         Debtor or the proposed assignee will promptly compensate the counterparty for any actual
         pecuniary loss to such party resulting from such default, and (iii) that “adequate assurance of
         future performance” (within the meaning of section 365 of the Bankruptcy Code) by the assignee
         has been demonstrated and no further adequate assurance is required. Assumption of any
         executory contract or unexpired lease and satisfaction of the Cure Amounts shall result in the full
         discharge, release and satisfaction of any claims or defaults, whether monetary or nonmonetary,
         including defaults of provisions restricting the change in control or ownership interest
         composition or other bankruptcy-related defaults, arising under any assumed executory contract
         or unexpired lease at any time before the date such executory contract or unexpired lease is
         assumed. Each executory contract and unexpired lease assumed pursuant to this Article X shall
         revest in and be fully enforceable by the Debtor in accordance with its terms, except as modified
         by the provisions of the Plan, or any order of the Bankruptcy Court authorizing and providing for
         its assumption, or applicable federal law. To the maximum extent permitted by law, to the extent
         any provision in any executory contract or unexpired lease assumed pursuant to the Plan restricts
         or prevents, or purports to restrict or prevent, or is breached or deemed breached by, the
         assumption of such executory contract or unexpired lease (including any “change of control”
         provision), then such provision shall be deemed modified such that the transactions contemplated
         by the Plan shall not entitle the non-Debtor party thereto to terminate such executory contract or
         unexpired lease or to exercise any other default-related rights with respect thereto. Any party that
                                                         -35-
27008590.1
                    Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 105 of 167




         fails to timely file a Cure Dispute on the basis that consent to assume or assume and assign the
         applicable executory contract or unexpired lease is a condition to such assumption or assumption
         and assignment, shall be deemed to have consented to the assumption or assumption and
         assignment, as applicable, of such contract or unexpired lease.

                10.5.   Permits, Licenses, Easements and Similar Interests

                         Subject to the occurrence of the Effective Date, entry of the Confirmation Order
         by the Bankruptcy Court shall constitute entry of an order by the Bankruptcy Court pursuant to
         sections 365(a) and 1123(b) of the Bankruptcy Code approving the assumptions of all permits,
         licenses, easements and similar interests unless any of the foregoing has been previously rejected
         or is rejected under the Plan or otherwise. To the extent permitted under applicable law, the
         Debtor shall be authorized, on and after the Effective Date, to operate under any license, permit,
         registration, and governmental authorization or approval of the Debtor, and pursuant to the terms
         of the Confirmation Order, all such licenses, permits, registrations, and governmental
         authorizations or approvals shall be deemed to be assumed by the Debtor as of the Effective
         Date. To the extent provided by section 525 of the Bankruptcy Code, and subject to entry of the
         Confirmation Order, no governmental unit may deny, revoke, suspend, or refuse to renew any
         permit, license, or similar grant relating to the operation of the Debtor on account of the filing or
         pendency of the chapter 11 case or the consummation of the transactions contemplated under this
         Plan.

                         To the maximum extent permitted by law, any provision that purports to restrict
         or prevent the assumption or assignment of any such permit, license, easement or similar interest
         or is breached or deemed breached by the assumption or assignment of any such permit, license,
         easement or similar interest (including any “change of control” provision) shall be deemed
         modified such that the transactions contemplated by the Plan shall not entitle the non-Debtor
         party thereto to terminate such permit, license, easement or similar interest or to exercise other
         default-related rights with respect thereto. Any party that fails to timely file a Cure Dispute on
         the basis that consent to assume or assume and assign the applicable permit, license, easement or
         similar interest is a condition to such assumption or assumption and assignment, shall be deemed
         to have consented to such assumption or assumption and assignment.

                10.6.   Assumption of Directors and Officers Insurance Policies

                         To the extent that the D&O Liability Insurance Policies issued to, or entered into
         by, the Debtor prior to the Petition Date constitute executory contracts, notwithstanding anything
         in the Plan to the contrary, the Debtor shall be deemed to have assumed all of its unexpired D&O
         Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code effective as of the
         Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval
         of the Debtor’s foregoing assumption of each of the D&O Liability Insurance Policies.
         Notwithstanding anything to the contrary contained in the Plan, confirmation of the Plan shall
         not discharge, impair or otherwise modify any advancement, indemnity or other obligations of
         the D&O Liability Insurance Policies.



                                                         -36-
27008590.1
                    Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 106 of 167




                         In addition, after the Effective Date, the Debtor shall not terminate or otherwise
         reduce the coverage under any of the D&O Liability Insurance Policies with respect to conduct
         occurring prior thereto, and all directors, managers and officers of the Debtor who served in such
         capacity at any time prior to the Effective Date shall be entitled from the applicable insurers to
         the full benefits of any such policy for the full term of such policy regardless of whether such
         directors, managers and officers remain in such positions after the Effective Date.

                         On or before the Effective Date, the Debtor shall purchase and maintain directors,
         managers, officers and employee liability tail coverage for the six year period following the
         Effective Date on terms no less favorable than the Debtor’s existing director, manager, officer
         and employee coverage and with an aggregate limit of liability upon the Effective Date of no less
         than the aggregate limit of liability under the existing director, officer, manager, and employee
         coverage upon placement. From and after the Effective Date, reasonable directors, managers and
         officers insurance policies shall remain in place in the ordinary course.

                10.7.   Assumption of Certain Indemnification Obligations

                          Each Indemnification Obligation to a current or former director, officer, manager
         or employee who was employed by the Debtor in such capacity on or after the Petition Date
         (including, for the avoidance of doubt, the members of the board of directors, board of managers
         or equivalent body of the Debtor at any time) shall be deemed assumed effective as of the
         Effective Date. Each Indemnification Obligation that is deemed assumed pursuant to the Plan
         shall (a) remain in full force and effect, (b) not be modified, reduced, discharged, impaired or
         otherwise affected in any way, (c) be deemed and treated as an executory contract pursuant to
         sections 365 and 1123 of the Bankruptcy Code regardless of whether or not proofs of claim have
         been filed with respect to such obligations and (d) survive Unimpaired and unaffected
         irrespective of whether such indemnification is owed for an act or event occurring before, on or
         after the Petition Date.

                         Any obligations of the Debtor (whether pursuant to its certificate of formation,
         operating agreement, limited liability company agreement, other organizational documents,
         board resolutions, member resolutions, indemnification agreements, employment contracts,
         policy of providing employee indemnification, applicable state law, specific agreement in respect
         of any claims, demands, suits, causes of action or proceedings against such Persons or
         agreements, including amendments, or otherwise) entered into at any time prior to the Effective
         Date, to indemnify, reimburse or limit the liability of the current and former directors, officers,
         managers, employees, attorneys, accountants, investment bankers and other professionals of the
         Debtor, as applicable, in each case, based upon any act or omission related to such Persons’
         service with, for or on behalf of the Debtor prior to the Effective Date with respect to all present
         and future actions, suits and proceedings relating to the Debtor shall survive the Confirmation
         Order and, except as set forth herein, remain unaffected thereby, and shall not be discharged,
         irrespective of whether such defense, indemnification, reimbursement or limitation of liability
         accrued or is owed in connection with an occurrence before or after the Petition Date. Any
         Claim based on the Debtor’s obligations set forth in this Section 10.7 shall not be a Disputed
         Claim or subject to any objection in either case by reason of section 502(e)(1)(B) of the
         Bankruptcy Code. This provision for indemnification obligations shall not apply to or cover any
                                                         -37-
27008590.1
                    Case 20-11884-KBO          Doc 149     Filed 09/08/20      Page 107 of 167




         Causes of Action against a Person that result in a Final Order determining that such Person
         seeking indemnification is liable for fraud, willful misconduct, gross negligence, bad faith, self-
         dealing or breach of the duty of loyalty.

                  In connection with the foregoing, on the Effective Date, the Debtor shall establish and
         fund the Indemnification Escrow Account with Cash equal to $2,500,000. Funds held in the
         Indemnification Escrow Account shall not be considered property of the Debtor’s Estate or
         property of the Debtor and, to the extent such obligations are not satisfied by the Debtor or under
         any applicable D&O Liability Insurance Policy, such funds shall be utilized by the Debtor to
         satisfy the Debtor’s obligations under this Section 10.7. Funds remaining in the Indemnification
         Escrow Account after six (6) years, if any, shall revert to and become property of the Debtor;
         provided, that (i) the Debtor’s obligations under this Section 10.7 shall not be limited by nor
         deemed limited to the balance of the funds held in the Indemnification Escrow Account, and (ii)
         such reversion shall not take place unless and until any claims that have been asserted and are
         covered by the Indemnification Escrow Account have been resolved. No Liens, claims or
         interests shall encumber the Indemnification Escrow Account in any way.



                                        CONDITIONS PRECEDENT TO
                                       CONSUMMATION OF THE PLAN

                11.1.   Conditions Precedent to the Effective Date.

                        The occurrence of the Effective Date is subject to:

                        (a)     the RSA remaining in full force and effect;

                        (b)     an order approving the New O&M Agreement, in form and substance
         reasonably acceptable to the Debtor and Cobra having been entered by the Bankruptcy Court and
         remaining in full force and effect;

                        (c)     the Disclosure Statement Order, in form and substance reasonably
         acceptable to the Debtor, Cobra and DOE having been entered by the Bankruptcy Court and
         remaining in full force and effect;

                        (d)     the Confirmation Order, in form and substance reasonably acceptable to
         the Debtor, Cobra, DOE and the Prepetition Collateral Agent, having become a Final Order and
         remaining in full force and effect;

                        (e)    the Plan Documents, including the Plan Supplement, in form and
         substance acceptable to the Debtor, Cobra, DOE and the Prepetition Collateral Agent, being filed
         with the Bankruptcy Court, executed and delivered, and any conditions (other than the
         occurrence of the Effective Date or certification by the Debtor that the Effective Date has
         occurred) contained therein having been satisfied or waived in accordance therewith;


                                                         -38-
27008590.1
                    Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 108 of 167




                        (f)     a chapter 11 trustee, a responsible officer, or an examiner with enlarged
         powers relating to the operation of the businesses of the Debtor (powers beyond those set forth in
         section 1106(a)(3) and (4) of the Bankruptcy Code) not having been appointed in any of the
         Chapter 11 Case;

                         (g)     all material governmental, regulatory and third party approvals,
         authorizations, certifications, rulings, no-action letters, opinions, waivers and/or consents
         required in connection with the Plan, including all necessary consents or approvals of and any
         required registration or filing with or notice to, the Federal Trade Commission (in such case,
         solely with respect to the requirements of the Hart-Scott-Rodino Act), the Committee on Foreign
         Investment in the United States, the Bureau of Land Management, the Federal Communications
         Commission, and the Federal Energy Regulatory Commission, having been obtained or made, as
         applicable, and remaining in full force and effect, and there existing no claim, action, suit,
         investigation, litigation or proceeding, pending or threatened in any court or before any arbitrator
         or governmental instrumentality, which would prohibit the consummation of the Plan;
                          (h)   the Amended Constituent Documents, in form and substance acceptable to
         the Debtor and Cobra, shall have been filed with the applicable authorities of the relevant
         jurisdictions of formation and shall have become effective in accordance with such jurisdictions’
         limited liability company laws;

                         (i)     the Exit Credit Facility Agreement and Exit Contingent Note having been
         executed and delivered, and the DOE having received the $200 million cash payment provided
         for in Section 5.3 of the Plan; and

                         (j)     an amendment to the EPC Contract having been executed and delivered,
         such that, effective as of the Effective Date (i) each of the Total Liquidity Commitment, the
         Unfunded Liquidity Commitment and the Unfunded Additional Liquidity Commitment (each as
         defined in the EPC Contract) is reduced to zero, and (ii) all obligations of Contractor or under the
         Parent Guaranty (each as defined in the EPC Contract) under Section 8 of Amendment No. 1 to
         the EPC Contract or any other provision of the EPC Contract or any related agreement or
         document, are in each case, terminated.

                11.2.   Satisfaction and Waiver of Conditions Precedent.

                          Except as otherwise provided herein, any actions taken on the Effective Date shall
         be deemed to have occurred simultaneously and no such action shall be deemed to have occurred
         prior to the taking of any other such action. Any of the conditions set forth in Section 11.1 of
         this Plan may be waived in whole or in part, if acceptable to the Debtor, Cobra and DOE,
         without notice and a hearing, and the Debtor’s benefits under any “mootness” doctrine shall be
         unaffected by any provision hereof. The failure to satisfy or waive any condition may be
         asserted by the Debtor regardless of the circumstances giving rise to the failure of such condition
         to be satisfied (including any act, action, failure to act or inaction by the Debtor). The failure of
         the Debtor to assert the non-satisfaction of any such conditions shall not be deemed a waiver of
         any other rights hereunder, and each such right shall be deemed an ongoing right that may be
         asserted or waived (as set forth herein) at any time or from time to time.

                                                         -39-
27008590.1
                    Case 20-11884-KBO         Doc 149      Filed 09/08/20     Page 109 of 167




                11.3.   Effect of Failure of Conditions Precedent to the Effective Date.

                          If all of the conditions to effectiveness have not been satisfied (as provided in
         Section 11.1 hereof) or duly waived (as provided in Section 11.2 hereof) and the Effective Date
         has not occurred on or before the first Business Day that is more than 150 days after the
         Confirmation Date, or by such later date as set forth by the Debtor, with the consent of Cobra
         and DOE, in a notice filed with the Bankruptcy Court prior to the expiration of such period, then,
         if reasonably acceptable to the Debtor, Cobra and DOE, the Debtor may file a motion to vacate
         the Confirmation Order. Notwithstanding the filing of such a motion, the Confirmation Order
         shall not be vacated if all of the conditions to consummation set forth in Section 11.1 hereof are
         either satisfied or duly waived before the Bankruptcy Court enters an order granting the relief
         requested in such motion. If the Confirmation Order is vacated pursuant to this Section 11.3, this
         Plan (other than this Section 11.3) shall be null and void in all respects, the Confirmation Order
         shall be of no further force or effect, no Plan Distributions shall be made, the Debtor and all
         holders of Claims and Interests shall be restored to the status quo ante as of the day immediately
         preceding the Confirmation Date as though the Confirmation Date had never occurred, and upon
         such occurrence, nothing contained in this Plan shall: (a) constitute a waiver or release of any
         Claims against or Interests in the Debtor; (b) prejudice in any manner the rights of the holder of
         any Claim against or Interest in the Debtor; or (c) constitute an admission, acknowledgment,
         offer or undertaking by the Debtor or any other Person with respect to any matter set forth in the
         Plan.



                                            EFFECT OF CONFIRMATION

                12.1.   Binding Effect.

                         Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and
         subject to the occurrence of the Effective Date, on and after the Confirmation Date, the
         provisions of this Plan shall bind any holder of a Claim against, or Interest in, the Debtor and
         inure to the benefit of and be binding on such holder’s respective successors and assigns,
         whether or not the Claim or Interest of such holder is impaired under this Plan and whether or
         not such holder has accepted this Plan.

                12.2.   Discharge of Claims Against and Interests in the Debtor.

                         Upon the Effective Date and in consideration of the Plan Distributions, except as
         otherwise provided herein or in the Confirmation Order (including with respect to Claims left
         unimpaired by this Plan), each Person that is a holder (as well as any trustees and agents for or
         on behalf of such Person) of a Claim or Interest shall be deemed to have forever waived,
         released, and discharged the Debtor, to the fullest extent permitted by section 1141 of the
         Bankruptcy Code, of and from any and all Claims, Interests, rights and liabilities that arose prior
         to the Effective Date. Except as otherwise provided herein, upon the Effective Date, all such
         holders of Claims and Interests shall be forever precluded and enjoined, pursuant to sections 105,
         524, 1141 of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim

                                                        -40-
27008590.1
                    Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 110 of 167




         against or terminated Interest in the Debtor or any property, wherever located, of the Estate.

                12.3.   Term of Pre-Confirmation Injunctions or Stays.

                        Unless otherwise provided herein, all injunctions or stays provided in the Chapter
         11 Case arising prior to the Confirmation Date in accordance with sections 105 or 362 of the
         Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
         force and effect until the Effective Date.

                12.4.   Injunction Against Interference with Plan.

                          Upon the entry of the Confirmation Order, all holders of Claims and Interests and
         other Persons, along with their respective present or former Affiliates, employees, agents,
         officers, directors, or principals, shall be enjoined from taking any actions, whether in the United
         States or elsewhere, to interfere with the implementation or consummation of this Plan.
         Moreover, Bankruptcy Code section 1141(c) provides, among other things, that the property
         dealt with by this Plan is free and clear of all Claims and Interests (except as otherwise provided
         in this Plan or the Confirmation Order). As such, to the fullest extent permissible under
         applicable law, no Person holding a Claim or Interest may receive any payment from, or seek
         recourse against, any assets that are to be distributed under this Plan other than assets required to
         be distributed to that Person under this Plan. As of the Confirmation Date, to the fullest extent
         permissible under applicable law, all Persons are precluded and barred from asserting against any
         property to be distributed under this Plan any Claims, rights, Causes of Action, liabilities,
         Interests, or other action or remedy based on any act, omission, transaction, or other activity that
         occurred before the Confirmation Date except as expressly provided in this Plan or the
         Confirmation Order.

                12.5.   Injunction.

                         (a)    Except as otherwise specifically provided in this Plan or the
         Confirmation Order, as of the Confirmation Date, but subject to the occurrence of the
         Effective Date, all Persons or Entities who have held, hold or may hold Claims against
         and/or Interests in the Debtor or the Estate, and all other parties in interest, along with
         their present or former employees, agents, officers, directors, principals, representatives
         and Affiliates are, with respect to any such Claims or Interests, permanently enjoined after
         the Confirmation Date from: (i) commencing, conducting or continuing in any manner,
         directly or indirectly, any suit, action or other proceeding of any kind (including any
         proceeding in a judicial, arbitral, administrative or other forum) against or affecting the
         Debtor, its Estate or any of its property, wherever located, or any direct or indirect
         transferee of any property, wherever located, of, or direct or indirect successor in interest
         to, any of the foregoing Persons or any property, wherever located, of any such transferee
         or successor; (ii) enforcing, levying, attaching (including any pre-judgment attachment),
         collecting or otherwise recovering by any manner or means, whether directly or indirectly,
         any judgment, award, decree or order against the Debtor, or its Estate or any of its
         property, wherever located, or any direct or indirect transferee of any property, wherever
         located, of, or direct or indirect successor in interest to, any of the foregoing Persons, or

                                                         -41-
27008590.1
                    Case 20-11884-KBO        Doc 149     Filed 09/08/20    Page 111 of 167




         any property, wherever located, of any such transferee or successor; (iii) creating,
         perfecting or otherwise enforcing in any manner, directly or indirectly, any encumbrance
         of any kind against the Debtor or its Estate or any of its property, wherever located, or any
         direct or indirect transferee of any property, of, or successor in interest to, any of the
         foregoing Persons; (iv) acting or proceeding in any manner, in any place whatsoever, that
         does not conform to or comply with the provisions of this Plan to the full extent permitted
         by applicable law (including, without limitation, commencing or continuing, in any manner
         or in any place, any action that does not comply with or is inconsistent with the provisions
         of this Plan) to the fullest extent permitted by applicable law, or (v) asserting any right of
         setoff, subrogation or recoupment of any kind against any obligation due from the Debtor
         or its Estate, or against the property or interests in property of the Debtor or its Estate,
         with respect to any such Claim or Interest. Such injunction shall extend to any successors
         or assignees of the Debtor and its properties and interest in properties; provided, however,
         that nothing contained herein shall preclude such Persons from exercising their rights, or
         obtaining benefits, pursuant to and consistent with the terms of this Plan including with
         respect to Claims left unimpaired by this Plan.

                        (b)   By accepting Plan Distributions, each holder of an Allowed Claim or
         Interest will be deemed to have specifically consented to the injunctions set forth in this
         Section 12.5.

                12.6.   Releases.

                        (a)     Releases by the Debtor. Pursuant to section 1123(b) of the
         Bankruptcy Code, and except as otherwise specifically provided in the Plan or the
         Confirmation Order, on and after the Effective Date, for good and valuable consideration,
         including their cooperation and contributions to the Chapter 11 Case, the Released Parties
         (other than the Debtor) shall be deemed released and discharged by the Debtor and its
         Estate from any and all Claims, obligations, debts, rights, suits, damages, Causes of Action,
         remedies and liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
         asserted or unasserted, existing or hereinafter arising, in law, equity or otherwise, whether
         for tort, fraud, contract, violations of federal or state laws or otherwise, including the ICC
         Arbitration and the Avoidance Actions; Causes of Action based on veil piercing or alter-
         ego theories of liability, contribution, indemnification, joint liability or otherwise that the
         Debtor, its Estate could have asserted in their own right (whether individually or
         collectively) or on behalf of the holder of any Claim or Interest or other Entity or that any
         holder of a Claim or Interest or other Entity could have asserted derivatively for or on
         behalf of the Debtor, or its Estate, based on, relating to or in any manner arising from, in
         whole or in part, the Debtor; its Estate; the purchase, sale or rescission of the purchase or
         sale of any security of the Debtor; the Crescent Dunes Solar Energy Project; the subject
         matter of, or the transactions or events giving rise to, any Claim or Interest that is treated
         in the Plan; the business or contractual arrangements between the Debtor and any
         Released Party (excluding any assumed executory contract or lease); the restructuring of
         Claims and Interests prior to or in the Chapter 11 Case; the negotiation, formulation or
         preparation of the Plan, the RSA, the Disclosure Statement, the Plan Supplement, the
         Chapter 11 Case, or, in each case, related agreements, instruments, or other documents or
                                                       -42-
27008590.1
                    Case 20-11884-KBO        Doc 149     Filed 09/08/20     Page 112 of 167




         upon any other related act or omission, transaction, agreement, event or other occurrence
         taking place on or before the Effective Date.

                        (b)     Debtor and Cobra Releases. The Debtor and Cobra only
         unconditionally and irrevocably release the DOE and the Prepetition Collateral Agent, and
         each of their respective financial advisors and attorneys, for any claims or Causes of Action
         arising out of or related to the Prepetition Note Claim and/or the Crescent Dunes Solar
         Energy Project.

                        (c)    DOE Releases. DOE only unconditionally and irrevocably releases
         the Debtor and Cobra, and each of their respective financial advisors and attorneys, from
         (i) the Prepetition Note Claim and (ii) any claims or Causes of Action arising out of or
         relating to the Prepetition Note Claim and/or the Crescent Dunes Solar Energy Project.

                          Notwithstanding anything to the contrary in this Plan, including section
         12.6(a), without conceding the existence or merits thereof, neither the above paragraphs
         nor the Plan releases: (i) any civil, criminal or administrative liability arising under Title
         26 of the United States Code (the Internal Revenue Code); (ii) any criminal liability;
         (iii) any liability under subchapter III of chapter 37 of Title 31 of the United States Code;
         (iv) any liability that is based on conduct in violation of antitrust laws; (v) any claim of any
         agency of the United States of America other than DOE; and (vi) the Debtor’s and Cobra’s
         obligations under Section 5.3(b) of the Plan regarding the Prepetition Note Claim.

                         (d)    Releases by the Third Party Releasing Parties. Except as otherwise
         specifically provided in this Plan or the Confirmation Order, on and after the Effective
         Date, for good and valuable consideration, including the obligations of the Debtor under
         this Plan, the Plan Consideration and other contracts, instruments, releases, agreements or
         documents executed and delivered in connection with this Plan, each Third Party Releasing
         Party who affirmatively opts to grant the releases set forth herein shall be deemed to have
         consented to this Plan and the restructuring embodied herein for all purposes, and shall be
         deemed to have conclusively, absolutely, unconditionally, irrevocably and forever released
         and discharged the Released Parties from any and all Claims, Interests, obligations, debts,
         rights, suits, damages, Causes of Action, remedies and liabilities whatsoever, whether
         known or unknown, foreseen or unforeseen, asserted or unasserted, existing or hereinafter
         arising, in law, equity or otherwise, whether for tort, fraud, contract, violations of federal
         or state laws or otherwise, including the ICC Arbitration and the Avoidance Actions,
         Causes of Action based on veil piercing or alter-ego theories of liability, contribution,
         indemnification, joint liability or otherwise that such Third Party Releasing Party could
         have asserted (whether individually or collectively), based on, relating to or in any manner
         arising from, in whole or in part, the Debtor; the Estate; the Chapter 11 Case; the
         purchase, sale or rescission of the purchase or sale of any security of the Debtor; the
         Crescent Dunes Solar Energy Project; the subject matter of, or the transactions or events
         giving rise to, any Claim or Interest that is treated in the Plan; the business or contractual
         arrangements between the Debtor and any Released Party (excluding any assumed
         executory contract or lease); the restructuring of Claims and Interests prior to or in the
         Chapter 11 Case; the negotiation, formulation or preparation of the Plan, the RSA, the

                                                       -43-
27008590.1
                    Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 113 of 167




         Disclosure Statement, the Plan Supplement, the Prepetition Note Documents, or this Plan
         or the Disclosure Statement, or, in each case, related agreements, instruments or other
         documents, or upon any other related act or omission, transaction, agreement, event or
         other occurrence taking place on or before the Effective Date, any party that chooses not to
         opt in to the releases contained herein shall not receive the benefit of the releases set forth
         in the Plan (even if for any reason otherwise entitled). Notwithstanding anything contained
         herein to the contrary, the foregoing release shall not release any obligation of any party
         under the Plan, or any other document, instrument, or agreement executed to implement
         the Plan.

                         (e)    Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
         approval of the releases described in the Plan, which includes by reference each of the related
         provisions and definitions contained in the Plan, and further, shall constitute its finding that each
         release described in the Plan is: (i) in exchange for the good and valuable consideration provided
         by the Released Parties, a good faith settlement and compromise of such Claims; (ii) in the best
         interests of the Debtor and all Third Party Releasing Parties; (iii) fair, equitable and reasonable;
         (iv) given and made after due notice and opportunity for hearing; and (v) a bar to the Debtor and
         all Third Party Releasing Parties asserting any claim, Cause of Action or liability related thereto,
         of any kind whatsoever, against any of the Released Parties or their property.

                12.7.   Waiver of Limitations on Releases of Unknown Claims.

                        Each of the Debtor, the Third Party Releasing Parties and DOE agree to
         acknowledge that the releases contained in Sections 12.6(a), 12.6(b), 12.6(c) and 12.6(d) will
         extend to and release claims that such parties do not know or expect to exist at the time of
         the release, which, if known, might have affected the decision to enter into the release and
         which such parties will be deemed to waive, and will waive and relinquish to the fullest
         extent permitted by law, any and all provisions, rights, and benefits conferred by any law
         of the United States of America or any state or territory thereof, or principle of common
         law, which governs or limits a person's release of unknown claims that such parties will
         deemed to waive, and will waive and relinquish, to the fullest extent permitted by law, the
         provisions, rights, and benefits of Section 1542 of the California Civil Code, which provides
         as follows:

                        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                        WHICH THE CREDITOR DOES NOT KNOW OR
                        SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
                        TIME OF EXECUTING THE RELEASE, WHICH IF
                        KNOWN BY HIM OR HER MUST HAVE MATERIALLY
                        AFFECTED HIS OR HER SETTLEMENT WITH THE
                        DEBTOR.

                 The Debtor, the Third Party Releasing Parties and DOE will also be deemed to
         waive any and all provisions, rights, and benefits conferred by any law of any state or
         territory of the United States of America, or principle of common law, which is similar,
         comparable, or equivalent to California Civil Code Section 1542. Such parties shall be

                                                         -44-
27008590.1
                    Case 20-11884-KBO         Doc 149     Filed 09/08/20     Page 114 of 167




         deemed to acknowledge that they may discover facts in addition to or different from those
         that they now know or believe to be true with respect to the subject matter of the releases
         given in Sections 12.6(a), 12.6(b), 12.6(c) and 12.6(d), but that it is the intention of such
         parties to fully, finally, and forever settle and release with prejudice any and all claims,
         including any and all unknown claims, without regard to the subsequent discovery or
         existence of additional or different facts. Such parties expressly agree that any fraudulent
         inducement or similar claims that could be premised on unknown facts or facts that are
         subsequently discovered are included within the definition of unknown claims.

                12.8.   Exculpation and Limitation of Liability.

                         On the Effective Date, except as otherwise provided in the Plan or the
         Confirmation Order, for good and valuable consideration, to the maximum extent
         permissible under applicable law, none of the Exculpated Parties shall have or incur any
         liability to any holder of any Claim or Interest or any other Person for any act or omission
         occurring prior to the Effective Date in connection with, or arising out of the Debtor’s
         restructuring, including the negotiation, implementation and execution of this Plan, the
         Plan Supplement, the Chapter 11 Case, the Prepetition Note Documents, the solicitation of
         votes for and the pursuit of confirmation of this Plan, the consummation of this Plan, or the
         administration of this Plan or the property to be distributed under this Plan, including all
         documents ancillary thereto, all decisions, actions, inactions and alleged negligence or
         misconduct relating thereto and all activities leading to the promulgation and confirmation
         of this Plan except for gross negligence or willful misconduct, each as determined by a
         Final Order of the Bankruptcy Court. The Exculpated Parties have, and upon
         confirmation of the Plan shall be deemed to have, participated in good faith and in
         compliance with the applicable provisions of the Bankruptcy Code with regard to the
         distributions of the securities pursuant to the Plan and, therefore, are not, and on account
         of such distributions shall not be, liable at any time for the violation of any applicable law,
         rule or regulation governing the solicitation of acceptances or rejections of the Plan or such
         distributions made pursuant to the Plan.

                12.9.   Injunction Related to Releases and Exculpation.

                          The Confirmation Order shall permanently enjoin the commencement or
         prosecution by any Person, whether directly, derivatively or otherwise, of any claims,
         obligations, suits, judgments, damages, demands, debts, rights, Causes of Action or
         liabilities released pursuant to this Plan, including the claims, obligations, suits, judgments,
         damages, demands, debts, rights, Causes of Action and liabilities released in or
         encompassed by Sections 12.6 and 12.7 of this Plan. The Debtor is expressly authorized
         hereby to seek to enforce such injunction.

                12.10. Retention of Causes of Action/Reservation of Rights.

                        (a)     Except as expressly provided in this Plan or in the Confirmation Order,
         nothing contained in this Plan or the Confirmation Order shall be deemed to be a waiver or
         relinquishment of any rights or Causes of Action that the Debtor or the Estate may have, or that

                                                        -45-
27008590.1
                    Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 115 of 167




         the Debtor may choose to assert on behalf of its Estate, under any provision of the Bankruptcy
         Code or any applicable non-bankruptcy law, including, without limitation, (i) any and all Causes
         of Action or claims against any Person or Entity, to the extent such Person or Entity asserts a
         crossclaim, counterclaim and/or claim for setoff that seeks affirmative relief against the Debtor,
         its officers, directors or representatives or (ii) the turnover of any property of the Estate to the
         Debtor.

                         (b)    Except as expressly provided in this Plan or in the Confirmation Order,
         nothing contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
         relinquishment of any rights or Causes of Action that the Debtor had immediately prior to the
         Petition Date or the Effective Date against or regarding any Claim left Unimpaired by the Plan.
         The Debtor shall have, retain, reserve and be entitled to commence, assert and pursue all such
         rights and Causes of Action as fully as if the Chapter 11 Case had not been commenced, and all
         of the Debtor’s legal and equitable rights respecting any Claim left Unimpaired by the Plan may
         be asserted after the Confirmation Date to the same extent as if the Chapter 11 Case had not been
         commenced.

                        (c)     Except as expressly provided in this Plan or in the Confirmation Order,
         nothing contained in the Plan or the Confirmation Order shall be deemed to release any post-
         Effective Date obligations of any party under the Plan, or any document, instrument or
         agreement (including those set forth in the Plan Supplement) executed to implement the Plan.

                12.11 Retention of United States Causes of Action/Reservation of Rights.

                           Except with respect to the releases provided by DOE pursuant to Section 12.6(c)
         of the Plan, nothing discharges or releases the Debtor or any non-debtor from any right, claim,
         liability or cause of action of the United States or any State, or impairs the ability of the United
         States or any State to pursue any claim, liability, right, defense, or cause of action against any
         Debtor or non-debtor. Contracts, purchase orders, agreements, leases, covenants, guaranties,
         indemnifications, operating rights agreements or other interests of or with the United States or
         any State shall be, subject to any applicable legal or equitable rights or defenses of the Debtor
         under applicable non-bankruptcy law, paid, treated, determined and administered in the ordinary
         course of business as if the Debtor’s bankruptcy case was never filed and the Debtor shall
         comply with all applicable non-bankruptcy law. Except with respect to (i) the releases provided
         by DOE pursuant to Section 12.6(c) of the Plan and (ii) the Prepetition Note Claim, all claims,
         liabilities, rights, causes of action, or defenses of or to the United States or any State shall
         survive the Chapter 11 Case as if it had not been commenced and be determined in the ordinary
         course of business, including in the manner and by the administrative or judicial tribunals in
         which such rights, defenses, claims, liabilities, or causes of action would have been resolved or
         adjudicated if the Chapter 11 Case had not been commenced; provided, that nothing in the Plan
         Documents shall alter any legal or equitable rights or defenses of the Debtor under non-
         bankruptcy law with respect to any such claim, liability, or cause of action, except with respect
         to (i) the Prepetition Note Claim and (ii) any claims or Causes of Action released by the DOE
         pursuant to Section 12.6(c) of the Plan. Without limiting the foregoing, for the avoidance of
         doubt, nothing shall: (i) require the United States or any State to file any proofs of claim or
         administrative expense claims in the Chapter 11 Case for any right, claim, liability, defense, or

                                                         -46-
27008590.1
                    Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 116 of 167




         cause of action; (ii) affect or impair the exercise of the United States’ or any State’s police and
         regulatory powers against the Debtor or any non-debtor; (iii) be interpreted to set cure amounts
         or to require the United States or any State to novate or otherwise consent to the transfer of any
         federal or state contracts, purchase orders, agreements, leases, covenants, guaranties,
         indemnifications, operating rights agreements or other interests; (iv) except with respect to the
         Prepetition Note Claim, affect or impair the United States’ or any State’s rights and defenses of
         setoff and recoupment, or ability to assert setoff or recoupment against the Debtor and such
         rights and defenses are expressly preserved; (v) constitute an approval or consent by the United
         States or any State without compliance with all applicable legal requirements and approvals
         under non-bankruptcy law; or (vi) relieve any party from compliance with all licenses and
         permits issued by governmental units in accordance with non-bankruptcy law.



                                       RETENTION OF JURISDICTION

                         Pursuant to sections 105 and 1142 of the Bankruptcy Code and notwithstanding
         entry of the Confirmation Order and the occurrence of the Effective Date, on and after the
         Effective Date, the Bankruptcy Court shall retain jurisdiction, to the fullest extent permissible
         under law, over all matters arising in, arising under, or related to the Chapter 11 Case for, among
         other things, the following purposes:

                        (a)     To hear and determine all matters relating to the assumption or rejection of
         executory contracts or unexpired leases, including whether a contract or lease is or was
         executory or expired, and the Cure Disputes resulting therefrom;

                       (b)     To hear and determine any motion, adversary proceeding, application,
         contested matter, and other litigated matter pending on or commenced after the Confirmation
         Date;

                        (c)     To hear and resolve any disputes arising from or relating to (i) any orders
         of the Bankruptcy Court granting relief under Bankruptcy Rule 2004, or (ii) any protective
         orders entered by the Bankruptcy Court in connection with the foregoing;

                       (d)    To ensure that Plan Distributions to holders of Allowed Claims are
         accomplished as provided herein;

                         (e)      To consider Claims or the allowance, disallowance, liquidation,
         classification, priority, compromise, estimation, or payment of any Claim, including any
         Administrative Expense Claim or Professional Fee Claim;

                       (f)    To enter, implement, or enforce such orders as may be appropriate in the
         event the Confirmation Order is for any reason stayed, reversed, revoked, modified or vacated;

                        (g)     To issue and enforce injunctions, enter and implement other orders, and
         take such other actions as may be necessary or appropriate to restrain interference by any Person
         with the consummation, implementation, or enforcement of this Plan, the Confirmation Order, or
                                                         -47-
27008590.1
                    Case 20-11884-KBO          Doc 149      Filed 09/08/20      Page 117 of 167




         any other order of the Bankruptcy Court (including, without limitation, with respect to releases,
         exculpations and indemnifications);

                        (h)     To hear and determine any application to modify this Plan in accordance
         with section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any
         inconsistency in this Plan, the Disclosure Statement, or any order of the Bankruptcy Court,
         including the Confirmation Order, in such a manner as may be necessary to carry out the
         purposes and effects thereof;

                        (i)    To resolve disputes concerning any reserves with respect to Disputed
         Claims or the administration thereof;

                         (j)      To hear and determine disputes arising in connection with or related to the
         interpretation, implementation, or enforcement of this Plan, the Confirmation Order, the
         Disclosure Statement, any transactions or payments contemplated hereby, or any agreement,
         instrument, or other document governing or relating to any of the foregoing (including without
         limitation the Plan Supplement and the Plan Documents); provided that the Bankruptcy Court
         shall not retain jurisdiction over disputes concerning documents contained in the Plan
         Supplement that have a jurisdictional, forum selection or dispute resolution clause that refers
         disputes to a different court and any disputes concerning documents contained in the Plan
         Supplement shall be governed in accordance with the provisions of such documents;

                        (k)     To take any action and issue such orders, including any such action or
         orders as may be necessary after occurrence of the Effective Date and/or consummation of the
         Plan, as may be necessary to construe, enforce, implement, execute, and consummate this Plan,
         including any release or injunction provisions set forth herein, or to maintain the integrity of this
         Plan following consummation;

                        (l)    To determine such other matters and for such other purposes as may be
         provided in the Confirmation Order;

                       (m)     To hear and determine matters concerning state, local and federal taxes in
         accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

                        (n)     To hear and determine any other matters related hereto and not
         inconsistent with the Bankruptcy Code and title 28 of the United States Code;

                        (o)    To resolve any disputes concerning whether a Person had sufficient notice
         of the Chapter 11 Case, the Disclosure Statement Hearing, the Confirmation Hearing, the
         Administrative Bar Date, or the deadline for responding or objecting to a Cure Amount, for the
         purpose of determining whether a Claim or Interest is discharged hereunder, or for any other
         purpose;

                        (p)     To recover all assets of the Debtor and property of the Estate, wherever
         located;


                                                         -48-
27008590.1
                    Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 118 of 167




                         (q)   To hear and determine any rights, claims or Causes of Action held by or
         accruing to the Debtor pursuant to the Bankruptcy Code or pursuant to any federal or state statute
         or legal theory; and

                        (r)     To enter a final decree closing the Chapter 11 Case.

         As of the Effective Date, notwithstanding anything in this Article XIII to the contrary, the Exit
         Credit Facility Agreement shall be governed by the jurisdictional provisions therein.

                 If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or
         is otherwise without jurisdiction over any matter arising in, arising under, or related to the
         Chapter 11 Case, the provisions of this Article XIII shall have no effect on and shall not control,
         limit, or prohibit the exercise of jurisdiction by any other court having competent jurisdiction
         with respect to such matter.



                                       MISCELLANEOUS PROVISIONS

                14.1.   Exemption from Certain Transfer Taxes.

                         Pursuant to section 1146(a) of the Bankruptcy Code and to the fullest extent
         permitted by applicable law, (i) any issuance, transfer, or exchange of a security, or the making
         or delivery of an instrument of transfer under this Plan may not be taxed under any law imposing
         a stamp tax or similar tax and (ii) the consummation of sale transactions by the Debtor and
         approved by the Bankruptcy Court on and after the Confirmation Date through and including the
         Effective Date, including any transfers effectuated under this Plan, the sale by the Debtor of any
         owned property pursuant to section 363(b) of the Bankruptcy Code, and any assumption,
         assignment, and/or sale by the Debtor of its interests in unexpired leases of non-residential real
         property or executory contracts pursuant to section 365(a) of the Bankruptcy Code, shall
         constitute a “transfer under a plan” and shall not be subject to any stamp or other similar tax.

                14.2.   Termination of Professionals.

                        On the Effective Date, the engagement of each Professional Person retained by
         the Debtor shall be terminated without further order of the Bankruptcy Court or act of the parties;
         provided, however, such Professional Person shall be entitled to prosecute their respective
         Professional Fee Claims and represent their respective constituents with respect to applications
         for allowance and payment of such Professional Fee Claims and the Debtor shall be responsible
         for the reasonable and documented fees, costs and expenses associated with the prosecution of
         such Professional Fee Claims, subject to applicable law. Nothing herein shall preclude the
         Debtor from engaging a former Professional Person on and after the Effective Date in the same
         capacity as such Professional Person was engaged prior to the Effective Date.




                                                         -49-
27008590.1
                    Case 20-11884-KBO          Doc 149      Filed 09/08/20     Page 119 of 167




                14.3.   Amendments.

                         If acceptable to the Debtor, Cobra and DOE, this Plan may be amended, modified,
         or supplemented in the manner provided for by section 1127 of the Bankruptcy Code or as
         otherwise permitted by law, without additional disclosure pursuant to section 1125 of the
         Bankruptcy Code, except as otherwise ordered by the Bankruptcy Court. In addition, after the
         Confirmation Date, so long as such action does not materially and adversely affect the treatment
         of holders of Allowed Claims pursuant to this Plan, the Debtor may, if reasonably acceptable to
         the Debtor, Cobra and DOE, make appropriate technical adjustments, remedy any defect or
         omission or reconcile any inconsistencies in this Plan, the Plan Documents and/or the
         Confirmation Order, with respect to such matters as may be necessary to carry out the purposes
         and effects of this Plan, and any holder of a Claim or Interest that has accepted this Plan shall be
         deemed to have accepted this Plan as amended, modified, or supplemented.

                14.4.   Revocation or Withdrawal of this Plan.

                          The Debtor reserves the right to revoke, delay or withdraw this Plan prior to the
         Effective Date. If the Debtor revokes, delays or withdraws this Plan, in accordance with the
         preceding sentence, prior to the Effective Date, or if confirmation or consummation of the Plan
         does not occur, then: (a) this Plan (other than this Section 14.4) shall be null and void in all
         respects; (b) any settlement or compromise not previously approved by Final Order of the
         Bankruptcy Court embodied in this Plan, assumption, assumption and assignment, or rejection of
         executory contracts or leases affected by this Plan, and any document or agreement executed
         pursuant to this Plan shall be deemed null and void; and (c) nothing contained in this Plan shall
         (i) constitute a waiver or release of any Claims by or against, or any Interests in, such Debtor or
         any other Person, (ii) prejudice in any manner the rights of such Debtor or any other Person or
         (iii) constitute an admission of any sort by the Debtor or any other Person.

                14.5.   Allocation of Plan Distributions Between Principal and Interest.

                         To the extent that any Allowed Claim entitled to a distribution under the Plan
         consists of indebtedness and other amounts (such as accrued but unpaid interest thereon), such
         distribution shall be allocated first to the principal amount of the Claim (as determined for
         federal income tax purposes) and then, to the extent the consideration exceeds the principal
         amount of the Claim, to such other amounts.

                14.6.   Severability.

                         If, prior to the entry of the Confirmation Order, any term or provision of this Plan
         is held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at
         the request of the Debtor, with the consent of Cobra and DOE, shall have the power to alter and
         interpret such term or provision to make it valid or enforceable to the maximum extent
         practicable, consistent with the original purpose of the term or provision held to be invalid, void,
         or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
         Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
         provisions of this Plan will remain in full force and effect and will in no way be affected,
         impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
                                                           -50-
27008590.1
                     Case 20-11884-KBO            Doc 149      Filed 09/08/20      Page 120 of 167




         shall constitute a judicial determination and shall provide that each term and provision of this
         Plan, as it may have been altered or interpreted in accordance with the foregoing, is valid and
         enforceable pursuant to its terms.

                 14.7.     Governing Law.

                         Except to the extent that the Bankruptcy Code or other U.S. federal law is
         applicable, or to the extent a Plan Document or exhibit or schedule to the Plan provides
         otherwise, the rights, duties, and obligations arising under this Plan and the Plan Documents
         shall be governed by, and construed and enforced in accordance with, the laws of the State of
         Delaware, without giving effect to the principles of conflict of laws thereof to the extent such
         principles would result in the application of the laws of any other jurisdiction.

                 14.8.     Section 1125(e) of the Bankruptcy Code.

                         The Debtor has, and upon confirmation of this Plan shall be deemed to have,
         solicited acceptances of this Plan in good faith and in compliance with the applicable provisions
         of the Bankruptcy Code, and the Debtor and its Affiliates, agents, managers, officers, employees,
         advisors, and attorneys participated in good faith and in compliance with the applicable
         provisions of the Bankruptcy Code in the offer, issuance, sale, solicitation and/or purchase of the
         securities offered and sold under this Plan, and therefore are not, and on account of such offer,
         issuance, sale, solicitation, and/or purchase will not be, liable at any time for the violation of any
         applicable law, rule, or regulation governing the solicitation of acceptances or rejections of this
         Plan or offer, issuance, sale, or purchase of the securities offered and sold under this Plan.

                 14.9.     Inconsistency.

                        In the event of any inconsistency among the Plan, the Disclosure Statement, the
         Plan Documents, any exhibit to the Plan or any other instrument or document created or executed
         pursuant to the Plan, the provisions of the Plan shall govern.

                 14.10. Time.

                        In computing any period of time prescribed or allowed by this Plan, unless
         otherwise set forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy
         Rule 9006 shall apply. If any payment, distribution, act or deadline under the Plan is required to
         be made or performed or occurs on a day that is not a Business Day, then the making of such
         payment or distribution, the performance of such act or the occurrence of such deadline shall be
         deemed to be on the next succeeding Business Day, but shall be deemed to have been completed
         or to have occurred as of the required date.

                 14.11. Exhibits.

                           All exhibits to this Plan are incorporated and are a part of this Plan as if set forth
         in full herein.

                 14.12. Notices.
                                                            -51-
27008590.1
                    Case 20-11884-KBO          Doc 149     Filed 09/08/20     Page 121 of 167




                         In order to be effective, all notices, requests, and demands to or upon the Debtor
         shall be in writing (including by facsimile transmission) and, unless otherwise provided herein,
         shall be deemed to have been duly given or made only when actually delivered or, in the case of
         notice by facsimile transmission, when received and telephonically confirmed, addressed as
         follows:

                        Tonopah Solar Energy, LLC
                        11 Gabbs Pole Line Road
                        Tonopah, NV 89049
                        Attn: Kayla Jensen
                        kayla.jensen@crescentdunessolar.com

                        with a copy to (which shall not constitute notice):

                        Willkie Farr & Gallagher LLP
                        787 Seventh Ave.
                        New York, NY 10019
                        Attn: Matthew A. Feldman, Paul V. Shalhoub, and Ciara A. Copell
                        Fax: (212) 728-8111
                        Email: mfeldman@willkie.com
                               pshalhoub@willkie.com
                               ccopell@willkie.com

                        -and-

                        Young Conaway Stargatt & Taylor LLP
                        1000 N. King St.
                        Wilmington, DE 19801
                        Attn: Matthew B. Lunn and Edmon L. Morton
                        Fax: (302) 571-1253
                        Email: mlunn@ycst.com
                               emorton@ycst.com

                14.13. Filing of Additional Documents.

                        On or before substantial consummation of the Plan, the Debtor shall file with the
         Bankruptcy Court such agreements and other documents as may be necessary or appropriate to
         effectuate and further evidence the terms and conditions of the Plan.

                14.14. Reservation of Rights.

                         Except as expressly set forth herein, the Plan shall have no force or effect unless
         the Bankruptcy Court shall enter the Confirmation Order. None of the filing of this Plan, any
         statement or provision contained herein, or the taking of any action by the Debtor or Cobra with
         respect to this Plan shall be or shall be deemed to be, an admission or waiver of any rights of the
         Debtor or Cobra with respect to any Claims or Interests prior to the Effective Date.
                                                         -52-
27008590.1
                  Case 20-11884-KBO    Doc 149   Filed 09/08/20    Page 122 of 167




         Dated: September 8, 2020
                Wilmington, Delaware

                                            Respectfully submitted,



                                                    /s/ Justin D. Pugh
                                                    Justin D. Pugh
                                                    Treasurer




27008590.1
             Case 20-11884-KBO     Doc 149    Filed 09/08/20   Page 123 of 167




                                        Schedule A

                                 Exit Credit Facility Terms




27008590.1
                    Case 20-11884-KBO        Doc 149      Filed 09/08/20     Page 124 of 167




         Below is a summary of the material terms of the Exit Credit Facility Agreement. Mutually
         agreed terms and conditions not inconsistent with the below may be incorporated into the Exit
         Credit Facility Agreement.

         Borrower                       Reorganized Tonopah Solar Energy, LLC


         Lenders                        ACS Servicios Comunicaciones y Energía S.L. (“ACS”), Cobra
                                        Thermosolar Plants, Inc. and Cobra Energy Investment, LLC, or
                                        such other entity or entities designated by Cobra and acceptable
                                        to the Borrower

         Facility                       Term loan totaling $100 million (the “Term Loan”) and up to
                                        $50 million working capital facility (the “Working Capital
                                        Facility”). Amounts borrowed and prepaid or repaid may not be
                                        reborrowed.

         Security                       Valid and perfected first-priority liens on, and security interests
                                        in, substantially all existing and after-acquired property (tangible
                                        and intangible) of Reorganized TSE (subject to customary
                                        exceptions).

         Purpose and                    The Term Loan shall be put in place on the Effective Date of the
         Availability                   Plan to provide for repayment of $100 million to Cobra on
                                        account of its funding (through a draw on the Final Letter of
                                        Credit issued pursuant to the Cobra backstop letter) of the
                                        Borrower’s obligations to DOE under the Plan.

                                        The Working Capital Facility shall be put in place on the
                                        Effective Date of the Plan to provide Reorganized TSE with
                                        working capital on and following the Effective Date.

         Maturity Date                  Term Loan: Twenty (20) years from Effective Date of Plan.

                                        Working Capital Facility: Five (5) years from the Effective Date.

         Interest Rate                  Both the Term Loan and the Working Capital Facility will bear
                                        interest at a rate of 2.9% on amounts outstanding, payable
                                        quarterly in arrears during the term.

                                        During the term of the Term Loan, only interest shall be payable
                                        (no principal payments shall be required during this period).

         Optional Prepayments           The Term Loan and the Working Capital Facility may be
                                        prepaid at any time in whole or in part, at the option of the
                                        Borrower, without premium or penalty.



27008590.1
Case 20-11884-KBO   Doc 149   Filed 09/08/20   Page 125 of 167




                        Appendix B
                    Liquidation Analysis
           Case 20-11884-KBO              Doc 149       Filed 09/08/20        Page 126 of 167




                                     LIQUIDATION ANALYSIS

                The Debtor, with assistance from its financial and other advisors, has performed a
hypothetical liquidation analysis (“Liquidation Analysis”), attached hereto as Exhibit 1, in
connection with the Disclosure Statement1 to which this Liquidation Analysis is attached as an
exhibit for the purpose of evaluating whether the Plan meets the so-called “best interests” test
under Section 1129(a)(7) of the Bankruptcy Code. Section 1129(a)(7) of the Bankruptcy Code
requires that each holder of an impaired Claim or Interest either (a) accept the Plan or (b) receive
or retain under the Plan property of a value, as of the Effective Date of the Plan, that is not less
than the value such holder would receive or retain if the Debtor were liquidated under chapter 7
of the Bankruptcy Code.

               The first step in determining whether the best interests test has been met is to
determine the dollar amount that would be generated from the hypothetical liquidation of the
Debtor’s assets in the context of a chapter 7 liquidation case. The gross amount of cash available
would be the sum of the proceeds from the disposition of the Debtor’s assets and the cash held
by the Debtor at the time of the commencement of the chapter 7 case. Such amount would then
be reduced by the amount of: (a) any Claims secured by such assets; and (b) the costs and
expenses of the liquidation and such additional administrative expenses that may result from the
termination of the Debtor’s business and the use of chapter 7 for the purposes of liquidation.
Any remaining net cash would be allocated to creditors and shareholders in strict priority in
accordance with Section 726 of the Bankruptcy Code.

                Set forth on Exhibit 1 hereto is a Liquidation Analysis for the Debtor, assuming a
hypothetical chapter 7 liquidation in which a Bankruptcy Court-appointed trustee liquidates the
Debtor’s assets. The Liquidation Analysis is based on certain assumptions discussed herein.
Some assumptions in the Liquidation Analysis may not materialize in an actual chapter 7
liquidation, and unanticipated events and circumstances could materially affect the ultimate
results in an actual chapter 7 liquidation. The Liquidation Analysis was prepared for the sole
purpose of generating a reasonable, good faith estimate of the proceeds that would be generated
if the Debtor’s assets were liquidated in accordance with chapter 7 of the Bankruptcy Code. The
Liquidation Analysis is not intended and should not be used for any other purpose. The
underlying financial information in the Liquidation Analysis was not compiled or examined by
independent accountants.

          NEITHER THE DEBTOR NOR ITS ADVISORS MAKE ANY
REPRESENTATION OR WARRANTY THAT THE ACTUAL RESULTS WOULD OR
WOULD NOT APPROXIMATE THE ESTIMATES AND ASSUMPTIONS REPRESENTED IN
THE LIQUIDATION ANALYSIS. ACTUAL RESULTS COULD VARY MATERIALLY.




1
       All capitalized terms used but not otherwise defined in this Liquidation Analysis have the meanings given
       to them in the accompanying Disclosure Statement.
           Case 20-11884-KBO           Doc 149        Filed 09/08/20   Page 127 of 167




Basis of Presentation

                This Liquidation Analysis provides a range of estimated recoveries across a
“low”, “high” and “mid-point” assessment of estimated recovery values based upon a
hypothetical liquidation of the Debtor’s estate assuming that the Debtor converted its case from
chapter 11 to chapter 7 on or about December 31, 2020 (the “Conversion Date”), and that the
liquidation process lasts twelve months (the “Liquidation Period”) following the appointment
of a chapter 7 trustee. Except as otherwise noted, the Debtor’s balance sheet is forecasted from
actual book values of the Debtor’s assets and liabilities as of June 30, 2020.

               It is assumed that, on the Conversion Date, creditors would elect or the
Bankruptcy Court would appoint a chapter 7 trustee, who would sell or otherwise liquidate the
Debtor’s assets and distribute the cash proceeds, net of liquidation-related costs, to creditors in
accordance with the Bankruptcy Code.

               The Liquidation Analysis represents an estimate of recovery values and
percentages based upon a hypothetical liquidation if the chapter 7 trustee were appointed by the
Bankruptcy Court to convert assets into cash. The determination of the hypothetical proceeds
from the liquidation of assets is a highly uncertain process involving the extensive use of
estimates and assumptions which, although considered reasonable by the Debtor’s advisors and
management, are inherently subject to uncertainties and contingencies beyond the control of the
Debtor and its management.

                The cessation of business in a liquidation is likely to trigger certain claims that
otherwise would not exist under a Plan absent a liquidation. Some of these claims could be
significant and will be entitled to priority in payment over general unsecured claims. Those
priority claims would be paid before any liquidation proceeds would be made available to pay
general unsecured claims.

                As discussed herein, the claim amounts reflected in the Liquidation Analysis are
the Debtor’s best estimates and are subject to material revision. While hypothetical recoveries
under a “low,” “high,” and “mid-point” scenario have been provided, there can be no assurance
that the liquidation would be completed in a limited time frame, nor is there any assurance that
the recoveries assigned to the assets would in fact be realized. Under section 704 of the
Bankruptcy Code, an appointed trustee must, among other duties, collect and convert the
property of the estate as expeditiously as is compatible with the best interests of the parties in
interest.

Liquidation Process

              The chapter 7 trustee’s initial step would be to develop a liquidation plan to
generate proceeds from the sale or other liquidation of assets for distribution to creditors. The
major components of the liquidation would include the following:

   •   costs related to the liquidation process, including fees payable to a chapter 7 trustee, as
       well as those fees which might be payable to attorneys and other professionals that such a

                                                  2
           Case 20-11884-KBO          Doc 149        Filed 09/08/20   Page 128 of 167




       trustee may engage;

   •   other costs, including wind down expenses during the Liquidation Period;

   •   aggregation of all cash, redemption of letters of credit, and collection of cash deposits;

   •   generation of cash proceeds from completed and potential asset dispositions;

   •   resolution of the claims in the ICC Arbitration; and

   •   distribution of net proceeds generated to claimants in accordance with the absolute
       priority rule under chapter 7 of the Bankruptcy Code.

                It is possible that in a chapter 7 case, the wind down expenses may be greater or
less than the estimated amount. Such expenses are in part dependent on the ultimate length of
the Liquidation Period.

Distribution of Net Proceeds Under the Absolute Priority Rule

                 Under a chapter 7 liquidation, all secured claims are required to be satisfied from
the proceeds of the collateral securing such claims before any such proceeds would be distributed
to any other creditors, subject to any agreed carve-out approved by the Court. This analysis
assumes the application of the rule of absolute priority of distributions with respect to the
remaining proceeds of the Debtor. Under that rule, no junior creditor receives any distribution
until all senior creditors are paid in full. The costs, expenses and fees associated with the
liquidation would be paid in full from the liquidation proceeds before the balance of the proceeds
would be made available to pay chapter 11 administrative Claims, and then to pay priority
Claims and then to pay unsecured Claims.

                After consideration of the effects of a chapter 7 liquidation on the ultimate
proceeds available for distribution to creditors, including (a) the increased costs and expenses of
a liquidation under chapter 7 arising from fees payable to the chapter 7 trustee and its
professional advisors and (b) the erosion in value of assets in a chapter 7 case in the context of
the expeditious liquidation required under chapter 7 and the “forced sale” atmosphere that would
likely prevail, THE DEBTOR HAS DETERMINED THAT CONFIRMATION OF THE
PLAN WILL PROVIDE ALL CREDITORS AND HOLDERS OF INTERESTS WITH A
RECOVERY THAT IS NOT LESS THAN SUCH CREDITOR OR HOLDER WOULD
RECEIVE PURSUANT TO A LIQUIDATION OF THE DEBTOR UNDER CHAPTER 7
OF THE BANKRUPTCY CODE.

General Assumptions

                The Liquidation Analysis reflects estimates of the proceeds that might be realized
through the liquidation of the Debtor in accordance with chapter 7 of the Bankruptcy Code. This
analysis is based on the Debtor’s asset balances available as of June 30, 2020, and includes
forecasted estimates of value through the Conversion Date. The Liquidation Analysis assumes

                                                 3
            Case 20-11884-KBO        Doc 149        Filed 09/08/20   Page 129 of 167




that there would be pressure to complete the process within the Liquidation Period. The
Liquidation Period is assumed to allow the chapter 7 trustee to sell, liquidate or otherwise
dispose of the Debtor’s assets, resolve the ICC Arbitration as explained below, wind down
activities, and make distributions to parties in interest. Depending on actual circumstances, the
Liquidation Period could be significantly longer, in which event wind down costs would increase
and recoveries would likely decrease.

              The Liquidation Analysis is based upon a number of estimates and
assumptions that, although developed by and considered reasonable by the management of
the Debtor, are inherently subject to significant uncertainties, including contingencies
beyond the control of the Debtor or its management. The Liquidation Analysis also is
based on assumptions with regard to liquidation decisions that are subject to change.
ACCORDINGLY, THERE CAN BE NO ASSURANCE THAT THE VALUES
REFLECTED IN THE LIQUIDATION ANALYSIS WOULD BE REALIZED IF THE
COMPANY WERE, IN FACT, TO UNDERGO SUCH A LIQUIDATION, AND ACTUAL
RESULTS COULD VARY MATERIALLY AND ADVERSELY FROM THOSE
CONTAINED HEREIN.
              This Liquidation Analysis was developed solely for purposes of the
Disclosure Statement and Plan, and should not be used or relied on for any other purpose,
including the purchase or sale of securities of, or claims or interests in, the Debtor.
               Nothing contained in this hypothetical liquidation analysis is intended to be
or constitutes a concession or admission of the Debtor.
              The following is a summary of the major assumptions underlying the Liquidation
Analysis:

   1. A chapter 7 trustee either would be elected by creditors or appointed by the Bankruptcy
      Court to administer the estate. The chapter 7 trustee is independent and would be entitled
      to make all of his or her own decisions (subject to Bankruptcy Court approval as
      applicable) regarding the liquidation of the estate, hiring of professionals, the pursuit of
      Claims or litigation (including the ICC Arbitration), the payment of or objection to
      Claims, and the distribution of any ultimate dividend. The chapter 7 trustee would be
      compensated in accordance with section 326 of the Bankruptcy Code.

   2. The Liquidation Analysis is based on the Debtor’s unaudited financial statements as of
      June 30, 2020 and other figures estimated by management.

   3. This Liquidation Analysis assumes that all assets of the Debtor will be liquidated or
      otherwise disposed of during the Liquidation Period. Although the Debtor believes a
      twelve-month period is sufficient to allow for an orderly liquidation, there can be no
      assurances made that all assets would be completely liquidated or disposed of during this
      time period.

   4. This Liquidation Analysis assumes that all efforts to repair the hot salt tank and resume
      operations at the Power Plant will cease. It is assumed that all non-operating assets
      would be disposed of through sale, liquidation, termination and/or abandonment, as

                                                4
           Case 20-11884-KBO              Doc 149          Filed 09/08/20     Page 130 of 167




       appropriate. However, the Liquidation Analysis does not assume that the Project will
       undertake decommissioning and reclamation activities aside from those activities that are
       necessary for environmental, health, and safety purposes.

    5. It is assumed that assets will be sold for cash or cash equivalents.

    6. The amounts reflected in the Liquidation Analysis are based on the Debtor’s estimate of
       administrative expenses that are expected to be incurred as a result of the hypothetical
       liquidation and the Debtor’s estimate of Claims that would exist as of December 31,
       2020.

    7. Other than the assumed settlement of the ICC Arbitration claims discussed below, no
       recovery or related litigation costs have been attributed to any potential litigation or
       avoidance actions under the Bankruptcy Code, including potential preferences or
       fraudulent transfer actions due to, among other issues, the cost of such litigation, the
       uncertainty of the outcome and anticipated disputes regarding these matters.

    8. The Liquidation Analysis does not include estimates for federal or state tax consequences
       that may be triggered upon the liquidation and sale of assets in the manner described
       above. Such tax consequences could be material (including the allocation of all items of
       income and loss and, upon completion of all distributions, the recognition and allocation
       of cancellation of debt income to equity holders).

    9. Distributions to creditors are assumed to occur on or around December 31, 2021.


Specific Notes to Liquidation Analysis2

Gross Liquidation Proceeds

    A. Unrestricted Cash

               Unrestricted cash at the Debtor is based on a balance of $286,000 as of June 30,
2020 with no projected change in balance through the Conversion Date. Unrestricted cash
consists of cash on deposit at a banking institution. The Liquidation Analysis assumes
unrestricted cash would be 100% recoverable in a chapter 7 scenario.

    B. Restricted Cash

                Restricted cash at the Debtor is based on a balance of $29.8 million as of June 30,
2020, reduced by $24.5 million through the Conversion Date pursuant to the Debtor’s cash
collateral budget. Restricted cash consists of cash held in blocked accounts that are under the
control of the collateral agent, PNC Bank, National Association, doing business as Midland Loan

2
       The notes set forth below (and related pagination) correspond to the “Notes” column (and related
       pagination) set forth in the Liquidation Analysis.

                                                       5
           Case 20-11884-KBO          Doc 149        Filed 09/08/20   Page 131 of 167




Services Bank, National Association, a division of PNC. The Liquidation Analysis assumes
restricted cash would be 100% recoverable in a chapter 7 scenario.

   C. Accounts Receivable

               Accounts receivable at the Debtor is based on a balance of $0 as of June 30, 2020,
with no projected change in balance through the Conversion Date. Accordingly, the Liquidation
Analysis assumes that no amount would be recovered from accounts receivable in a chapter 7
scenario.

   D. Performance Liquidated Damages Claim and Warranty Claims

                The Plan, if confirmed, would resolve all of the claims pursued by and between
the Debtor, CPI, and CPI’s affiliates in the ICC Arbitration. The Liquidation Analysis assumes
that the chapter 7 trustee would attempt to negotiate a consensual resolution of the claims in the
ICC Arbitration in an amount equal to $186.3 million in favor of the Debtor. This amount,
which reflects the Performance Liquidated Damages portion of the TSE Arbitration Claims
asserted in the ICC Arbitration, is less than the Prepetition Note Claim (before subtracting the
substantial additional costs that would be associated with litigating and negotiating the ICC
Arbitration claims, including the fees, costs and expenses of a chapter 7 trustee). This
assumption is based on several considerations, including, among others, the substantial costs,
risks and uncertainties associated with pursuing and defending against claims in the ICC
Arbitration. The Debtor believes the assumption is reasonable in light of (i) these costs, risks
and uncertainties associated with litigation, (ii) the fact that the assumption represents the
contractual liquidated damages portion of the TSE Arbitration Claims, and (iii) the fact that,
assuming it accepts the Plan, the DOE will have concluded that a litigated or other recovery on
the TSE Arbitration Claims would be less than that provided under the Plan (and, accordingly,
substantially less than the amount of its Prepetition Note Claim).

              Additional third-party claims consist of approximately $23.8 million of
warranty claims held by the Debtor as of June 30, 2020. The Liquidation Analysis assumes
that no amount would be recovered on account of such warranty claims in a chapter 7 scenario.

   E. Prepaid Expenses and Deposits

                Prepaid expenses and deposits at the Debtor are based on a balance of $5.1
million as of June 30, 2020, with a projected reduction of $2.2 million through the Conversion
Date based on the projected payments, amortization of prepaid expenses and changes in deposit
balances. Prepaid expenses consist primarily of payments made in advance for project site rent,
insurance, loan maintenance fees and property taxes. Deposit balances consist primarily of
professional fee retainers and an auxiliary power deposit with NV Energy. In a chapter 7
scenario, the Liquidation Analysis assumes prepaid expenses and deposits would be recoverable
at 7%, 13% and 18% in the low, mid-point and high scenarios, respectively, after adjusting for

                                                 6
           Case 20-11884-KBO          Doc 149        Filed 09/08/20   Page 132 of 167




professional fee retainers accounted for in the cash collateral budget.

   F. Property, Plant and Equipment

                Property, plant and equipment primarily consists of the Power Plant net of
accumulated depreciation. The Liquidation Analysis assumes a net book value of $270.6
million as of June 30, 2020, adjusted for incremental projected depreciation of $8.0 million
through the Conversion Date.
              The Liquidation Analysis assumes that the Power Plant would be demolished
for scrap value. This assumption is based on two third-party analyses conducted by
independent engineers that were commissioned for purposes of estimating the
decommissioning cost.
               The primary components of value include approximately 67.8 million pounds
of salt, equipment (including the stream turbine) and scrap metal. The Debtor assumed that
the range of value from the liquidation of these components would range from
approximately $8.3 million to $21.5 million. The Liquidation Analysis assumes implied
recovery levels of 3%, 5% and 8% in the low, mid-point and high scenarios with respect to such
components.
   G. Spare Parts

               Spare parts at the Debtor is based on a balance of $5.4 million as of June 30,
2020. The Liquidation Analysis assumes no adjustments through the Conversion Date with any
possible depreciation offset by projected purchases of new spare parts. Spare parts consist
primarily of replacement parts, materials and supplies for facility maintenance and repair of plant
machinery. Given the unique nature of the spare parts, as well as transportation and handling
costs from a remote location, the Liquidation Analysis assumes spare parts would be recoverable
at 5%, 10% and 15% in the low, mid-point and high scenarios, respectively.

   H. BLM Reclamation Deposit

                The BLM Reclamation Deposit at the Debtor is based on a balance of $13.2
million as of June 30, 2020 with no projected change through the Conversion Date. The BLM
Reclamation Deposit represents a deposit held by the U.S. Department of the Interior’s Bureau of
Land Management (the “BLM”) for costs necessary to reclaim and restore the land as a result of
the requisite decommissioning of the Power Plant at the end of its useful life. The Liquidation
Analysis assumes that the BLM would recover the full amount of the deposit in a chapter 7
scenario since the BLM is currently holding the cash deposit in trust and the Liquidation
Analysis does not assume any reclamation efforts by the Project.

Liquidation Adjustments

                                                 7
           Case 20-11884-KBO         Doc 149         Filed 09/08/20   Page 133 of 167




   I. Estate Wind-Down Costs

                Estate wind-down costs would include post-conversion overhead costs, excluding
professional fees, necessary to wind down the estate over the 12-month Liquidation Period. Any
decommissioning costs of the facility that would be in excess of the BLM Reclamation Deposit
are not taken into account; some of this decommissioning activity may be necessary to realize
the value of scrap metal. In a chapter 7 case, the Liquidation Analysis assumes the estate wind-
down costs would be $5 million, $7.5 million and $10 million in the low, mid-point and high
scenarios, respectively.

   J. Chapter 7 Professional Fees

               Post-conversion chapter 7 professional fees include estimates for certain
professionals required to prosecute and settle the ICC Arbitration during the Liquidation
Period (as discussed in more detail in paragraph D above), including arbitration counsel,
expert witnesses and fact witnesses, as well as financial advisors and counsel required to
assist in the wind down of the estate. The Liquidation Analysis assumes that chapter 7
professional fees would be approximately $7.5 million, which assumption is based in part
on budgets previously prepared in connection with the ICC Arbitration.

   K. Chapter 7 Trustee Fees

              Section 326 of the Bankruptcy Code provides for chapter 7 trustee fees not to
exceed 3% of distributable proceeds in excess of $1 million. The Liquidation Analysis
assumes that chapter 7 trustee fees would be 3% of gross distributable proceeds.
Net Liquidation Proceeds Available for Distribution

               The gross cash proceeds net of the liquidation adjustments discussed above
result in a range of net liquidation proceeds available for distribution to creditors:
approximately $177.1 million, $186.4 million and $195.7 million in the low, mid-point and
high scenarios, respectively.

               The above assumptions and notes were developed and made solely for the
purpose of this Liquidation Analysis and for no other purpose. Accordingly, such estimates
(including the estimated value to the Debtor of a consensual resolution of the ICC Arbitration)
are without prejudice to all of the Debtor’s rights, claims and defenses in the ICC Arbitration,
shall not be admissible in such proceeding and shall not be used or relied on for any other
purpose, including the ICC Arbitration.



                                                 8
          Case 20-11884-KBO          Doc 149       Filed 09/08/20   Page 134 of 167




Projected Chapter 7 Claims Distributions

   A. Class 1 – Priority Non-Tax Claims

          •   The Debtor estimates that there would be no Priority Non-Tax Claims as of the
              Conversion Date.

   B. Class 2 – Other Secured Claims

          •   The Debtor estimates that there would be approximately $482,000 in Other
              Secured Claims as of the Conversion Date.

          •   The Liquidation Analysis projects that all allowed and undisputed Other Secured
              Claims would be paid in full in a chapter 7 scenario.

   C. Class 3 – Prepetition Note Claims

          •   The Debtor estimates that there would be not less than $424.7 million in
              Prepetition Note Claims as of the Conversion Date.

          •   The Liquidation Analysis projects that all allowed and undisputed Prepetition
              Note Claims would receive a recovery of approximately 40% in a chapter 7
              liquidation in a mid-point scenario.

   D. Class 4 – General Unsecured Claims

          •   The Debtor estimates that there would be approximately $10 million in General
              Unsecured Claims as of the Conversion Date.

          •   The Liquidation Analysis projects that General Unsecured Claims would receive
              no recovery in a chapter 7 liquidation.

   E. Class 5 – Existing Interests

          •   The Liquidation Analysis projects that Existing Interests would receive no
              recovery in a chapter 7 liquidation.




                                               9
Case 20-11884-KBO   Doc 149    Filed 09/08/20   Page 135 of 167




                       EXHIBIT 1




                              10
                                       Case 20-11884-KBO   Doc 149          Filed 09/08/20      Page 136 of 167


Tonopah Solar Energy, LLC
Liquidation Analysis and Claims Recoveries
$ in '000s

   Summary Recovery Table                                                             Plan                           Liquidation
                                                                                                                  Liquidation Value
                                                                                                        Low          Midpoint         High
   Gross Liquidation Proceeds                                                                            200,584         207,604       214,624
   Less: Liquidation Adjustments                                                                         (23,518)        (21,228)      (18,939)
   Net Liquidation Proceeds Available for Distribution                                              $    177,067 $       186,376 $     195,685


                                                                                                                     Recovery %
   Claim / Interest                                             Claim ($)          Recovery %           Low          Midpoint         High
   Superpriority Carve‐Out Claims                           $        1,980           100%               100%           100%           100%
   Superpriority DOE Adequate Protection Claims             $       12,584           100%               100%           100%           100%
   Priority Non‐Tax Claims (Class 1)                        $            ‐           100%                N/A            N/A            N/A
   Other Secured Claims (Class 2)                           $          482           100%               100%           100%           100%
   Total Prepetition Notes (Class 3)                        $      424,732           47%                 38%            40%            43%
   Chapter 11 Administrative Expense and Priority Claims    $        1,061           100%                0%             0%             0%
   General Unsecured Claims (Class 4)                       $       10,000           100%                0%             0%             0%
   Existing Interests (Class 5)                             $      420,779            0%                 0%             0%             0%
                                                    Case 20-11884-KBO                    Doc 149          Filed 09/08/20             Page 137 of 167


Tonopah Solar Energy, LLC
Liquidation Analysis and Claims Recoveries
$ in '000s

   Illustrative Liquidation Analysis
                                                                           Tonopah Solar Energy, LLC                                                    Potential Recovery
                                                                 Net Book Value                Pro Forma Value               Recovery Estimate (%)                              Recovery Estimate ($)
   Claim / Interest                                  Footnotes     6/30/2020      Adjustments    12/31/2020          Low          Midpoint            High             Low           Midpoint           High

   Gross Liquidation Proceeds
   Current Assets
        Unrestricted Cash                                [A]                286             ‐             286       100%             100%             100%                  286               286             286
        Restricted Cash                                  [B]             29,803       (24,548)          5,255       100%             100%             100%                5,255             5,255           5,255
        Accounts Receivable                              [C]                  ‐             ‐               ‐        0%               0%               0%                     ‐                 ‐               ‐
        Due from Related Parties                         [D]            210,180             ‐         210,180        89%              89%              89%              186,275           186,275         186,275
        Prepaid Expenses and Deposits                    [E]              5,144        (2,201)          2,943        7%               13%              18%                  217               378             539
   Total Current Assets                                                 245,413       (26,749)        218,664                                                           192,033           192,194         192,355

   Property, Plant & Equipment, Net                      [F]            270,551        (8,045)        262,506         3%              6%               8%                    8,280         14,868          21,456

   Noncurrent and Other Assets
       Spare Parts                                       [G]              5,420             ‐            5,420        5%              10%             15%                     271             542               813
       BLM Reclamation Deposit                           [H]             13,192             ‐           13,192        0%              0%              0%                        ‐               ‐                 ‐
   Other Noncurrent Assets                                               18,612             ‐           18,612                                                                271             542               813

   Total Assets and Recovery Estimate                                  534,576        (34,793)        499,782                                                           200,584           207,604         214,624

                                                                                                                 Liquidation Adjustment (% of Total Recoveries)               Liquidation Adjustment ($)
   Liquidation Adjustments                                                                                            Low          Midpoint           High             Low             Midpoint          High
   Estate Wind‐Down Costs                                [I]                                                         5.0%            3.6%             2.3%               (10,000)          (7,500)         (5,000)
   Chapter 7 Professional Fees                           [J]                                                         3.7%            3.6%             3.5%                (7,500)          (7,500)         (7,500)
   Chapter 7 Trustee Fees                                [K]                                                         3.0%            3.0%             3.0%                (6,018)          (6,228)         (6,439)
   Total Liquidation Adjustments                                                                                                                                         (23,518)         (21,228)        (18,939)

   Net Liquidation Proceeds Available for Distribution                                                                                                                  177,067           186,376         195,685
                                             Case 20-11884-KBO             Doc 149          Filed 09/08/20           Page 138 of 167


Tonopah Solar Energy, LLC
Liquidation Analysis and Claims Recoveries
$ in '000s

   Illustrative Claims Recovery                                                                                                              Plan             Liquidation
                                                                     Claim Amounts                         Liquidation Value              Recovery %          Recovery %
   Claim / Interest                                            Low       Midpoint    High            Low      Midpoint         High                    Low     Midpoint     High

   Net Liquidation Proceeds Available for Distribution                                           $ 177,067 $ 186,376 $ 195,685

   Superpriority Carve‐Out Claims                                1,980      1,980      1,980        (1,980)   (1,980)   (1,980)             100%       100%     100%        100%
   Remaining Amount Available for Distribution                                                   $ 175,086 $ 184,396 $ 193,705

   Superpriority DOE Adequate Protection Claims                 12,584     12,584     12,584       (12,584)  (12,584)  (12,584)             100%       100%     100%        100%
   Remaining Amount Available for Distribution                                                   $ 162,502 $ 171,811 $ 181,121

   Priority Non‐Tax Claims (Class 1)                                 ‐          ‐            ‐           ‐         ‐         ‐              100%       N/A       N/A        N/A
   Remaining Amount Available for Distribution                                                   $ 162,502 $ 171,811 $ 181,121

   Other Secured Claims (Class 2)                                 482        482        482           (482)     (482)     (482)             100%       100%     100%        100%
   Remaining Amount Available for Distribution                                                   $ 162,020 $ 171,329 $ 180,639

   Prepetition Notes (Class 3)
        Principal                                              424,732    424,732    424,732      (162,020) (171,329) (180,639)                        38%       40%        43%
        Interest and Fees                                            ‐          ‐          ‐             ‐         ‐         ‐                         N/A       N/A        N/A
   Total Prepetition Notes (Class 3)                           424,732    424,732    424,732      (162,020) (171,329) (180,639)              47%       38%       40%        43%
   Remaining Amount Available for Distribution                                                   $       ‐ $       ‐ $       ‐

   Chapter 11 Administrative Expense and Priority Claims         1,061      1,061      1,061               ‐           ‐              ‐     100%       0%         0%        0%
   Remaining Amount Available for Distribution                                                   $         ‐ $         ‐ $            ‐

   General Unsecured Claims (Class 4)                           10,000     10,000     10,000               ‐           ‐              ‐     100%       0%         0%        0%
   Remaining Amount Available for Distribution                                                   $         ‐ $         ‐ $            ‐

   Existing Interests (Class 5)                                420,779    420,779    420,779               ‐           ‐              ‐      0%        0%         0%        0%
   Remaining Liquidation Proceeds Available for Distribution                                     $         ‐ $         ‐ $            ‐
Case 20-11884-KBO   Doc 149    Filed 09/08/20   Page 139 of 167




                        Appendix C
                    Financial Projections
           Case 20-11884-KBO    Doc 149    Filed 09/08/20    Page 140 of 167


Tonopah Solar Energy, LLC
5‐Year Forecast
$ in '000s
                               2021       2022        2023        2024         2025
Year                           2021F      2022F      2023F        2024F        2025F
Revenue
   Generation (GWh)                400        404         408         412          416
   PPA Price per MWh             70.00      71.40       72.83       74.28        75.77
Plant Operation Revenue         28,000     28,846      29,717      30,614       31,539
Operating Costs
   Wages & Benefits             (6,049)    (6,170)     (6,293)      (6,419)     (6,548)
   Backfeed Power               (2,074)    (2,032)     (1,991)      (1,952)     (1,913)
   Fixed & Variable O&M         (1,949)    (1,976)     (2,002)      (2,029)     (2,057)
   Maintenance                  (3,435)    (3,420)     (3,395)      (3,515)     (3,453)
   Plant Administration           (225)      (230)       (234)        (239)       (244)
   Lease                          (807)      (824)       (840)        (857)       (874)
   Taxes                        (2,581)    (2,479)     (2,389)      (2,303)     (2,220)
   Insurance                    (3,130)    (3,193)     (3,257)      (3,322)     (3,388)
   Other Owner's Cost           (1,452)    (1,481)     (1,511)      (1,541)     (1,572)
Total Operating Costs          (21,702)   (21,804)    (21,913)     (22,177)    (22,268)
EBITDA                           6,298      7,041       7,804       8,437        9,271
   Capital Expenditures           (315)      (205)       (180)       (175)        (100)
   Change in NWC                (2,191)      (136)       (140)       (143)        (143)
Unlevered Free Cash Flow         3,792      6,700       7,484       8,119        9,028
   Debt Service                 (2,900)    (2,900)     (2,900)      (2,900)     (2,900)
Levered Free Cash Flow             892      3,800       4,584        5,219       6,128
Case 20-11884-KBO   Doc 149   Filed 09/08/20   Page 141 of 167




                        Exhibit 1
             Restructuring Support Agreement
              Case 20-11884-KBO                 Doc 149         Filed 09/08/20           Page 142 of 167

                                                                                            EXECUTION VERSION

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR DEEMED BINDING ON ANY OF THE PARTIES
HERETO UNTIL THE OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE
TERMS DESCRIBED HEREIN.

                               RESTRUCTURING SUPPORT AGREEMENT

        This RESTRUCTURING SUPPORT AGREEMENT (as may be amended, modified or
supplemented from time to time, and including all exhibits attached hereto, this “Agreement”) is
made and entered into as of July 29, 2020, by and among Tonopah Solar Energy, LLC, a Delaware
limited liability company (the “Company”), on the one hand, and Cobra Thermosolar Plants, Inc.
(“CPI”), Cobra Energy Investment, LLC (“CEI”), and ACS Servicios Comunicaciones y Energía
S.L. (“ACS”, and together with CPI and CEI, “Cobra”), on the other hand. This Agreement
collectively refers to the Company and Cobra as the “Parties.”1

                                                       RECITALS

        WHEREAS, the Company issued that certain Future Advance Promissory Note No. 2 in
the original principal amount of Four Hundred Fifty-Five Million Six Hundred Ninety-Three
Thousand Dollars (US $455,693,000) payable to the Federal Financing Bank (“FFB”) (as the same
may be amended, modified or supplemented from time to time, the “Promissory Note”), and
purchased by the FFB pursuant to that certain Note Purchase Agreement, dated September 23,
2011, among the Company, the FFB, and the United States Department of Energy (the “DOE”),
acting through the Secretary of Energy (the “Note Purchase Agreement,” and together with the
Promissory Note and the other “Financing Documents” (as such term is defined in the LGA (as
defined herein), the “Loan Documents”);

        WHEREAS, the repayment obligations of the Company under or in respect of the Loan
Documents are guaranteed by the DOE pursuant to that certain Loan Guarantee Agreement dated
as of September 23, 2011 (as heretofore amended, modified and restated, the “LGA”);

       WHEREAS, the obligations of the Company under or in respect of the Financing
Agreements are secured inter alia by that certain Security Agreement, dated as of October 11,
2011, among the Company, the DOE, and PNC Bank, National Association, doing business as
Midland Loan Services, a division of PNC Bank, National Association, as collateral agent (the
“Collateral Agent”) (as heretofore amended, modified and restated, the “Security Agreement,” and
together with all other “Security Documents” (as such term is defined in the LGA), the “Security
Documents”);




1   Capitalized terms used but not defined herein have the meanings given to them in the Plan (as defined herein).
             Case 20-11884-KBO        Doc 149      Filed 09/08/20      Page 143 of 167




      WHEREAS, the aggregate amount outstanding under the Loan Documents as of the
Agreement Effective Date (as defined herein) is approximately $432.12 million;

        WHEREAS, the Company has determined it would be in its best interests to implement a
restructuring of its outstanding indebtedness under the Loan Documents through a pre-negotiated
chapter 11 case (the “Bankruptcy Case”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”);

        WHEREAS, the Parties have in good faith and at arm’s length negotiated and agreed upon
the material terms of a restructuring transaction (the “Transaction”) pursuant to which, among
other things: (a) the DOE shall receive, in full and complete satisfaction of the Company’s
outstanding obligations under the Loan Documents, a payment of $200 million in cash upon the
Effective Date of the Plan, plus a $100 million contingent note to be guaranteed by Cobra, with
Cobra funding the Company’s obligations under the Plan through new debt financing and cash to
be provided on the Effective Date of the Plan (as defined therein); (b) the security interests granted
under the Security Documents shall be released; (c) the Parties shall mutually release each other
from all Claims on the terms set forth in the Plan; (d) Cobra or an affiliate thereof shall own 100%
of the Company upon completion of the restructuring; and (e) all other Claims shall remain
unimpaired as set forth in the Plan;

       WHEREAS, the Parties have agreed on the material terms of the Transaction, which are
memorialized in the proposed pre-negotiated chapter 11 plan for the Company attached hereto as
Exhibit A (as may be amended, modified, or supplemented from time to time with the written
Consent of the Parties, the “Plan” or the “Chapter 11 Plan”); and

        WHEREAS, the following sets forth the agreement among the Parties concerning their
respective obligations in connection with the Transaction and the Bankruptcy Case.

       NOW, THEREFORE, in consideration of the foregoing, the Parties agree as follows:

                                          AGREEMENT

Section 1.     Chapter 11 Plan and Definitive Documentation.

1.1    Support of Plan and Definitive Documentation.

       (a)     So long as the Termination Date (as defined below) has not occurred, and subject
               to Section 3 of this Agreement, the Company agrees to:

               (i) support and take any and all necessary and appropriate actions in furtherance of
               the Transaction and the other restructuring transactions contemplated under this
               Agreement and the Plan;

               (ii) commence the Bankruptcy Case and consummate the Transaction in
               accordance with the terms of this Agreement;

               (iii) file and seek approval on an interim (to the extent applicable) and final basis
               of “first day” motions (including a motion to approve the use of cash collateral, as

                                                 -2-
Case 20-11884-KBO       Doc 149      Filed 09/08/20     Page 144 of 167




  such term is defined in section 363(a) of the Bankruptcy Code (“Cash Collateral”)
  and a motion to approve the New O&M Agreement (as defined below)) in
  accordance with the terms of this Agreement;

  (iv) file the Plan and a related disclosure statement (as may be amended, modified
  or supplemented from time to time with the Consent of Cobra, the “Disclosure
  Statement”) with the Bankruptcy Court and seek approval of the Disclosure
  Statement and confirmation of the Plan in accordance with the terms of this
  Agreement;

  (v) act in good faith and use commercially reasonable efforts to support and
  complete successfully the solicitation of votes in favor of the Plan in accordance
  with the terms of this Agreement;

  (vi) use commercially reasonable efforts to obtain any and all required regulatory
  approvals and third-party approvals of the Transaction required of the Company,
  and reasonably cooperate with Cobra in its efforts to obtain any and all material or
  required regulatory approvals and third-party approvals of the Transaction required
  of Cobra;

  (vii) upon reasonable request of Cobra, inform Cobra as to: (a) the material business
  and financial (including liquidity) performance of the Company; (b) the status and
  progress of the negotiations of the Definitive Documentation (as defined below);
  and (c) the status of obtaining any necessary or desirable approvals or third-party
  approvals of the Transaction for which the Company is responsible;

  (viii) provide prompt written notice to Cobra of: (a) the occurrence of a Termination
  Event (defined below) of which the Company has actual knowledge (provided that
  the failure to provide such notice with respect to a Termination Event pursuant to
  Section 2.2(b) shall not release any claims the Company may have on account of a
  breach by Cobra giving rise to such termination); (b) a breach of this Agreement of
  which the Company has actual knowledge (provided that the failure to provide such
  notice with respect to a breach by Cobra shall not release any claims the Company
  may have on account of such breach); or (c) to the extent of the Company’s actual
  knowledge, any representation or statement made by the Company under or in
  connection with this Agreement which is or proves to have been materially
  incorrect or misleading in any respect when made;

  (ix) provide to Cobra (a) reasonable access (without any material disruption to the
  conduct of the Company’s businesses) during normal business hours to the
  Company’s books and records, (b) reasonable access to the management and
  advisors of the Company for the purposes of evaluating the Company’s assets,
  liabilities, operations, businesses, finances, strategies, prospects and affairs, and
  (c) timely and reasonable responses to all reasonable diligence requests; provided,
  however, that the Company shall have no obligation to provide any access to the
  Company’s books and records or to the management and advisors of the Company
  or responses to diligence requests that the Company determines, in its sole and

                                   -3-
      Case 20-11884-KBO         Doc 149      Filed 09/08/20      Page 145 of 167




        absolute discretion, would result in the waiver of any attorney-client privilege,
        access to attorney work product, or would be detrimental, prejudicial or otherwise
        harmful to the Company’s position in the arbitration pending before the Arbitral
        Tribunal constituted under the Rules of Arbitration of the International Court of
        Arbitration of the International Chamber of Commerce, captioned Cobra
        Thermosolar Plants, Inc. (USA) v. Tonopah Solar Energy, LLC (USA), Case No.
        23247/MK (the “Arbitration”);

        (x) operate in the ordinary course of business, consistent with past practice (subject
        to clause (xi) below), taking into account the Transaction and the pendency of the
        Bankruptcy Case;

        (xi) cooperate with Cobra and use commercially reasonable efforts to implement
        the O&M oversight protocol set forth on Exhibit B hereto (the “O&M Protocol”);

        (xii) to the extent any legal or structural impediment arises that would prevent,
        hinder, or delay the consummation of the Transaction, take all steps reasonably
        necessary and desirable and within its control to address any such impediment;

        (xiii) timely file and prosecute a formal objection, in form and substance reasonably
        acceptable to Cobra, to any motion filed with the Bankruptcy Court by any party
        seeking the entry of an order (a) directing the appointment of a trustee or examiner,
        (b) converting the Bankruptcy Case to a case under chapter 7 of the Bankruptcy
        Code, (c) dismissing the Bankruptcy Case, or (d) modifying or terminating the
        Company’s exclusive right to file and/or solicit acceptances of a plan of
        reorganization, as applicable;

        (xiv) not object to Cobra’s proposed tax treatment of the transaction, as set forth on
        Exhibit C hereto (the “Tax Treatment”);

        (xv) request that the Bankruptcy Court enter (a) the New O&M Agreement within
        thirty-five (35) days after the Petition Date, and (b) the Confirmation Order (as
        defined below) within ninety (90) days after the Petition Date; and

        (xvii) not take any actions inconsistent with this Agreement, the Plan, and any other
        related documents executed by the Company or the expeditious consummation of
        the Transaction and the other restructuring transactions contemplated under this
        Agreement and the Plan.

(b)     So long as the Termination Date has not occurred, Cobra hereby agrees that it shall:

        (i) not (v) sell, transfer, or assign, other than to an Affiliate (provided such Affiliate
        agrees in writing to be bound to all of the terms and conditions of this Agreement
        and any such sale, transfer or assignment shall not release Cobra of its obligations
        hereunder), any of its Claims against the Company or the DOE, (w) object to, delay,
        impede or take any other action to interfere with acceptance, approval, confirmation
        or implementation of the Plan (or support any other person’s or entity’s efforts to
        do any of the foregoing), (x) directly or indirectly (A) initiate, solicit, encourage or

                                           -4-
Case 20-11884-KBO        Doc 149      Filed 09/08/20     Page 146 of 167




  facilitate any inquiries, proposals or offers from any person or entity relating to, or
  that could reasonably result in, any merger, acquisition, divestiture, sale of material
  assets or equity, business combination, recapitalization, joint venture, or other
  extraordinary transaction directly or indirectly involving the equity, voting power
  or all or a material portion of the Company’s assets or any other similar transaction
  that would serve as an alternative to the transactions contemplated by this
  Agreement and the Plan (any such transaction, an “Alternative Transaction”), (B)
  participate in discussions or negotiations regarding the Company, the Claims under
  the Loan Documents, the Plan, or the Transaction with any other person or entity
  with respect to, or that would reasonably be expected to result in, an Alternative
  Transaction, or (C) propose, support, solicit, encourage, or participate in the
  formulation of any chapter 11 plan or any other restructuring or reorganization of
  the Company in the Bankruptcy Case other than the Plan, (y) terminate, or seek
  authority from the Bankruptcy Court to terminate, that certain Contract for the
  Engineering, Procurement and Construction of the 110MW Nominal Capacity
  Thermosolar Electrical Generation Facility in Tonopah, Nevada, USA, entered into
  by and between the Company and CPI, dated as of September 20, 2011 (as may be
  amended, modified or supplemented from time to time), notwithstanding section
  40.3(d) thereof, as a result of the Company’s potential insolvency or bankruptcy
  filing, or (z) otherwise take any action that would in any material respect interfere
  with, delay or postpone the consummation of the Transaction and other
  restructuring transactions contemplated under this Agreement and the Plan;

  (ii) use commercially reasonable efforts to support and take all reasonably
  necessary and appropriate actions in furtherance of the restructuring transactions
  contemplated under this Agreement and the Plan and to consummate the
  Transaction within the time frames contemplated by this Agreement;

  (iii) use its commercially reasonable efforts to support confirmation of the Plan and
  entry of the Confirmation Order (defined below);

  (iv) use its commercially reasonable efforts to support (and not object to) the “first
  day” motions (including the motion seeking interim and final approval of the use
  of Cash Collateral);

  (v) cooperate with the Company to implement and use commercially reasonable
  efforts to implement the O&M Protocol;

  (vi) use commercially reasonable efforts to obtain any and all required regulatory
  approvals and third-party approvals of the Transaction required of Cobra, and
  reasonably cooperate with the Company in its efforts to obtain any and all required
  regulatory approvals and third-party approvals of the Transaction required of the
  Company,

  (vii) provide prompt written notice to the Company of (a) the occurrence of a
  Termination Event (defined below) of which Cobra has actual knowledge (provided
  that the failure to provide such notice with respect to a Termination Event pursuant

                                    -5-
      Case 20-11884-KBO       Doc 149      Filed 09/08/20     Page 147 of 167




        to Section 2.1 shall not release any claims that Cobra may have on account of any
        breach by the Company giving rise to such termination); (b) a breach of this
        Agreement of which Cobra has actual knowledge (provided that the failure to
        provide such notice with respect to a breach by the Company shall not release any
        claims Cobra may have on account of such breach), or (c) to the extent of Cobra’s
        actual knowledge, any representation or statement made by Cobra under or in
        connection with this Agreement which is or proves to have been materially
        incorrect or misleading in any respect when made; and

        (ix) provide to the Company (a) reasonable access (without any material disruption
        to the conduct of Cobra’s businesses) during normal business hours to Cobra’s
        books and records, (b) reasonable access to the management and advisors of Cobra
        for the purposes of evaluating Cobra’s assets, liabilities, operations, businesses,
        finances, strategies, prospects and affairs, (c) copies of any notices Cobra receives
        or sends in connection with the Backstop Agreement (as defined in the Plan), and
        (d) timely and reasonable responses to all reasonable diligence requests; provided,
        however, that Cobra shall have no obligation to provide any access to Cobra’s
        books and records or to the management and advisors of Cobra or responses to
        diligence requests that Cobra determines, in its sole and absolute discretion, would
        result in the waiver of any attorney-client privilege, or claim of attorney work
        product that Cobra would otherwise be entitled to assert in the Arbitration.

(c)     Without limiting any other provision hereof, until the Termination Date, the
        Company and Cobra hereby agree to negotiate in good faith the Definitive
        Documentation (as defined below) and any other agreements or documents
        referenced in, or reasonably necessary or desirable to effectuate, the Transaction,
        this Agreement and the Plan, which shall consist of, among other things: (i) all
        amendments, exhibits and supplements to the Plan, it being acknowledged and
        agreed that a condition precedent to consummation of the Plan shall be that this
        Agreement remains in full force and effect; (ii) the Disclosure Statement, the other
        solicitation materials in respect of the Plan (such materials, collectively, the
        “Solicitation Materials”), and the order to be entered by the Bankruptcy Court
        approving the Disclosure Statement and Solicitation Materials as containing,
        among other things, “adequate information” as required by section 1125 of the
        Bankruptcy Code (the “Disclosure Statement Order”); (iii) the order to be entered
        by the Bankruptcy Court confirming the Plan (the “Confirmation Order”) and
        pleadings in support of entry of the Confirmation Order; and (iv) such other
        documents, pleadings, agreements or supplements as may be reasonably necessary
        or advisable to implement the Transaction and other restructuring transactions
        contemplated under this Agreement and the Plan (collectively, as may be amended,
        modified or supplemented from time to time, the “Definitive Documentation”).
        Any references herein to any document constituting Definitive Documentation
        (including, without limitation, the Plan, the Disclosure Statement, the Solicitation
        Materials, the Disclosure Statement Order, and the Confirmation Order) shall mean
        such document in form and substance satisfactory, or reasonably satisfactory, as the
        case may be, to the Company and Cobra.


                                         -6-
             Case 20-11884-KBO        Doc 149      Filed 09/08/20      Page 148 of 167




For the avoidance of doubt, nothing in this Section 1 or elsewhere in this Agreement shall require
Cobra to incur any material expenses, liabilities or obligations, or agree to any commitments,
undertakings, concessions, indemnities or other agreements that would result in expenses,
liabilities or obligations to Cobra, other than as expressly stated above (including in connection
with obtaining any necessary consents or required approvals of Cobra), in other provisions of this
Agreement or any other Definitive Documentation.
Section 2.     Termination Events.

2.1    Cobra Termination Events.

The occurrence of any of the following shall be a “Cobra Termination Event”:
       (a)     11:59 p.m. (EST) on the date that is two (2) Business Days after this Agreement is
               executed (the “Petition Date”), unless (i) the Bankruptcy Case is commenced in the
               Bankruptcy Court, (ii) a motion to reject that certain Operation and Maintenance
               Agreement, by and between the Company and PIC Group, Inc., dated as of
               September 20, 2011, is filed with the Bankruptcy Court (iii) a motion to enter into
               and approve a new operations and management agreement between the Company
               and Cobra (substantially in the form of agreement annexed hereto as Exhibit D, the
               “New O&M Agreement”) is filed with the Bankruptcy Court, and (iv) the Plan and
               the Disclosure Statement are filed with the Bankruptcy Court;

       (b)     11:59 p.m. (EST) on the date (x) that is five (5) days after the Petition Date, unless
               the Bankruptcy Court has entered an order, reasonably satisfactory to Cobra,
               approving the use of Cash Collateral on an interim basis (the “Interim Cash
               Collateral Order”) and (y) that is thirty-five (35) days after the Petition Date, unless
               the Bankruptcy Court has entered the Interim Cash Collateral Order on a final basis
               in a form reasonably satisfactory to Cobra;

       (c)     11:59 p.m. (EST) on the date that is sixty (60) days after the Petition Date, unless
               the Bankruptcy Court has entered the Disclosure Statement Order and an order
               authorizing and approving the New O&M Agreement;

       (d)     11:59 p.m. (EST) on the date that is one hundred twenty (120) days after the Petition
               Date, unless the Bankruptcy Court has entered the Confirmation Order;

       (e)     11:59 p.m. (EST) on the date that is one hundred fifty (150) days after the Petition
               Date (as such date may be extended pursuant to Section 8.14 hereof, the “Outside
               Date”), unless the Company has substantially consummated the Plan pursuant to its
               terms;

       (f)     the occurrence of any breach by the Company of any of the material undertakings,
               representations, warranties or covenants of the Company, as applicable, set forth in
               this Agreement (to the extent not otherwise cured or waived within five (5)
               Business Days after notice of such breach is provided in accordance with Section
               2.4 of this Agreement);



                                                 -7-
      Case 20-11884-KBO       Doc 149      Filed 09/08/20     Page 149 of 167




(g)     the withdrawal of the Plan or Disclosure Statement or the filing of a pleading by
        the Company without the Consent of Cobra that seeks to amend or modify any of
        the Definitive Documentation, including without limitation, the Plan or the
        Disclosure Statement, which amendment, modification or filing is (i) materially
        inconsistent with this Agreement and/or the Plan, as applicable, and (ii) adverse to
        Cobra without its Consent; and such motion or pleading has not been withdrawn
        prior to the earlier of (x) five (5) Business Days after the Company receives written
        notice from Cobra that such motion or pleading is (A) materially inconsistent with
        this Agreement and/or the Plan and (B) adverse to Cobra, in each case, without its
        Consent, and (y) entry of an order of the Bankruptcy Court approving such motion
        or pleading;

(h)     the Company files with the Bankruptcy Court any motion or application seeking
        authority to sell any material assets outside the ordinary course of business without
        the Consent of Cobra;

(i)     any court of competent jurisdiction or other competent governmental or regulatory
        authority issues a final, non-appealable order or takes action that could reasonably
        be expected to result in an order that would prevent or prohibit the consummation
        of the transactions contemplated in the Plan or any of the Definitive Documentation
        in a way that cannot be reasonably remedied by the Company or Cobra, subject to
        the satisfaction of Cobra or the Company, as applicable;

(j)     the Bankruptcy Case shall be dismissed or converted to a chapter 7 case, or a
        chapter 11 trustee with plenary powers, or a responsible officer or an examiner with
        enlarged powers relating to the operation of the businesses of the Company (beyond
        those powers set forth in section 1106(a)(3) and (4) of the Bankruptcy Code) shall
        be appointed in the Bankruptcy Case or the Company shall file a motion or other
        request for such relief;

(k)     the Bankruptcy Court shall enter one or more orders terminating, annulling,
        modifying or conditioning the automatic stay with respect to any assets of the
        Company in an aggregate amount greater than $500,000;

(l)     any order approving the Plan or the Disclosure Statement is reversed, stayed,
        dismissed or vacated without the Consent of Cobra, or is modified or amended in a
        manner that is inconsistent with this Agreement or not satisfactory to Cobra;

(m)     the Company’s Board of Managers (the “Board”) exercises a fiduciary out pursuant
        to and in accordance with Section 3 of this Agreement;

(n)     the Company loses the exclusive right to file and solicit acceptances of a chapter
        11 plan;

(o)     any material representation or warranty in this Agreement made by the Company
        shall have been untrue in any material respect when made or shall have become
        untrue in any material respect, and such breach remains uncured (to the extent


                                         -8-
             Case 20-11884-KBO        Doc 149      Filed 09/08/20     Page 150 of 167




               curable) and unwaived for a period of five (5) Business Days following such
               Company’s receipt of notice in accordance with Section 2.4 hereof;

       (p)     the DOE withdraws its support for or opposes the Plan;

       (q)     unless as a result of Cobra’s breach of its obligations hereunder, the Debtor’s ability
               to use Cash Collateral terminates and is not restored within five (5) Business Days
               of such termination;

       (r)     the Company terminates the New O&M Agreement (other than for cause); and

       (s)     the Company files, or publicly announces that it will file, or joins in or supports,
               any plan of reorganization other than the Plan, or files any motion or application
               seeking authority to sell any assets, in each case, without the Consent of Cobra.

Notwithstanding anything to the contrary herein, unless and until there is an unstayed order of the
Bankruptcy Court providing that the giving of notice under and/or termination of this Agreement
in accordance with its terms is prohibited by the automatic stay imposed by section 362 of the
Bankruptcy Code, the occurrence of any Cobra Termination Event in this Section 2.1 shall result
in an automatic termination of this Agreement, to the extent Cobra would otherwise have the ability
to terminate this Agreement in accordance with Section 2.4, five (5) Business Days following such
occurrence unless waived (including retroactively) in writing by Cobra.

2.2    Company Termination Events.

The occurrence of any of the following shall be a “Company Termination Event” (and together
with any Cobra Termination Event, a “Termination Event”):
       (a)     the Board determines in good faith, after consultation with its outside financial
               advisors and outside legal counsel, that proceeding with the Plan and Transaction
               would be inconsistent with its fiduciary duties pursuant to Section 3 of this
               Agreement;

       (b)     the occurrence of any material breach of any of the undertakings, representations,
               warranties or covenants set forth in this Agreement by Cobra, to the extent not
               otherwise cured or waived within five (5) Business Days following Cobra’s receipt
               of written notice from the Company, which may be by email, in accordance with
               Section 2.3 hereof;

       (c)     unless as a result of the Debtor’s breach of its obligations hereunder or under any
               cash collateral order entered by the Bankruptcy Court, the Debtor’s ability to use
               cash collateral terminates and is not restored within five (5) Business Days of such
               termination;

       (d)     11:59 p.m. (EST) on the Outside Date, unless the Company has substantially
               consummated the Plan pursuant to its terms;




                                                 -9-
             Case 20-11884-KBO        Doc 149      Filed 09/08/20    Page 151 of 167




       (e)     any court of competent jurisdiction or other competent governmental or regulatory
               authority issues a final, non-appealable order or takes action that could reasonably
               be expected to result in an order that would prevent or prohibit the consummation
               of the transactions contemplated in the Plan or any of the Definitive Documentation
               in a way that cannot be reasonably remedied by the Company or Cobra, subject to
               the satisfaction of Cobra or the Company, as applicable; and

       (f)     the Bankruptcy Case shall be dismissed.

2.3    Company Termination Event Procedures.

        Upon the occurrence of any Company Termination Event and written notice being
provided to Cobra by the Company, this Agreement and each of the Parties’ obligations hereunder
shall terminate (the date of the effectiveness of such termination, the “Company Termination
Date”); provided that in the case of a termination effected pursuant to Subsection 2.2(b), such
termination is subject to and shall be effective only upon the breach remaining uncured for at least
five (5) Business Days following Cobra’s receipt of written notice from the Company of such
breach.

2.4    Cobra Termination Event Procedures.

        Upon the occurrence of a Cobra Termination Event and written notice being provided to
the Company by Cobra, this Agreement and each of the Parties’ obligations hereunder shall
terminate (the date of the effectiveness of such termination, together with the Company
Termination Date, the “Termination Date”); provided that in the case of a termination effected
pursuant to Subsections 2.1 (f) or (g) or (o), such termination is subject to and shall be effective
only after the applicable notice period in such subsections has expired and the breach or other
matter giving rise to the right to so terminate this Agreement shall not have been cured or waived
during the applicable notice period. For the avoidance of doubt, the automatic stay arising pursuant
to section 362 of the Bankruptcy Code shall be deemed waived or modified for purposes of
providing notice or exercising rights hereunder and the Company agrees it shall not take any action
to enforce the automatic stay to prevent such termination.

2.5    Limitation on Termination.

        Except with respect to a termination pursuant to Section 3 below, no occurrence shall
constitute a Termination Event if such occurrence is the result of the action or omission of the
Party seeking to terminate this Agreement.

2.6    Consensual Termination.

        In addition to any Termination Event otherwise set forth herein, this Agreement shall
terminate immediately upon (i) the written agreement of the Company and Cobra, or (ii) upon the
Effective Date of the Plan.




                                                - 10 -
             Case 20-11884-KBO         Doc 149      Filed 09/08/20     Page 152 of 167




2.7    Effect of Termination.

         Upon the occurrence of a Termination Date as to a Party, this Agreement shall be of no
further force and effect as to such Party and each Party subject to such termination shall be released
from its commitments, undertakings, and agreements under this Agreement and shall have the
rights and remedies that it would have had, had it not entered into this Agreement, and shall be
entitled to take all actions, whether with respect to the Transaction or otherwise, that it would have
been entitled to take had it not entered into this Agreement. Nothing in this Agreement shall be
construed as prohibiting any Party from contesting whether any such termination is in accordance
with the terms of this Agreement or to seek enforcement of any rights under this Agreement that
arose or existed before a Termination Date. Except as expressly provided in this Agreement,
nothing herein is intended to, or does, in any manner waive, limit, impair, or restrict any right of
any Party or the ability of any Party to protect and preserve its rights (including rights under this
Agreement), remedies, and interests, including its claims against any other Party. No purported
termination of this Agreement shall be effective under this Section 2.7 or otherwise if the Party
seeking to terminate this Agreement is in material breach of this Agreement. Following the
occurrence of a Termination Date, the following shall survive any such termination: (a) any claim
for breach of this Agreement that occurs prior to such Termination Date, and all rights and
remedies with respect to such claims shall not be prejudiced in any way; and (b) Sections 2.6, 6,
7, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.9, 8.12 and 8.13 hereof. The automatic stay applicable under section
362 of the Bankruptcy Code shall not prohibit a Party from taking any action or delivering any
notice necessary to effectuate the termination of this Agreement pursuant to and in accordance
with the terms hereof.

Section 3.     Fiduciary Obligations.

        Notwithstanding anything to the contrary herein, the Board shall be permitted to take (or
permitted to refrain from taking) any action with respect to the Transaction to the extent the Board
determines, in good faith and in consultation with counsel, that taking such action, or refraining
from taking such action, as applicable, is reasonably required to comply with applicable law,
including its fiduciary duties, and may take such action without incurring any liability to Cobra
under this Agreement or the Plan. In the event that the Board determines that its fiduciary duties
require it to terminate this Agreement, pursuant to this Section 3, the Company shall provide
written notice to Cobra within two (2) Business Days of making such determination, after which
period this Agreement shall terminate.

Section 4.     Conditions Precedent to Agreement.

        The obligations of the Parties and the effectiveness of this Agreement are subject to
execution and delivery of signature pages for this Agreement by each of the Parties hereto (the
date upon which such condition is satisfied, the “Agreement Effective Date”). All
representations and warranties made pursuant to Section 5 herein are made as of the Agreement
Effective Date.




                                                 - 11 -
             Case 20-11884-KBO        Doc 149       Filed 09/08/20     Page 153 of 167




Section 5.     Representations, Warranties and Covenants.

5.1    Power and Authority.

        Cobra, jointly and severally, represents, warrants, and covenants to the Company, and the
Company represents, warrants, and covenants to Cobra, that (a) such Party has and shall maintain
all requisite corporate, partnership, or limited liability company power and authority to enter into
this Agreement and to carry out the transactions contemplated by, and perform its respective
obligations under this Agreement, and (b) the execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all necessary action on its
part.
5.2    Enforceability.

        Cobra, jointly and severally, represents and warrants to the Company, and the Company
represents and warrants to Cobra, that this Agreement is its legally valid and binding obligation,
enforceable in accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws limiting creditors’ rights generally or by equitable
principles relating to enforceability or ruling of the Bankruptcy Court.
5.3    Governmental Consents.

         Cobra, jointly and severally, represents and warrants to the Company, and the Company
represents and warrants to Cobra that its execution, delivery, and performance of this Agreement
does not and shall not require any registration or filing with, consent or approval of, or notice to,
or other action to, with, or by, any federal, state, or other governmental authority or regulatory
body, except: (a) any of the foregoing as may be necessary and/or required in connection with the
Bankruptcy Case, including the approval of the Disclosure Statement and confirmation of the Plan;
(b) in the case of the Company, (i) filings of amended articles of formation or other organizational
documents with applicable state authorities, (ii) such registrations, filings, consents, approvals,
notices, or other actions that are reasonably necessary to maintain permits, licenses, qualifications,
and governmental approvals to carry on the business of the Company, and (iii) such authorizations,
consents, orders or approvals of, or registrations or declarations with, any federal, state, or other
governmental authority or regulatory body that have been or will be obtained or made prior to or
on the closing date of the Transaction (the “Closing Date”).
5.4    Other Support Agreements.

       Until the Termination Date, the Company shall not enter into any other restructuring
support agreement related to a partial or total restructuring of the Company’s obligations without
the Consent of Cobra.
5.5    Plan Documents

       Cobra, jointly and severally, represents and warrants to the Company, and the Company
represents and warrants to Cobra, that:

       (a)     the form of order approving the New O&M Agreement attached hereto as Exhibit
               D is in form and substance satisfactory to Cobra and the Company, respectively,


                                                 - 12 -
             Case 20-11884-KBO        Doc 149      Filed 09/08/20     Page 154 of 167




               for the purpose of satisfying the condition precedent to the Effective Date set forth
               in Section 11.1(b) of the Plan

       (b)     the form of Disclosure Statement attached hereto as Exhibit E is in form and
               substance satisfactory to Cobra and the Company, respectively, for the purpose of
               satisfying the condition precedent to the Effective Date set forth in Section 11.1(c)
               of the Plan;

       (c)     the form of Confirmation Order attached hereto as Exhibit F is in form and
               substance satisfactory, as of the date hereof, to Cobra and the Company,
               respectively, for the purpose of satisfying the condition precedent to the Effective
               Date set forth in Section 11.1(d) of the Plan; provided that each of Cobra and the
               Company acknowledges to the other that material events in the Bankruptcy Case
               may necessitate changes to the Confirmation Order, and that each of Cobra’s and
               the Company’s rights under Section 11.1(d) of the Plan are expressly reserved; and

       (d)     the Plan Documents included in the Plan Supplement attached hereto as Exhibit G
               are in form and substance satisfactory to Cobra and the Company, respectively, for
               the purposes of satisfying the conditions precedent to the Effective Date set forth
               in Sections 11.1(e), 11.1(h), and 11.1(i) of the Plan.

5.6    No Conflict.

        Cobra, jointly and severally, represents and warrants to the Company, and the Company
represents and warrants to Cobra that, as of the Agreement Effective Date, the execution, delivery
and performance by such Party of this Agreement does not and will not (a) subject to receipt of
the authorizations, consents, orders or approvals of, or registrations or declarations with, any
federal, state, or other governmental authority or regulatory body that have been or will be obtained
or made prior to or on the Closing Date with respect to the Transaction, violate any material
provision of law, rule or regulation applicable to it or its charter or bylaws (or other similar
governing documents), or (b) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to which it is a party,
except, in the case of the Company, for the filing of the Bankruptcy Case.
5.7    Publicity; Confidentiality.

       (a)     Publicity. Each Party shall consult each other regarding the content of, and shall
               not issue without the Consent of the other (such consent not to be unreasonably
               withheld, delayed or conditioned), any press release or public announcement
               regarding the Transaction (other than with respect to the Company’s filings in the
               Bankruptcy Case, in which case the Parties’ obligations are governed by Section
               8.1 herein); provided that prior to the Petition Date, the Company shall provide a
               copy of any press release or public announcement to Cobra prior to the issuance
               thereof and incorporate reasonable comments that are timely provided by Cobra.

       (b)     Confidentiality. Each Party agrees to use commercially reasonable efforts to
               maintain the confidentiality of the existence of this Agreement and all related
               documents until the commencement of the Bankruptcy Case; provided, however,

                                                - 13 -
             Case 20-11884-KBO        Doc 149       Filed 09/08/20     Page 155 of 167




               that such information may be disclosed: (i) to each Party’s respective affiliates, and
               its and their respective directors, trustees, executives, officers, managers, members,
               partners, auditors, employees, advisors (including financial and legal advisors),
               other agents, and potential debt and equity financing sources (and any others as
               permitted pursuant to a confidentiality agreement signed prior to the date hereof
               between the Parties, collectively referred to herein as the “Representatives” and
               individually as a “Representative”); provided, that such Representatives are
               informed of and agree to the confidentiality of the existence and contents of this
               Agreement, and that Cobra is responsible for any breach of this Agreement by such
               Representatives; (ii) to the DOE; (iii) in connection with any suit, action or
               proceeding related to this Agreement and the transactions underlying the
               Transaction and the restructuring described herein; and (iv) to persons or entities in
               response to, and to the extent required by, any subpoena, or other legal process or
               other disclosure required by law or to any other regulatory agency or authority. If
               any Party or any of its Representatives receives a subpoena or other legal process
               as referred to in this Section 5.6.2 in connection with the Agreement, such Party
               shall provide the other Parties hereto with prompt written notice of any such request
               or requirement, to the fullest extent permissible and practicable under the
               circumstances (as advised by such Party’s internal or outside counsel), so that the
               other Parties may seek a protective order or other appropriate remedy or waiver of
               compliance with the provisions of this Agreement.

Section 6.     Remedies.

        Subject to Section 2.7 of this Agreement, it is understood and agreed by each of the Parties
that any breach of this Agreement would give rise to irreparable harm for which money damages
would not be an adequate remedy and accordingly the Parties agree that, in addition to any other
remedies, each non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief for any such breach without the posting of a bond or other security. The
Parties agree to waive any defense in any action for specific performance that a remedy at law
would be adequate. The Parties agree that for so long as the Parties have not taken any action to
prejudice the enforceability of this Agreement (including without limitation, alleging in any
pleading that this Agreement is unenforceable), and have taken such actions as are reasonably
required or desirable for the enforcement hereof, then the Parties shall have no liability for damages
hereunder in the event a court determines that this Agreement is not enforceable.
Section 7.     Acknowledgement.

        This Agreement and the Plan and transactions contemplated herein and therein are the
product of negotiations among the Parties, together with their respective representatives.
Notwithstanding anything herein to the contrary, this Agreement is not, and shall not be deemed
to be, a solicitation of votes for the acceptance of the Plan or any chapter 11 plan for the purposes
of sections 1125 and 1126 of the Bankruptcy Code or otherwise.




                                                 - 14 -
             Case 20-11884-KBO         Doc 149      Filed 09/08/20   Page 156 of 167




Section 8.     Miscellaneous Terms.

8.1    Certain Additional Chapter 11 Related Matters.

        The Company shall provide draft copies of all material motions or applications and other
documents (including all “first day” and “second day” motions and orders, any cash collateral
motion and proposed orders, the Plan, the Disclosure Statement, ballots and other Solicitation
Materials in respect of the Plan and any proposed amended version of the Plan or the Disclosure
Statement, the Confirmation Order and any other Definitive Documentation) it intends to file with
the Bankruptcy Court to counsel for Cobra at least two (2) Business Days prior to the date when
the Company intends to file any such pleading or other document (provided that if delivery of such
motions, orders or materials (other than the Plan, the Disclosure Statement or Confirmation Order)
at least two (2) Business Days in advance is not reasonably practicable, such motion, order or
material shall be delivered as soon as reasonably practicable prior to filing). Counsel to the
respective Parties shall consult in good faith regarding the form and substance of any such
proposed filings with the Bankruptcy Court and any Definitive Documentation that is subject to
ongoing negotiation and completion.
8.2    No Third Party Beneficiaries.

     Unless expressly stated herein, this Agreement shall be solely for the benefit of the
Company and Cobra. No other person or entity shall be a third party beneficiary.
8.3    Entire Agreement.

        This Agreement, including exhibits and annexes hereto, constitutes the entire agreement of
the Parties with respect to the subject matter of this Agreement, including exhibits and annexes,
and supersedes all other prior negotiations, agreements and understandings, whether written or
oral, among the Parties with respect to the subject matter of this Agreement, including exhibits and
annexes hereto; provided, however, that any confidentiality agreement executed by any Party,
including, without limitation, (i) the confidentiality provisions of the Third Amended and Restated
Limited Liability Company Agreement for the Company, and (ii) the confidentiality provisions of
the New O&M Agreement, shall survive this Agreement, and shall continue in full force and effect,
subject to the terms thereof, irrespective of the terms hereof.
8.4    Counterparts.

        This Agreement may be executed in one or more counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same agreement. Delivery of an
executed signature page of this Agreement by email or facsimile transmission shall be as effective
as delivery of a manually executed counterpart hereof.
8.5    Settlement Discussions.

        This Agreement and the Plan are part of a proposed settlement of disputes among certain
of the Parties hereto. Nothing herein shall be deemed to be an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this Agreement and all
negotiations relating thereto shall not be submitted or admitted into evidence in any proceeding



                                                 - 15 -
            Case 20-11884-KBO        Doc 149       Filed 09/08/20      Page 157 of 167




other than a proceeding to enforce the terms of this Agreement or in connection with the
confirmation of the Plan.
8.6   Reservation of Rights.

      (a)     Except as expressly provided in this Agreement, nothing herein is intended to, does
              or shall be deemed in any manner to waive, limit, impair or restrict the ability of
              any Party to protect and preserve its rights, remedies and interests (if any),
              including, but not limited to, any and all of its claims and causes of action against
              the Company or any third parties, any liens or security interests it may have in any
              assets of the Company or any third parties, or its full participation in the Bankruptcy
              Case, if commenced.

      (b)     Without limiting Subsection 8.6(a) in any way, if the transactions contemplated by
              this Agreement and in the Plan are not consummated as provided herein, if a
              Termination Date occurs, or if this Agreement is otherwise terminated for any
              reason, each Party fully reserves any and all of its respective rights, remedies and
              interests (if any) under applicable law and in equity. Notwithstanding anything to
              the contrary herein, termination of this Agreement shall not relieve any Party that
              breaches this Agreement from liability for such breach.

      (c)     The Parties acknowledge and agree that the lack of a draw by the Company or the
              Collateral Agent on any letters of credit issued or caused to be issued by Cobra or
              an Affiliate of Cobra prior to the Petition Date shall not prejudice, preclude, or
              prohibit the Company or the Collateral Agent (at the direction of the DOE) from
              drawing on such letters of credit in accordance with their terms at any time after
              the Petition Date and the Company’s and the Collateral Agent’s rights in respect of
              such letters of credit are fully reserved, including, without limitation, drawing on
              such letters of credit in accordance with their terms in the event that there are
              insufficient amounts in the Project Accounts (as defined in that certain Collateral
              Agency and Accounts Agreement, by and between the Company, DOE, and
              Collateral Agent, dated as of September 23, 2011), to fund the Company’s
              operation.

8.7   Governing Law; Waiver of Jury Trial.

      (a)     The Parties waive all rights to trial by jury in any jurisdiction in any action, suit, or
              proceeding brought to resolve any dispute between or among the Parties arising out
              of this Agreement, whether sounding in contract, tort or otherwise.

      (b)     This Agreement shall be governed by and construed in accordance with the
              Bankruptcy Code and the laws of the State of Delaware, without regard to any
              conflicts of law provision that would require the application of the law of any other
              jurisdiction. By its execution and delivery of this Agreement, each Party
              irrevocably and unconditionally agrees for itself that, subject to Subsection 8.7(c),
              any legal action, suit or proceeding against it with respect to any matter under or
              arising out of or in connection with this Agreement or for recognition or
              enforcement of any judgment rendered in any such action, suit or proceeding, may

                                                - 16 -
             Case 20-11884-KBO        Doc 149      Filed 09/08/20     Page 158 of 167




               be brought in any state or federal court of competent jurisdiction in Delaware, and
               by execution and delivery of this Agreement, each of the Parties hereby:
               (i) irrevocably accepts and submits itself to the nonexclusive jurisdiction of such
               court, generally and unconditionally, with respect to any such action, suit or
               proceeding; and (ii) waives any objection to laying venue in any such action, suit
               or proceeding. Any dispute arising out of or in connection with this Agreement
               shall not be subject to arbitration.

       (c)     Notwithstanding the foregoing, nothing in Subsections 8.7(a)-(b) shall limit the
               authority of the Bankruptcy Court to hear any matter related to or arising out of this
               Agreement, and each Party irrevocably and unconditionally consents to the
               jurisdiction and venue of the Bankruptcy Court, as applicable, to hear and
               determine such matters during the pendency of the Bankruptcy Case.

8.8    Successors.

       This Agreement is intended to bind the Parties and inure to the benefit of the Parties and
each of their respective successors, assigns, heirs, executors, administrators and representatives.
8.9    Acknowledgment of Counsel.

        Each of the Parties acknowledges that it has been represented by counsel (or had the
opportunity to and waived its right to do so) in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal decision that would
provide any Party with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel shall have no application and is expressly waived. The
provisions of this Agreement shall be interpreted in a reasonable manner to effect the intent of the
Parties hereto. No Party shall have any term or provision construed against such Party solely by
reason of such Party having drafted the same.
8.10   Amendments, Modifications, Waivers.

       (a)     This Agreement, the Plan and the Disclosure Statement may only be modified,
               amended or supplemented, and any of the terms thereof may only be waived, with
               the Consent (which may be by email with written acknowledgement by the
               recipient) of each Party.

       (b)     Each of the Parties agrees to negotiate in good faith all amendments and
               modifications to this Agreement, the Plan, the Disclosure Statement, or any
               Definitive Documentation as reasonably necessary and appropriate to obtain
               Bankruptcy Court confirmation of the Plan pursuant to a final order of the
               Bankruptcy Court; provided that Cobra shall not have any obligation to agree to
               any modification that creates any new obligation on or adversely affects Cobra’s
               treatment or rights in any respect. Notwithstanding the foregoing, the Company
               may amend, modify or supplement the Plan and Disclosure Statement, from time
               to time, without Cobra’s Consent, to cure any ambiguity, defect (including any
               technical defect) or inconsistency, provided that any such amendments,



                                                - 17 -
             Case 20-11884-KBO        Doc 149      Filed 09/08/20     Page 159 of 167




               modifications or supplements do not materially and adversely affect Cobra’s rights,
               interests or treatment under such Plan and Disclosure Statement.

       (c)     Except as otherwise expressly set forth herein, “Consent,” as used in this
               Agreement, shall mean the prior written consent of Cobra or the Company, as
               applicable, not to be unreasonably withheld, delayed or conditioned.

8.11   Further Assurances.

        Subject to the other terms of this Agreement, the Parties agree to execute and deliver such
other instruments and perform such acts, in addition to the matters herein specified, as may be
reasonably appropriate or necessary, or as may be required by order of the Bankruptcy Court, from
time to time, to effectuate the Transaction.

8.12   Enforceability of Agreement.

        Each of the Parties to the extent enforceable waives any right to assert that the exercise of
termination rights under this Agreement is subject to the automatic stay provisions of the
Bankruptcy Code, and expressly stipulates and consents hereunder to the prospective modification
of the automatic stay provisions of the Bankruptcy Code for purposes of exercising termination
rights under this Agreement, to the extent the Bankruptcy Court determines that such relief is
required.

8.13   Remedies Cumulative.

        All rights, powers, and remedies provided under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and the exercise of any
right, power, or remedy thereof by any Party shall not preclude the simultaneous or later exercise
of any other such right, power, or remedy by such Party.




                                                - 18 -
           Case 20-11884-KBO          Doc 149       Filed 09/08/20     Page 160 of 167




8.14   Extension of Outside Date

       In the event that (a) the Committee on Foreign Investment in the United States (“CFIUS”)
requires that the Company or Cobra submit a full long-form notice (a “Long Form Notice”) in
connection with the CFIUS review process of the Transaction or (b) regulatory approvals or
consents required from the Federal Energy Regulatory Commission, Bureau of Land Management
and the Federal Communications Commission (the “Regulatory Approvals/Consents”) in
connection with consummation of the Transaction and Plan are not obtained or reasonably
expected to be obtained within 150 days of the Petition Date, the Parties agree that they shall
negotiate in good faith a sufficient extension of the Outside Date to permit the CFIUS review
process to be completed, or the Regulatory Approvals/Consents obtained, prior to the occurrence
of the Outside Date, provided that the Parties shall not be required to agree to an Outside Date
beyond January 31, 2021.

8.15   Email Consents.

        Where a written consent, acceptance, approval, or waiver is required pursuant to or
contemplated by this Agreement, or otherwise, including a written approval by the Company and
Cobra, such written consent, acceptance, approval, or waiver shall be deemed to have occurred if,
by agreement confirmed in writing (including electronic mail) between counsel to the Parties
submitting and receiving such consent, acceptance, approval, or waiver, it is conveyed in writing
(including electronic mail) between each such counsel.

8.16   Severability of Provisions.

        If any provision of this Agreement for any reason is held to be invalid, illegal or
unenforceable in any respect, that provision shall not affect the validity, legality or enforceability
of any other provision of this Agreement, and the Parties shall negotiate in good faith to replace
such invalid, illegal or unenforceable provision with such other valid provision that most closely
replicates the rights and obligations created by such invalid, illegal or unenforceable provision.
8.17   Headings.

       The headings of the sections, paragraphs and subsections of this Agreement are inserted
for convenience only and shall not affect the interpretation hereof.

8.18   Notices.

       Any notices required to be given hereunder must be in writing and may be served in person
or by overnight mail or telecopy upon the respective parties as follows (or to such other addresses
as may hereafter be designated):

if to the Company or the Board:




                                                 - 19 -
           Case 20-11884-KBO        Doc 149      Filed 09/08/20   Page 161 of 167




Tonopah Solar Energy, LLC
c/o FTI Consulting, Inc.
999 17th Street, Suite 700
Denver, Colorado 80202
Attn: Christopher R. LeWand
Chris.Lewand@fticonsulting.com

with a copy to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Matthew A. Feldman, Esq., Paul V. Shalhoub, Esq., and Andrew S. Mordkoff, Esq.
Email: mfeldman@willkie.com, pshalhoub@willkie.com, amordkoff@willkie.com

-and-

Young Conaway Stargatt & Taylor, LLP
Rodney Square
1000 North King Street
Wilmington, Delaware 19801
Attention: Edmon L. Morton, Esq. and Matthew B. Lunn, Esq.
Email: emorton@ycst.com and mlunn@ycst.com


if to Cobra:

Jose Maria Castillo Lacabex, President
Email: jmcastillo@grupocobra.com

with a copy to:

Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: Joel S. Rublin, Esq., Eric R. Wilson, Esq., and Benjamin D. Feder
Email: jrublin@kelleydrye.com, ewilson@kelleydrye.com and bfeder@kelleydrye.com

with a copy to:

Herbert Smith Freehills
ANZ Tower 161 Castlereagh Street
Sydney NSW 2000
Australia
Attention: Guillermo García-Perrote
Email: guillermo.garcia-perrote@hsf.com


                                              - 20 -
           Case 20-11884-KBO      Doc 149      Filed 09/08/20   Page 162 of 167




with a copy to:

Potter Anderson & Corroon LLP
1313 North Market Street, 6th Floor
P.O. Box 951
Wilmington, Delaware 19801
Attention: Christopher M. Samis, Esq and L. Katherine Good, Esq.
Email: csamis@potteranderson.com and kgood@potteranderson.com


                          [Remainder of page intentionally blank]




                                            - 21 -
         Case 20-11884-KBO       Doc 149     Filed 09/08/20   Page 163 of 167




                 IN WITNESS WHEREOF the Parties have executed this Agreement as of the
date first set forth above.


                                            TONOPAH SOLAR ENERGY, LLC

                                            By:


                                                  Name: Chris R. LeWand
                                                  Title: President



                                            COBRA THERMOSOLAR PLANTS, INC.

                                            By:


                                                  Name:
                                                  Title:



                                            COBRA ENERGY INVESTMENT, LLC

                                            By:

                                                  Name:
                                                  Title:



                                            ACS SERVICIOS COMUNICACIONES Y
                                            ENERGIA S.L.

                                            By:


                                                  Name:
                                                  Title:




                 [Signature Page to the Restructuring Support Agreement]
Case 20-11884-KBO   Doc 149   Filed 09/08/20   Page 164 of 167
Case 20-11884-KBO   Doc 149   Filed 09/08/20   Page 165 of 167
Case 20-11884-KBO   Doc 149   Filed 09/08/20   Page 166 of 167
Case 20-11884-KBO     Doc 149     Filed 09/08/20    Page 167 of 167




    [Exhibits to RSA attached to RSA filed with Plan Supplement]
